Exhibit 10.17

SUBLEASE

THIS SUBLEASE (“Sublease”) is dated for reference purposes only as of
January 23, 2007, and is made by and between SANDISK CORPORATION, a Delaware
corporation (“Sublessor”), and ADVANCED ANALOGIC TECHNOLOGIES INCORPORATED, a
Delaware corporation (“Sublessee”). Sublessor and Sublessee hereby agree as
follows:

1. Recitals: This Sublease is made with reference to the fact that South North
III Scott, LLC, a Delaware limited liability company (“Master Lessor”), under
its previous name of South North III, LLC, as Lessor, and Sublessor’s
predecessor-in-interest, as Lessee, are parties to that certain Standard
Industrial/Commercial Single-Tenant Lease – Net, dated as of April 11, 2000, as
amended by that certain First Amendment to Lease (“First Amendment”), dated
July 18, 2000, and that certain Second Amendment to Lease (“Second Amendment),
dated as of October 15, 2002 (collectively, the “Master Lease”), whereby Master
Lessor leases to Sublessor that certain concrete tilt-up building consisting of
approximately 42,174 square feet located at 3230 Scott Boulevard, Santa Clara,
California (“Original Premises”), as more particularly described in the Master
Lease. A copy of the Master Lease is attached hereto as Exhibit “A” and, except
as expressly set forth to the contrary in this Sublease, incorporated by
reference herein.

2. Premises: Pursuant to the terms and conditions of this Sublease, Sublessor
hereby subleases to Sublessee, and Sublessee hereby subleases from Sublessor,
the entire Original Premises, which is more particularly described in the Master
Lease (“Premises”).

3. Term:

A. Commencement and Expiration Dates. Provided that Master Lessor’s written
consent to this Sublease has been received by Sublessor as set forth in
Paragraph 24 below and Sublessor has delivered possession of the Premises to
Sublessee in the condition required herein, the term of this Sublease (“Term”)
shall commence on September 1, 2007 (“Commencement Date”), and shall end on
March 16, 2016 (“Expiration Date”), unless this Sublease is sooner terminated
pursuant to its terms or the Master Lease is sooner terminated pursuant to its
terms. Sublessor shall not be liable to Sublessee for any earlier termination of
the Master Lease which is not due to the fault of Sublessor from and after
January 1, 2006. If, for any reason other than the failure of Master Lessor to
have consented to this Sublease (which failure shall be addressed by Paragraph
24 below), Sublessor is unable to deliver possession of the Premises to
Sublessee on or before July 1, 2007, Sublessor shall not be subject to any
liability therefor, nor shall such failure affect the validity of this Sublease,
or the obligations of Sublessee hereunder, or extend the Term, but in such case,
Sublessee shall not be obligated to pay Rent (as defined in Paragraph 4.B below)
or perform any other obligation of Sublessee hereunder until Sublessor delivers
possession of the Premises to Sublessee. Once the Commencement Date has been
established, Sublessor and Sublessee shall execute a commencement date
memorandum setting forth the Commencement Date; provided, however, that the
failure to execute such a memorandum shall not affect Sublessee’s liability
hereunder. The parties acknowledge that Sublessee has no option to extend the
Term of this Sublease. If Sublessor has not delivered possession of the Premises
for any reason not within Sublessor’s reasonable control on or before July 15,
2007, then, as Sublessee’s sole remedy exercised at any time prior to
Sublessor’s delivery of the Premises to Sublessee in the required condition,
Sublessee may terminate this Sublease by written notice to Sublessor, whereupon
any monies previously paid by Sublessee to Sublessor shall be reimbursed to
Sublessee, or, at Sublessee’s election, the date Sublessee is otherwise obliged
to commence payment of rent shall be delayed by one (1) day after the
Commencement Date for each day that the delivery date is delayed beyond such
date. If Sublessor has not delivered possession of the Premises to Sublessee on
or before July 15, 2007 because of a termination of the Master Lease as a result
of (i) the voluntary agreement by Master Lessor and Sublessor, or (ii) a
default, beyond applicable notice and cure periods, of Sublessor under the
Master Lease (not caused by Sublessee), Sublessee, as its sole remedy, within
ten (10) days after receipt of notice thereof from Sublessor, shall have the
right to terminate this Sublease and not

 

1



--------------------------------------------------------------------------------

later than ninety (90) days thereafter file suit to recover from Sublessor
Sublessee’s actual damages incurred in connection with such termination,
subject, however, to the limitations and conditions set forth in Paragraph 8
below. If Sublessor has not delivered possession of the Premises to Sublessee on
or before July 15, 2007 solely as a result of damage, destruction or
condemnation of the Premises (including as a result of any termination of the
Master Lease because of the exercise by Master Lessor or Sublessor of any
termination rights provided in Sections 9 or 14 thereof), this Sublease shall
terminate as of the date of the damage, destruction or condemnation, neither
party shall have any further rights or obligations hereunder and any monies
previously paid by Sublessee to Sublessor shall be reimbursed to Sublessee.

B. Early Entry. Subject to Sublessor’s having obtained the prior written consent
of Master Lessor to this Sublease, prior to the Commencement Date for up to
ninety (90) days commencing not later than the date that is ten (10) days after
the date of Sublessee’s written notice (“Notice of Commencement”) to Sublessor
stating that Sublessee intends to enter the Premises for purposes of installing
the Sublessee Improvements (as defined in Paragraph 14 below) and its trade
fixtures, furniture, equipment, cabling and wiring (“Early Entry Period”). If
the last day of the Early Entry Period occurs prior to the Commencement Date and
Sublessee is occupying the Premises for purposes of conducting its business,
such period shall be referred to as the “Early Occupancy Period”. Sublessee’s
entry onto the Premises during the Early Entry Period and the Early Occupancy
Period shall be subject to all of the terms and conditions of this Sublease
(including, without limitation, obligations relating to Sublessee’s insurance),
except that (i) during the Early Entry Period Sublessee shall not be obligated
to pay Monthly Base Rent and Additional Rent (as defined below) for the
Premises, except for utilities costs, and (ii) during the Early Occupancy Period
Sublessee shall be obligated to pay all Additional Rent for the Premises,
including, without limitation, utilities costs, and fifty percent (50%) of the
Monthly Base Rent payable by Sublessee during the first twelve (12) months of
the Term. Notwithstanding anything to the contrary contained in this Sublease,
Sublessee’s obligation to pay Rent shall commence on September 1, 2007 whether
or not Sublessee has delivered the Notice of Commencement to Sublessor or
completed the Sublessee Improvements and installed its trade fixtures,
furniture, equipment, cabling or wiring, or whether or not Sublessee is
occupying the Premises for any purpose, including, without limitation, for
purposes of conducting its business, as long as Sublessor has delivered the
Premises to Sublessee in the required condition by July 15, 2007.

4. Rent:

A. Monthly Base Rent: Commencing on the Commencement Date and continuing
throughout the Term, Sublessee shall pay monthly base rent (“Monthly Base Rent”)
to Sublessor as follows:

 

Months

   Base Rent

Commencement Date –

  

Month 12

   $ 31,630.50

13 – 24

   $ 33,739.20

25 – 36

   $ 35,847.90

37 – 48

   $ 37,956.60

49 – 60

   $ 40,065.30

61 – 72

   $ 42,174.00

73 – 84

   $ 44,282.70

85 – 96

   $ 46,391.40

97 – Expiration Date

   $ 48,500.10

 

2



--------------------------------------------------------------------------------

As used herein, the word “month” shall mean a period beginning on the first
(1st) day of a month and ending on the last day of that month. Monthly Base Rent
shall be paid on or before the first (1st) day of each calendar month during the
Term. Rent for any period during the Term which is for less than one month of
the Term shall be a pro rata portion of the monthly installment based on the
actual number of days in the month. Rent shall be payable without notice or
demand and without any deduction, offset, or abatement, in lawful money of the
United States of America. Rent shall be paid directly to Sublessor at 601
McCarthy Boulevard, Milpitas, California 95035, Attention: Accounts Payable, or
such other address as may be designated in writing by Sublessor.

B. Additional Rent: Commencing on the Commencement Date and continuing for each
month throughout the Term, Sublessee shall be responsible for the payment of
(i) all insurance costs (including deductibles) required to be paid by “Lessee”
pursuant to Article 8 of the Master Lease; (ii) all Real Property Taxes (as
defined in Section 10.2 of the Master Lease) required to be paid by “Lessee”
pursuant to Article 10 of the Master Lease; (iii) its own telephone,
telecommunications and data communications charges, and any other such service
contracted for directly by Sublessee in support of the Premises; (iv) all
utilities serving the Premises, as set forth in Article 11 of the Master Lease;
(v) all personal property taxes, charges and assessments as set forth in
Section 10.4 of the Master Lease; (vi) all permit, license or other governmental
fees or charges arising out of Sublessee’s use and operation of the Premises to
the extent required under the Master Lease; (vii) all costs of maintenance,
repair and replacements for the Premises as set forth in Paragraph 7 of this
Sublease; (viii) its own janitorial service for the Premises; and (ix) all other
costs, expenses, taxes, insurance, maintenance, and other charges required to be
paid by Sublessee in connection with this Sublease and the Master Lease
(including, without limitation Section 53.3 of the Lease Addendum) (except to
the extent resulting from any default by Sublessor under the Master Lease). All
charges payable by Sublessee pursuant to this Paragraph 4.B. and elsewhere under
this Sublease (other than Monthly Base Rent) shall be deemed additional rent
(“Additional Rent”). Monthly Base Rent and Additional Rent hereinafter shall be
referred to as “Rent”. Sublessor shall forward to Sublessee copies of all bills
and statements received by Sublessor from Sublessee. Sublessee shall be entitled
to all credits, if any, given by Master Lessor to Sublessor for Sublessor’s
overpayment of such amounts to the extent Sublessee has overpaid Sublessor for
such amounts. Sublessor shall promptly provide to Sublessee copies of all bills
and statements received from Master Lessor.

C. Prepayment of One Month’s Rent: Upon the execution of this Sublease by
Sublessee, Sublessee shall pay to Sublessor, in cash, the sum of Thirty-One
Thousand Six Hundred Thirty and 50/100 Dollars ($31,630.50), which shall be
applied as a credit against the first installment of Monthly Base Rent due
hereunder.

D. Security Deposit: Upon the execution of this Sublease by Sublessee, Sublessee
shall deposit with Sublessor, in cash, the sum of Fifty Thousand and No/100
Dollars ($50,000.00) as security for the performance by Sublessee of the terms
and conditions of this Sublease (“Security Deposit”). If Sublessee fails to pay
Rent or other charges due hereunder within applicable notice and cure periods or
otherwise defaults with respect to any provision of this Sublease beyond
applicable notice and cure periods, then Sublessor may, but shall not be
required to, draw upon, use, apply or retain all or any portion of the Security
Deposit for the payment of any Rent or other charge in default, for the payment
of any other sum which Sublessor has become obligated to pay by reason of
Sublessee’s default, or to compensate Sublessor for any loss or damage which
Sublessor has suffered thereby. The Security Deposit is not an advance payment
of Rent or a measure or limit of Sublessor’s damages upon Sublessee’s default
under this Sublease, and

 

3



--------------------------------------------------------------------------------

Sublessor shall not be required to keep the Security Deposit separate from
Sublessor’s general funds or to pay interest thereon. Sublessor shall not be
deemed a trustee of the Security Deposit. Sublessee hereby waives any
restriction on the use or application of the Security Deposit by Sublessor as
set forth in California Civil Code Section 1950.7. The use, application or
retention of the Security Deposit, or any portion thereof, by Sublessor shall
not prevent Sublessor from exercising any other right or remedy provided by this
Sublease or at law or in equity, it being intended that Sublessor shall not
first be required to proceed against the Security Deposit, and the Security
Deposit shall not operate as a limitation on any recovery to which Sublessor
otherwise may be entitled. If Sublessor so uses or applies all or any portion of
the Security Deposit, then Sublessee shall, within five (5) days after demand
therefor, deposit cash with Sublessor in the amount required to restore the
Security Deposit to the full amount stated above. Failure to make such deposit
when due shall be a material default under this Sublease. Within thirty
(30) days after the later of the expiration or earlier termination of this
Sublease and the date that Sublessee surrenders the Subleased Premises in the
condition required by this Sublease, Sublessor shall return to Sublessee
(without interest) so much of the Security Deposit as has not been applied by
Sublessor pursuant to this Paragraph, or which is not otherwise required to cure
Sublessee’s defaults.

5. Furniture: From and after the Commencement Date, during the Term of this
Sublease and at no additional Monthly Base Rent to Sublessee, Sublessee shall
have the right to use the existing furniture and other personal property located
within the Premises as listed on Schedule 1 to Exhibit “B” hereto (“Personal
Property”). Sublessee acknowledges and agrees that Sublessee shall take
possession of and use the Personal Property on an “as is, where is, with all
faults and defects” basis, and that Sublessee is not relying on any
representations or warranties of any kind whatsoever, express or implied,
including, without limitation, any implied warranties as to merchantability or
fitness for a particular purpose; provided, however, that Sublessor represents
for the benefit of Sublessee that Sublessee owns the Personal Property free and
clear of all liens. Sublessor shall have no obligation to repair, maintain,
replace or insure the Personal Property, all of which shall be the obligation of
Sublessee at Sublessee’s sole cost and expense. Upon the expiration or earlier
termination of this Sublease, Sublessee shall return the Personal Property to
Sublessor in the condition received, ordinary wear and tear excepted.
Notwithstanding anything to the contrary contained in this Paragraph 5, if
Sublessee does not exercise the option to terminate this Sublease pursuant to
Paragraph 28 below, then Sublessee shall purchase the Personal Property from
Sublessor for the sum of One Dollar ($1.00) on the last day of the sixth
(6th) year of the Sublease Term. In such event, Sublessor shall transfer the
Personal Property to Sublessee by bill of sale in substantially the form
attached hereto as Exhibit “B” and incorporated by reference herein, and
Sublessee shall be responsible from removing the Personal Property form the
Premises upon the expiration or earlier termination of this Sublease.
Notwithstanding the foregoing, Sublessor shall deliver possession of the
Personal Property to Sublessee on Sublessee’s early entry date set forth above
in the condition and configuration as of the date hereof.

6. Condition Upon Delivery: Sublessor shall deliver the Premises to Sublessee in
vacant, “broom clean” condition and otherwise in the condition as of the date
hereof. Other than as provided in the foregoing sentence, Sublessor shall
deliver the Premises to Sublessee in its “as-is, with all faults” condition, and
Sublessor shall have no obligation whatsoever to make or pay the cost of any
alterations or improvements to the Premises, including, without limitation, any
improvement or repair required to comply with any law, regulation, building code
or ordinance.

7. Maintenance and Repairs: Sublessee shall look solely to the Master Lessor for
performance of any repairs required to be performed by Master Lessor under the
terms of the Master Lease. Notwithstanding anything to the contrary contained in
this Sublease or the Master Lease, during the Term Sublessor shall carry,
perform and pay for the inspection, maintenance and service contracts required
to be carried by the “Lessee” pursuant to Section 7.1(b) of the Master Lease,
and Sublessee shall reimburse Sublessor for all actual, third-party
out-of-pocket costs incurred by Sublessor in connection with such contracts
(including, without limitation,

 

4



--------------------------------------------------------------------------------

maintenance, repairs and replacements made pursuant thereto), together with an
administrative fee equal to four percent (4%) of such costs, within thirty
(30) days after receipt of Sublessor’s invoice(s) therefor. Notwithstanding the
foregoing, Sublessee, at Sublessee’s sole cost and expense, shall perform and
pay for all of the obligations imposed on “Lessee” by Section 7.1(a) of the
Master Lease. Sublessee promptly shall notify Sublessor in writing when
Sublessee undertakes any maintenance, repair or replacement pursuant to
Section 7.1(a) of the Master Lease. Notwithstanding anything to the contrary
contained in the Master Lease or this Sublease, in no event shall Sublessor be
responsible for any damage to or repair of the Premises or the land on which the
Premises is located caused by any act or omission of Sublessee or any of
Sublessee’s agents, invitees, employees, contractors, sublessees or assignees,
which damage Sublessee shall repair at Sublessee’s sole cost and expense,
subject to Paragraph 22 below.

8. Indemnity; Limitation of Liability: In addition to the other indemnities set
forth in the Master Lease, including, without limitation, Sections 6.2(c),
7.3(c) and 8.7, as incorporated herein, to the fullest extent permitted by law,
Sublessee shall indemnify, protect, defend (with counsel reasonably acceptable
to Sublessor) and hold harmless Sublessor from and against any and all claims,
liabilities, judgments, causes of action, damages, costs, and expenses
(including reasonable attorneys’ and experts’ fees), caused by or arising in
connection with: (i) a breach of Sublessee’s obligations under this Sublease; or
(ii) a breach of Sublessee’s obligations under the Master Lease to the extent
incorporated herein; provided, however, that, notwithstanding anything to the
contrary contained in this Paragraph, Sublessee shall have no obligation to
indemnify Sublessor to the extent any such claims, liabilities, judgments,
causes of action, damages, costs or expenses are caused by Sublessor’s
negligence or willful misconduct or default, beyond applicable notice and cure
periods, under this Sublease. The foregoing indemnifications shall survive the
expiration or earlier termination of this Sublease. Notwithstanding anything to
the contrary contained in this Sublease, in no event shall Sublessor be liable
for any consequential damages incurred by Sublessee (including, without
limitation, any injury to Sublessee’s business or loss of income or profit
therefrom or loss of management time or business disruption) in connection with
this Sublease, the Premises or Master Premises, nor shall the total amount of
Sublessor’s liability to Sublessee arising out of or in any with connected with
this Sublease exceed: (i) direct damages flowing from such default, not to
exceed Five Hundred Thousand and No/100 Dollars ($500,000.00), in the case of a
default, beyond applicable notice and cure periods, by Sublessor under this
Sublease which does not result in the termination of the Master Lease by Master
Lessor, and, consequently, a termination of this Sublease as a result of such
default; (ii) direct damages flowing from such default, not to exceed One
Million and No/100 Dollars ($1,000,000.00), in the case of a default under the
Master Lease, beyond applicable notice and cure periods, by Sublessor (not
caused by Sublessee) which results in a termination of the Master Lease and this
Sublease not resulting from Sublessor’s bad faith default solely for the purpose
of effecting a termination of the Master Lease and, consequently, this Sublease,
or Sublessor’s voluntary termination of the Master Lease and, consequently, this
Sublease; and (iii) direct damages flowing from such default, not to exceed Two
Million and No/100 Dollars ($2,000,000.00), in the case of either Sublessor’s
bad faith default under the Master Lease solely for purposes of effecting a
termination of the Master Lease and, consequently, this Sublease or Sublessor’s
voluntary termination of the Master Lease and, consequently, this Sublease.
Notwithstanding anything to the contrary contained in subsections (ii) and
(iii) of the foregoing sentence, if, despite any termination of the Master Lease
and this Sublease, Sublessee is permitted to remain in the Premises upon the
same terms and conditions of this Sublease, Sublessor shall have no liability
whatsoever to Sublessee with respect to such termination (but Sublessor may be
liable for direct damages from any uncured default of Sublessor, not to exceed
the amount described in subsection (i) above). With respect to the foregoing
waiver and release, Sublessee hereby acknowledges that it has read and is
familiar with the provisions of California Civil Code Section 1542 (“Section
1542”), which is set forth below, and hereby waives the provisions of
Section 1542:

 

5



--------------------------------------------------------------------------------

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

9. Right to Cure Defaults: If Sublessee fails to pay any sum of money to
Sublessor when due, or fails to perform any other act on its part to be
performed hereunder, then Sublessor may, but shall not be obligated to, make
such payment or perform such act. All such sums paid, and all costs and expenses
of performing any such act, shall be deemed Additional Rent payable by Sublessee
to Sublessor upon demand. In addition, Sublessee shall pay to Sublessor interest
on all amounts due, at that interest rate determined as of the time it is to be
applied that is equal to the lesser of (i) four percent (4%) plus the “prime
rate” reported in the Wall Street Journal as published closest prior to the date
when due, or (ii) the maximum interest rate permitted by law (the “Interest
Rate”), from the due date to and including the date of the payment, from the
date of the expenditure until repaid. Sublessor shall not be deemed in default
of this Sublease unless Sublessor fails within a reasonable time to perform an
obligation required to be performed by Sublessor hereunder. For purposes of this
Paragraph, a reasonable time for curing Sublessor’s failure to maintain or
repair the Premises to the extent such maintenance or repair is made the
obligation of Sublessor pursuant to this Paragraph shall in no event be less
than forty-five (45) days after receipt of notice by Sublessor specifying what
obligation of Sublessor has not been performed; provided, however, that if the
nature of Sublessor’s obligation is such that more than forty-five (45) days
after notice are reasonably required for its performance, then Sublessor shall
not be in breach of this Sublease if performance is commenced within such
forty-five (45)- day period and thereafter diligently prosecuted to completion.
If Sublessor fails to perform within the applicable cure period, Sublessee, upon
three (3) days’ prior written notice to Sublessor, shall have the right to cure
such default and promptly collect from Sublessor Sublessee’s reasonable costs in
so doing. Sublessee shall not be required, however, to wait the entire cure
period described herein if earlier action is required to prevent a Breach under
the Master Lease. Sublessee shall have the right to pay all rent and other sums
owing by Sublessee to Sublessor hereunder for those items which also are owed by
Sublessor to Master Lessor under the Master Lease directly to Master Lessor on
the following terms and conditions: (i) Sublessee reasonably believes that
Sublessor has failed to make any payment required to be made by Sublessor to
Master Lessor under the Master Lease and Sublessor fails to provide adequate
proof of payment within two (2) business days after Sublessee’s written demand
requesting such proof; (ii) Sublessee shall not prepay any amounts owing by
Sublessee without the consent of Sublessor; (iii) Sublessee shall provide to
Sublessor concurrently with any payment to Master Lessor reasonable evidence of
such payment; and (iv) if Sublessor notifies Sublessee that it disputes any
amount demanded by Master Lessor, Sublessee shall not make any such payment to
Master Lessor unless Master Lessor has provided a three-day notice to pay such
amount or forfeit the Master Lease. Sublessor promptly shall send to Sublessee
copies of any notices of default and any notices which contain information which
materially impacts Sublessee’s occupancy of the Premises received by Sublessor
from Master Lessor.

10. Assignment and Subletting: Sublessee may not assign this Sublease, sublet
the Premises, transfer any interest of Sublessee therein by operation of law or
otherwise or permit any use of the Premises by another party (collectively,
“Transfer”), without the prior written consent of Sublessor (which shall not be
unreasonably withheld) and Master Lessor, and otherwise in strict accordance
with Article 12 of the Master Lease and Article 56 of the Lease Addendum as
incorporated herein. A consent to one Transfer shall not be deemed to be a
consent to any subsequent Transfer. Any Transfer without such consent shall be
void and, at the option of Sublessor, shall terminate this Sublease. Sublessor’s
waiver or consent to any assignment or subletting shall be ineffective unless
set forth in writing, and Sublessee shall not be relieved from any of its
obligations under this Sublease unless the consent expressly so provides.
Notwithstanding anything to the contrary contained in the Master Lease (as
incorporated herein), except in the event of a Transfer to an Affiliate (as
defined in Section 12.1(a) of the Master Lease, as incorporated herein,
Sublessee shall pay to Sublessor one hundred percent (100%) of all rent and
other consideration received by Sublessee in connection with any assignment of
the Sublease or sublease of the Premises in excess of the Rent allocated to the
space sublet or assigned, after deducting any brokerage

 

6



--------------------------------------------------------------------------------

commissions, tenant improvement costs incurred in preparing the Premises for the
proposed transferee and reasonable attorneys’ fees incurred by Sublessee in
connection with the Transfer. Also notwithstanding anything to the contrary
contained in the Master Lease, except in the event of a Transfer to an Affiliate
(as defined in Section 12.1(a) of the Master Lease as incorporated herein), if
Sublessee desires to assign this Sublease or sub-sublease all or a portion of
the Premises, Sublessor shall have the right to terminate this Sublease, in the
event of an assignment, or, in the event of a sub-sublease, to terminate this
Sublease with respect to that portion of the Subleased Premises that is the
subject of Sublessee’s request for consent. Notwithstanding anything to the
contrary contained herein or in the Master Lease, as incorporated herein, but
subject to obtaining Master Lessor’s consent to the extent required under the
Master Lease, (i) Sublessee may, without Sublessor’s prior written consent,
without payment of any amount to Sublessor and without triggering the recapture
right described above, sublet the Premises or assign this Sublease to an
Affiliate (as defined in Section 12.1(a) of the Master Lease) or undergo a
“deemed assignment” as a result of a change in control, provided that
(a) Sublessor receives documentation or information reasonably requested by
Sublessor regarding same, (b) the Affiliate or Sublessee following the “deemed
assignment” assumes in writing all of Sublessee’s obligations hereunder, (c) the
Net Worth (as defined in Section 12.1(c) of the Master Lease) of the Affiliate
or Sublessee following the “deemed assignment” is equal to or greater than the
Net Worth of Sublessee immediately prior to the Transfer, (d) the Affiliate or
Sublessee following the “deemed assignment” is not a shell company or other
business entity, and (e) the transaction is not a transaction (or part of a
series of transactions) designed to create a subterfuge for purposes of
releasing Sublessee of its obligations hereunder or otherwise to defraud
Sublessor; (ii) neither the sale or transfer of Sublessee’s stock over a
recognized securities exchange (including NASDAQ) shall be deemed a Transfer
hereunder; (iii) the transactions described in Section 12.1(c) of the Master
Lease, as incorporated herein, shall not constitute assignments as to Sublessee
requiring Sublessor’s consent; and (d) Sublessor shall not increase rent under
this Sublease pursuant to Section 56 of the Master Lease Addendum unless and
except to the extent Master Lessor exercises such right under the Master Lease
as a result of an assignment or sublease by Sublessee.

11. Use: Sublessee may use the Premises only for the purposes set forth in
Section 1.8 of the Master Lease and for no other purpose; provided, however,
subject to Master Lessor’s consent, Sublessee may (i) use ordinary office and
cleaning products in amounts reasonably necessary for general office use, and
(ii) as long as such Hazardous Substances (as defined in Section 6.2 of the
Master Lease) do not constitute a Reportable Use (as defined in Section 6.2 of
the Master Lease), use the quantities and types of Hazardous Substances listed
on Exhibit “C” attached hereto and incorporated by reference herein. During the
Term Sublessee promptly shall modify Exhibit “C” by notifying Sublessor and
Master Lessor in writing if Sublessee either increases the amount of any of the
Hazardous Materials identified on Exhibit B or brings different Hazardous
Substances onto the Premises. In no event shall Sublessee have the right to
bring Hazardous Substances onto the Premise that constitute a Reportable Use.
Sublessee represents for the benefit of Sublessor and Master Lessor that
Sublessee’s use of the Hazardous Substances in the amounts listed on Exhibit
“C”, as that list may be amended from time to time, does not and shall not
constitute a Reportable Use. Master Lessor’s failure to consent to the foregoing
shall not relieve Sublessee of its obligations hereunder or otherwise be deemed
to modify or terminate this Sublease. In no event shall the Premises be used for
a purpose or use prohibited by the Master Lease. With respect to Hazardous
Substances, Sublessee shall comply strictly with the provisions of the Master
Lease to the extent incorporated herein, including, without limitation,
Section 6.2 thereof. Sublessee shall not do or permit anything to be done in or
about the Premises that would (i) increase the existing rates for or cause
cancellation of any fire, casualty, liability or other insurance policy insuring
the Premises (unless, as between Sublessor and Sublessee, Sublessee pays such
increases); or (ii) constitute the commission of waste or the maintenance of a
nuisance on the Premises.

12. Effect of Conveyance: As used in this Sublease, the term “Sublessor” means
the holder of the tenant’s interest under the Master Lease. In the event of any
transfer of said tenant’s interest, provided the transferee assumes in writing
all such obligations hereunder, Sublessor shall be and hereby is entirely
relieved of all covenants and obligations of Sublessor hereunder from and after

 

7



--------------------------------------------------------------------------------

the effective date of the transfer, and it shall be deemed and construed,
without further agreement between the parties, that the transferee has assumed
and shall carry out all covenants and obligations thereafter to be performed by
Sublessor hereunder.

13. Acceptance: The parties acknowledge and agree that Sublessee is subleasing
the Premises on an “AS IS” basis, and Sublessor has made no representations or
warranties of any kind with respect to the condition of the Premises or with
respect to the uses to which Sublessee shall use the Premises. Sublessee hereby
represents to Sublessor that (i) Sublessee has fully inspected the Premises and
the physical condition thereof, including, without limitation, accessibility and
location of utilities and improvements, which in Sublessee’s judgment affect or
influence Sublessee’s use of the Premises and Sublessee’s willingness to enter
into this Sublease; (ii) Sublessee is relying on its own inspection in
subleasing the Premises; and (iii) Sublessee has received no representations or
warranties with respect to the use or physical condition of the Premises on
which Sublessee has relied in entering into this Sublease.

14. Improvements:

A. Alterations and Improvements. No alterations or improvements (including,
without limitation, the Sublessee Improvements described below and any
Lessee-Owned Alterations and Utility Installations, as defined in the Master
Lease) shall be made to the Premises except in strict accordance with this
Sublease and the applicable provisions of the Master Lease (including, without
limitation, Sections 7.3 and 7.4), and with the prior written consent of both
Master Lessor and Sublessor.

B. Sublessee Improvements. Sublessor approves in concept (with final approval,
which shall not be unreasonably withheld or delayed, subject to review and
approval of Sublessee’s final plans in connection therewith) certain
improvements to be constructed in the Premises by Sublessee as more particularly
described on Exhibit “D” attached hereto and incorporated by reference herein
(“Sublessee Improvements”). Nothing contained in the foregoing conceptual
approval, however, shall be deemed to release Sublessee from the obligation to
obtain the Master Lessor’s consent to the Sublessee Improvements. If Master
Lessor refuses to consent to the Sublessee Improvements, Sublessor’s consent, if
previously given, shall be deemed rescinded. If the required consents have been
obtained, Sublessee may construct the Sublessee Improvements only in accordance
with the provisions of this Sublease and the Master Lease, as incorporated
herein. If Sublessee intends to construct alterations or improvements to the
Subleased Premises other than those described as Sublessee Improvements,
Sublessee shall be obligated to obtain Sublessor’s and Master Lessor’s prior
written consent to such alterations or improvements. Sublessor shall not be
required to provide a tenant improvement allowance to Sublessee in connection
with Sublessee’s construction of any alterations or improvements, including,
without limitation, the Sublessee Improvements, all of which shall be
constructed at Sublessee’s sole cost and expense.

C. Removal of Improvements. Upon the expiration or earlier termination of this
Sublease, if required by Master Lessor, Sublessee, at its sole cost and expense,
shall be responsible for removing any and all alterations or improvements
(including, without limitation, the Sublessee Improvements) installed in the
Premises by Sublessee and restoring the Premises to its condition immediately
prior to the installation of the alteration or improvement, reasonable wear and
tear excepted. Notwithstanding anything to the contrary contained herein, unless
Sublessor expressly waives such condition in its consent to an alteration or
improvement, Sublessor hereby conditions its approval of any alteration or
improvement (including, without limitation, the Sublessee Improvements) upon
Sublessee’s removal of any such alteration or improvement and the restoration of
the Premises to its condition immediately prior to the installation (reasonable
wear and tear excepted) upon the termination of this Sublease either (i) as a
result of any default, beyond applicable notice and cure periods, of this
Sublease by Sublessee resulting in a termination of this Sublease, or (ii) as a
result of the exercise of Sublessee’s termination right pursuant to Paragraph 28
below. Otherwise, as long as this Sublease does not terminate either as a result
of a Sublessee default under this Sublease or the exercise by Sublessee of its
termination right pursuant to Paragraph 28, if Master Lessor does not require
removal of an alteration or improvement and restoration, Sublessor also shall
not require removal and restoration.

 

8



--------------------------------------------------------------------------------

15. Holdover: The parties hereby acknowledge that it is critical that Sublessee
surrender the Premises to Sublessor no later than the Expiration Date in
accordance with the terms of this Sublease. In the event Sublessee or any party
claiming by, through or under Sublessee holds over, Sublessor may exercise any
and all remedies available to it at law or in equity to recover possession of
the Premises, and to recover damages, including without limitation, all damages
payable by Sublessor to Master Lessor by reason of such holdover. Without
limiting the damages recoverable under the foregoing sentence, for each and
every month or partial month that Sublessee or any party claiming by, through or
under Sublessee remains in occupancy of all or any portion of the Premises after
the expiration or termination of the Term, Sublessee must pay, as minimum
damages and not as a penalty, the greater of (i) one hundred fifty percent
(150%) of the Monthly Base Rent payable by Sublessee hereunder immediately prior
to the expiration or termination of the Term, and (ii) the rent (including any
holdover rent) payable by Sublessor for the Premises under the Master Lease. The
acceptance by Sublessor of any lesser sum will be construed as payment on
account of and not in full satisfaction of damages for such holding over.
Additionally, in the event that Sublessee does not surrender the Premises by the
Expiration Date in accordance with Paragraph 18 hereof, Sublessee shall
indemnify, defend, protect and hold harmless Sublessor from and against all
costs, loss and liability resulting from Sublessee’s delay in surrendering the
Premises. The indemnification set forth in this Paragraph shall survive the
expiration or earlier termination of this Sublease.

16. Default: Sublessee’s performance of each of its obligations under this
Sublease constitutes a condition as well as a covenant, and Sublessee’s right to
continue in possession of the Premises is conditioned upon such performance.
Sublessee shall be in material default of its obligations under this Sublease if
any of the following events occur:

A. Sublessee fails to pay any Rent when due, when such failure continues for
three (3) days after written notice from Sublessor to Sublessee that any such
sum is due;

B. Sublessee fails to perform any term, covenant or condition of this Sublease
(except those requiring payment of Rent) and fails to cure such breach within
fifteen (15) days after delivery of a written notice specifying the nature of
the breach; provided, however, that if more than fifteen (15) days reasonably
are required to remedy the failure, then Sublessee shall not be in default if
Sublessee commences the cure within fifteen (15) days after notice and
thereafter completes the cure within sixty (60) days after the date of the
notice;

C. Sublessee makes a general assignment of its assets for the benefit of its
creditors, including attachment of, execution on, or the appointment of a
custodian or receiver with respect to a substantial part of Sublessee’s property
or any property essential to the conduct of its business;

D. Sublessee vacates (subject to Insert 20 of the Master Lease, as incorporated
herein) or abandons the Premises;

E. A petition is filed by or against Sublessee under the bankruptcy laws of the
United States or any other debtors’ relief law or statute, unless such petition
is dismissed within thirty (30) days after filing; or a court directs the
winding up or liquidation of Sublessee; or a substantial part of Sublessee’s
property or any property used in the conduct of its business is attached or
executed upon and not released from the attachment or execution within thirty
(30) days; or a custodian or receiver is appointed for a substantial part of
Sublessee’s property or any property used in the conduct of its business and not
discharged within thirty (30) days; or

 

9



--------------------------------------------------------------------------------

F. Sublessee commits any other act or omission which constitutes an event of
“Default” under Section 13.1 of the Master Lease, which has not been cured after
delivery of written notice and passage of the applicable grace period provided
in the Master Lease as modified by the provisions of this Sublease.

17. Remedies: In the event of any default by Sublessee under this Sublease
beyond applicable notice and cure periods (including, without limitation, an
event of Default pursuant to Article 13 of the Master Lease), Sublessor shall
have all rights pursuant to Article 13 of the Master Lease to the extent
incorporated herein and all remedies provided by applicable law. Sublessor may
resort to its remedies cumulatively or in the alternative.

18. Surrender: Not later than the Expiration Date or earlier termination of this
Sublease, Sublessee shall remove all of its trade fixtures and other property
and alterations, improvements and additions installed by or for Sublessee if and
to the extent required under this Sublease and the Master Lease, and shall
surrender the Premises to Sublessor in good condition, free of Hazardous
Substances cause by Sublessee, its agents, employees, contractors, invitees,
sublessees and assignees, reasonable wear and tear excepted and in the condition
required by Section 7.4(c) of the Master Lease as incorporated herein. Under no
circumstances shall Sublessee be responsible for restoring alterations performed
prior to Sublessee’s early entry into the Premises as provided above or except
as expressly required pursuant to Paragraph 14 above. If the Premises are not so
surrendered, then Sublessee shall be liable to Sublessor for all costs incurred
by Sublessor in returning the Premises to the required condition, plus interest
thereon at the Interest Rate. Sublessee shall indemnify, defend with counsel
reasonably acceptable to Sublessor, protect and hold harmless Sublessor against
any and all claims, liabilities, judgments, causes of action, damages, costs,
and expenses (including attorneys’ and experts’ fees) resulting from Sublessee’s
delay in surrendering the Premises in the condition required, including, without
limitation, any claim made by Sublessor or any succeeding tenant founded on or
resulting from such failure to surrender. The indemnification set forth in this
Paragraph shall survive the expiration or earlier termination of this Sublease.

19. Estoppel Certificates: Within seven (7) days after demand by Sublessor or
Master Lessor, Sublessee shall execute and deliver to Sublessor a Tenancy
Statement in the form required by Article 16 of the Master Lease.

20. Broker: Sublessor and Sublessee each represent to the other that they have
dealt with no real estate brokers, lenders, agents or salesmen in connection
with this transaction other than Cushman & Wakefield of California and CPS,
Commercial Property Services Corfac International, representing Sublessor, and
Trammell Crow Company, representing Sublessee (collectively, the “Brokers”).
Each party agrees to hold the other party harmless from and against all claims
for brokerage commissions, finder’s fees or other compensation made by any
agent, broker, salesman or finder other than the Brokers as a consequence of
said party’s actions or dealings with such agent, broker, salesman or finder
other than the Brokers.

21. Notices: Unless five (5) days’ prior written notice is given in the manner
set forth in this Paragraph, the address of each party for all purposes
connected with this Sublease shall be as follows:

 

Sublessor:    SanDisk Corporation    601 McCarthy Boulevard    Milpitas,
California 95035    Attention: Vice President and General Counsel

 

10



--------------------------------------------------------------------------------

Sublessee:    Prior to the    Commencement Date:    Advanced Analogic
Technologies Inc.    830 East Arques Avenue    Sunnyvale, California 94085   
Attention: Controller After the    Commencement Date:    At the Premises   
Attn: Controller

The address for Master Lessor shall be as set forth in the Master Lease. All
notices, demands, or communications in connection with this Sublease shall be
considered received when (i) personally delivered; or (ii) if properly addressed
and either sent by nationally recognized overnight courier or deposited in the
mail (registered or certified, return receipt requested, and postage prepaid),
on the date shown on the return receipt for acceptance or rejection. All notices
given to the Master Lessor under the Master Lease shall be considered received
only when delivered in accordance with the Master Lease to all parties hereto at
the address set forth below their signatures at the end of this Sublease.

22. Insurance; Waiver: Sublessee shall procure and maintain all insurance
policies required by the tenant under the Master Lease with respect to the
Premises, including, without limitation, as required by Article 8 of the Master
Lease. All such liability policies shall name Sublessor and Master Lessor as
additional insureds. Notwithstanding anything to the contrary herein, Sublessor
and Sublessee hereby release each other, and their respective agents, employees,
subtenants, assignees and contractors, from all liability for damage to any
property that is caused by or results from a risk which is actually insured
against or which would normally be covered by “all risk” property insurance,
without regard to the negligence or willful misconduct of the entity so
released. Notwithstanding anything to the contrary contained in this Sublease,
Sublessor shall not be obligated to deliver the Premises to Sublessee until
Sublessee has provided to Sublessor the certificates of insurance required by
Article 8 of the Master Lease. In addition, Sublessee shall carry a commercial
general liability endorsement insuring performance by Sublessee of its
indemnification obligations under this Sublease.

23. Other Sublease Terms:

A. Incorporation by Reference: Except as otherwise provided in this Sublease,
the terms and provisions contained in the Master Lease are incorporated herein
by reference and are made a part hereof as if set forth at length; provided,
however, that: (i) each reference in such incorporated sections to “Lease” and
to “Premises” shall be deemed a reference to this “Sublease” and the “Premises”
defined herein, respectively; (ii) each reference to “Lessor” and “Lessee” shall
be deemed a reference to “Sublessor” and “Sublessee”, respectively, except as
expressly set forth herein; (iii) with respect to work, services, repairs,
restoration, insurance or the performance of any other obligation of Master
Lessor under the Master Lease, the sole obligation of Sublessor with respect to
Master Lessor’s performance thereof shall be to request the same in writing from
Master Lessor, as and when requested to do so by Sublessee, and, at Sublessee’s
sole cost, to use Sublessor’s commercially reasonable good faith efforts to
obtain Master Lessor’s performance; (iv) with respect to any non-monetary
obligation of Sublessee to be performed under this Sublease, wherever the Master
Lease grants to Sublessor a specified number of days to perform its non-monetary
obligations under the Master Lease, except as otherwise provided herein,
Sublessee shall have three (3) fewer days to perform the obligation, including,
without limitation, curing any defaults; (v) Sublessor shall have no liability
to Sublessee with respect to (a) representations and warranties made by Master
Lessor under the Master Lease, (b) any indemnification obligations of Master
Lessor under the Master Lease, or other obligations or

 

11



--------------------------------------------------------------------------------

liabilities of Master Lessor under the Master Lease with respect to compliance
with laws, condition of the Premises or Hazardous Substances, and
(c) obligations under the Master Lease to repair, maintain, restore, or insure
all or any portion of the Premises, regardless of whether the incorporation of
one or more provisions of the Master Lease might otherwise operate to make
Sublessor liable therefor; (vi) with respect to any approval or consent required
to be obtained from the Master Lessor under the Master Lease, such approval or
consent must be obtained from both Master Lessor and Sublessor, and the approval
of Sublessor may be withheld if Master Lessor’s approval or consent is not
obtained; (vii) in any case where “Lessee” is to indemnify, release or waive
claims against “Lessor”, such indemnity, release or waiver shall be deemed to
run from Sublessee to both Master Lessor and Sublessor; (viii) Sublessee shall
pay all consent and review fees set forth in the Master Lease to both Master
Lessor and Sublessor; (ix) Sublessee shall not have the right to terminate this
Sublease due to casualty or condemnation unless Sublessor has such right under
the Master Lease, and, with respect to the exercise of such termination rights,
Sublessee shall exercise such rights only with the prior written consent of
Sublessor, which shall not be unreasonably withheld or delayed, and, as between
Sublessor and Sublessee only, all insurance proceeds or condemnation awards
received by Sublessor under the Master Lease shall be deemed to be the property
of Sublessor; (x) in any case where “Lessee” is to execute and deliver certain
documents or notices to “Lessor”, such obligation shall be deemed to run from
Sublessee to both Master Lessor and Sublessor; (xi) the following provisions of
the Master Lease are expressly not incorporated herein by reference:
(A) Sections 1.1, 1.3, 1.4, 1.5, 1.6, 1.7, 1.10, 1.11, 2.2, 2.3, 2.5, Articles 3
through 5, the words “2.2 (Lessor’s warranty as to condition), 2.3 (Lessor’s
warranty as to compliance with covenants, etc.)” in the first phrase of the
first sentence of Section 7.1(a), all but the first sentence of Section 9.5,
subsection (ii) of Section 13.1(c), Article 15, the second sentence of
Section 22, Article 23 (except for purposes of sending notices to Master
Lessor), the first phrase of Section 30.2, Section 30.3, Article 31, Article 37,
Article 39 and Article 44 of the printed portion of the Lease form; (B) inserts
3, 4, 6, 7, 9, the first phrase of insert 9C, and inserts 20A and 23;
(C) Sections 49, 50, 51, 52, 56.4 and 57 of the Lease Addendum; (D) Exhibits A,
B, C and D; and (E) Sections 1, 2, 3, 4, 5, 6 and 10 of the First Amendment, and
Sections 4 and 8 of the Second Amendment; (xii) notwithstanding the foregoing,
all references to “Lessor” and “Insuring Party” in the following provisions of
the Master Lease shall mean Master Lessor only, and not Sublessor: Section 1.9,
Section 7.1(a), the first phrase of the first sentence of Section 7.2, Sections
8.1, 8.2(b), 8.3, 9.1(d), 9.2, 9.3, 9.5, 9.6, 9.7, 13.5, Article 14,
Section 16.2, Article 17, Article 30, Articles 40 and 42, Sections 53.1, 54.1and
55 of the Lease Addendum; and (xiii) all references to “Lessor” in the following
provisions of the Master Lease shall mean both Master Lessor and Sublessor:
Sections 6.2(c), 7.3(c), 8.7, 8.8 and 9.4.

B. Assumption of Obligations: This Sublease is and all times shall be subject
and subordinate to the Master Lease and the rights of Master Lessor thereunder,
and any termination thereof shall likewise terminate this Sublease. In the event
of a conflict between the provisions of the Master Lease and the provisions of
this Sublease, as between Sublessor and Sublessee, the provisions of this
Sublease shall control. Sublessee hereby expressly assumes and agrees: (i) to
comply with all provisions of the Master Lease applicable to the Premises to the
extent incorporated herein with respect to the Term, (ii) to perform all the
obligations on the part of the “Lessee” to be performed under the terms of the
Master Lease during the Term to the extent incorporated herein, and (iii) to
hold Sublessor free and harmless of and from all liability, judgments, costs,
damages, claims, demands, and expenses (including reasonable attorneys’ and
experts’ fees) arising out of Sublessee’s failure to comply with or to perform
Sublessee’s obligations hereunder or the obligations of the “Lessee” under the
Master Lease as herein provided or to act or omit to act in any manner which
will constitute a breach of the Master Lease. The foregoing indemnification
shall survive the expiration or earlier termination of this Sublease.

C. Sublessor’s Obligations. Sublessor shall not be required to furnish, supply
or install anything required of Master Lessor under any Article of the Master
Lease. Sublessor shall have no liability or responsibility whatsoever for Master
Lessor’s failure or refusal to perform under the Master Lease. Despite Master
Lessor’s failure or refusal to comply with any of those provisions of the Master
Lease, this Sublease shall remain in full force and effect, and Sublessee shall
pay the Monthly Base Rent and the Additional

 

12



--------------------------------------------------------------------------------

Rent and all other charges provided for in this Sublease without any abatement,
deduction or setoff. Sublessor’s obligation to use its commercially reasonable
good faith efforts to cause Master Lessor to observe and perform its obligations
under the Master Lease shall not be a guarantee by Sublessor of Master Lessor’s
compliance with the provisions of the Master Lease, and in no event shall
Sublessor be required to initiate any litigation proceedings or file suit
against Master Lessor; provided, however, if Master Lessor shall fail or refuse
to perform, Sublessee shall have the right to commence a lawsuit or other action
in Sublessor’s name, as long as Sublessee has obtained the prior written consent
of Sublessor, which consent shall not be unreasonably withheld, and, provided
further, that Sublessee shall indemnify, protect, defend by counsel reasonably
satisfactory to Sublessor and hold Sublessor harmless from and against any and
all liability, loss, claims, demands, suits, penalties or damage (including,
without being limited to, reasonable attorneys’ fees and expenses) which
Sublessor may incur or suffer by reason of such lawsuit or other action.
Sublessor shall perform the obligations of the “Lessee” under the Master Lease
to the extent those obligations are not made the obligations of Sublessee
pursuant to this Sublease.

D. Certain Obligations/Rights of Sublessee: Notwithstanding anything to the
contrary contained in this Sublease or the Master Lease, and except to the
extent made the obligation of Master Lessor under the Master Lease, during the
Term Sublessor shall be responsible for (i) performing any maintenance, repairs
or replacements that are structural or capital expenditures under generally
accepted accounting principles (“GAAP”), and (ii) causing the Premises to comply
with any changes in rules, regulations, requirements, CC&Rs, or laws effective
from and after the date of Sublessee’s early entry onto the Premises requiring
the construction of alterations unless due to (y) Sublessee’s particular use of
the Premises, or (z) required as a result of any alteration, addition or
improvement to the Premises by or for the benefit of Sublessee, in which case
Sublessee shall perform and pay for such maintenance, repairs, replacements or
alterations. With respect to the costs incurred by Sublessor in complying with
the preceding sentence, Sublessor shall have the right to amortize such costs
over a nine (9)- year useful life, together with interest thereon at the rate of
seven percent (7%) per annum, and Sublessee shall pay to Sublessor as Additional
Rent, at the time that Sublessee pays Monthly Base Rent, one-ninth (1/9th) of
such amortized cost on a monthly basis until the earlier of (a) the date upon
which this Sublease terminates if Sublessee timely exercises the termination
right set forth in Paragraph 28 below, or (b) the Expiration Date. In addition,
with respect to increases in Real Property Taxes resulting from the transfer of
ownership of the Premises, Sublessor and Sublessee each shall pay fifty percent
(50%) of such increase, and, if Sublessor, in Sublessor’s sole and absolute
discretion, appeals the amount of any such increase to the appropriate taxing
authority, within twenty (20) days after receipt of Sublessor’s invoice
therefor, Sublessee shall reimburse Sublessor fifty percent (50%) of all actual
costs incurred by Sublessor in connection with such appeal.

E. Inducement Recapture: Notwithstanding anything to the contrary contained in
this Sublease or the Master Lease, the provisions of Section 13.3 of the Master
Lease, as incorporated herein, shall not apply unless Sublessor terminates this
Sublease as a result of a default by Sublessee as described therein.

24. Condition Precedent: This Sublease and Sublessor’s and Sublessee’s
obligations hereunder are conditioned upon obtaining the written consent of the
Master Lessor to this Sublease in a form reasonably acceptable to Sublessor and
Sublessee. If for any reason Sublessor fails to obtain the Master Lessor’s
consent within thirty (30) days after the date on which Sublessor delivers a
fully executed copy of this Sublease to Master Lessor, then either Sublessor or
Sublessee may terminate this Sublease by giving the other party ten (10) days’
prior written notice, in which case this Sublease shall terminate on the day
following the last day of the ten (10)- day notice period (unless Master
Lessor’s consent is obtained during such ten (10)- day period, in which case
this Sublease shall remain in full force and effect), neither party shall have
any further rights or obligations hereunder and Sublessor shall return to
Sublessee all sums paid by Sublessee to Sublessor in connection with Sublessee’s
execution hereof. The return of all sums paid by Sublessee to Sublessor shall be
Sublessee’s sole and exclusive remedy in the event of a termination pursuant to
this Paragraph.

 

13



--------------------------------------------------------------------------------

25. Authority: Each party represents to the other that the person executing this
Sublease on its behalf is duly authorized to do so and to bind the party hereby.

26. Miscellaneous: This Sublease shall in all respects be governed by and
construed in accordance with the laws of the State of California. If any term of
this Sublease is held to be invalid or unenforceable by any court of competent
jurisdiction, then the remainder of this Sublease shall remain in full force and
effect to the fullest extent possible under the law, and shall not be affected
or impaired. This Sublease may not be amended except by the written agreement of
all parties hereto. Time is of the essence with respect to the performance of
every provision of this Sublease in which time of performance is a factor. Any
executed copy of this Sublease shall be deemed an original for all purposes.
This Sublease shall, subject to the provisions regarding assignment and
subletting, apply to and bind the respective heirs, successors, executors,
administrators and assigns of Sublessor and Sublessee. The language in all parts
of this Sublease shall in all cases be construed as a whole according to its
fair meaning, and not strictly for or against either Sublessor or Sublessee. The
captions used in this Sublease are for convenience only and shall not be
considered in the construction or interpretation of any provision hereof. When a
party is required to do something by this Sublease, it shall do so at its sole
cost and expense without right of reimbursement from the other party unless
specific provision is made therefor. Whenever one party’s consent or approval is
required to be given as a condition to the other party’s right to take any
action pursuant to this Sublease, unless another standard is expressly set
forth, such consent or approval shall not be unreasonably withheld or delayed.
This Sublease may be executed in counterparts, all of which taken together as a
whole, shall constitute one original document. In the event of any litigation
involving the parties arising out of this Sublease, the prevailing party shall
be entitled to recover from the other party such reasonable attorneys’ fees and
costs as may reasonably be incurred, as awarded by the court hearing the matter.

27. Additional Provisions.

A. Parking: Subject to the provisions of the Master Lease, Sublessee shall be
entitled to the exclusive use of the available parking stalls in the parking
area serving the Building. Sublessee shall comply with Master Lessor’s rules and
regulations, if any, with respect to parking serving the Building.

B. Services: There shall be no abatement of Rent or liability of Sublessor on
account of the following: (i) the use, installation or interruption of the
Premises in connection with the furnishing of any of the utilities serving the
Premises; or (ii) the limitation, curtailment, rationing or restrictions
requested by any governmental authority on use of water, electricity, gas or any
other form of energy or utility service serving the Premises.

C. Signage: Any signage requested by Sublessee installed at Sublessee’s sole
cost in accordance with provisions of the Master Lease and applicable
governmental regulations, and subject to the prior written consent of Sublessor,
which shall not be unreasonably withheld or delayed, and Master Lessor. Subject
to receipt of Master Lessor’s consent, Sublessor hereby approves the signage
described in Exhibit “E” attached hereto. Master Lessor’s failure to consent to
Sublessee’s signage shall not relieve Sublessee of its obligations hereunder or
otherwise be deemed to modify or terminate this Sublease.

D. No Offer: Submission of this Sublease for examination or signature by
Sublessee does not constitute a reservation of, option for or option to
sublease, and such submission is not effective as a sublease or otherwise until
execution and delivery by both Sublessor and Sublessee, subject, however, to the
provisions of Paragraph 24 above.

E. Hazardous Substances: To the best of the actual knowledge, without inquiry,
of Adony Beniares, Sublessor’s Senior Manager of Site Services, who Sublessor
reasonably believes is the person most likely to have such actual knowledge,
except as set

 

14



--------------------------------------------------------------------------------

forth in that certain Phase 1 environmental report dated July 24, 2000 and
prepared by Professional Service Industries, Inc., no Hazardous Substances are
present in or about the Premises in violation of Applicable Law. Sublessor shall
indemnify, protect, defend (with counsel reasonably acceptable to Sublessee) and
hold harmless Sublessee from and against any and all claims, liabilities,
judgments, causes of action, damages (excluding consequential [i.e., lost
profits, lost business opportunity] and punitive damages), costs, and expenses
(including reasonable attorneys’ and experts’ fees), caused by or arising in
connection with any Hazardous Substances brought onto the Premises by Sublessor,
its agents, employees or contractors.

F. Termination of Master Lease: Sublessor shall not voluntarily terminate the
Master Lease during the Term unless and until Master Lessor has agreed in
writing to continue the Sublease in full force and effect as a direct lease
between Master Lessor and Sublessee upon and subject to all of the terms,
covenants and conditions of the Sublease for the balance of the Term hereof. If
Master Lessor so consents, Sublessee shall attorn to Master Lessor in connection
with any such voluntary termination and shall execute an attornment agreement in
such form as may reasonably be requested by Master Lessor.

G. Amendment or Modification: Sublessor shall not amend or modify the Master
Lease, give any consent or approval under or waive any provisions under the
Master Lease in any manner that would materially and adversely affect Sublessee
or its interest hereunder, materially increase Sublessee’s obligations hereunder
or materially restrict Sublessee’s rights hereunder, without the prior written
consent of Sublessee, which shall not be unreasonably withheld.

H. Sublessor’s Warranties. To the best of Sublessor’s actual knowledge,
Sublessor represents and warrants that (a) the Master Lease is in full force and
effect, and there exists under the Master Lease no default or event of default
by either Master Lessor or Sublessor, nor has there occurred any event which,
with the giving of notice or passage of time or both, could constitute such a
default or event of default by Sublessor or Master Lessor, and (b) the copy of
the Master Lease attached hereto as Exhibit A is a true, correct and complete
copy of the Master Lease.

I. Exercise of Option, Election. Notwithstanding anything to the contrary
contained in this Sublease or the Master Lease, if, pursuant this Sublease
Sublessee has an option to terminate this Sublease or keep this Sublease in
effect pursuant to any provision of the Master Lease, including, without
limitation, the provisions of Sections 9 and 10 of the Master Lease, and
Sublessee has not notified Sublessor of its exercise of such option or the
making of such election, then, not less than five (5) business days prior to the
date upon which the right to exercise such option or make such election will
expire, Sublessor shall have the right to request in writing from Sublessee
whether or not Sublessee will exercise the option or make the election at issue.
If Sublessee does not exercise such option, make such election or otherwise
notify Sublessor of its intention in writing by the date that is two days prior
to the date such option must be exercised or such election must be made under
the Master Lease, Sublessor shall have the right to timely exercise any
applicable termination right or leave intact any Master Lessor’s option to
terminate, and any such termination of the Master Lease and resultant
termination of this Sublease shall not be deemed a voluntary termination by
Sublessor of the Master Lease for any purpose under this Sublease, including,
without limitation, Paragraph 8 above.

28. Option to Terminate: Notwithstanding anything to the contrary contained in
the Master Lease, Sublessee shall have a one-time option to terminate this
Sublease, with the effective date of such termination to occur only during
months 67 through 72 of the Sublease Term (“Termination Period”). In order to
exercise the option to terminate this Sublease, Sublessee shall provide to
Sublessor, on a date that is not less than nine (9) months prior to the date of
termination within the Termination Period selected by Sublessee, written notice
of Sublessee’s election to terminate this Sublease. At the time that Sublessee’s
written termination notice is

 

15



--------------------------------------------------------------------------------

delivered to Sublessor, Sublessee shall deliver to Sublessor a termination
payment calculated in accordance with the provisions of Exhibit “F” attached
hereto and incorporated by reference herein. Time is of the essence with respect
to the exercise by Sublessee of the termination option, and if Sublessee does
not timely exercise the option as set forth in this Paragraph, the termination
option shall be deemed null and void and of no further force or effect.

IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.

 

SUBLESSOR:   SUBLESSEE: SANDISK CORPORATION,   ADVANCED ANALOGIC TECHNOLOGIES a
Delaware corporation   INCORPORATED,   a Delaware corporation By:  

/s/ Judy Bruner

  By:  

/s/ Brian R. McDonald

Printed

Name:

   

Printed

Name:

    Judy Bruner     Brian R. McDonald Title:   EVP Admin & CFO   Title:   Vice
President and Chief Financial Officer

 

16



--------------------------------------------------------------------------------

CONSENT OF MASTER LESSOR

Master Lessor hereby acknowledges receipt of a copy of this Sublease, and
consents to this Sublease. By this consent, Master Lessor shall not be deemed in
any way to have entered into the Sublease and shall not be bound by any of the
terms and provisions contained herein or to have consented to any further
assignment or sublease. Notwithstanding anything to the contrary contained in
this Consent, neither Sublessor nor Sublessee shall have any obligation to
remove any alterations, additions or improvements existing in the Premises as of
the date of this Consent.

Master Lessor further agrees, notwithstanding anything to the contrary in the
Master Lease:

(a) The release and waiver of subrogation provision set forth in Section 8.6 of
the Master Lease shall be deemed a three (3)- party agreement binding among and
inuring to the benefit of Sublessor, Sublessee and Master Lessor by reason of
Master Lessor’s consent to the Sublease.

(b) Master Lessor consents to Sublessee’s installation of the signage described
in Paragraph 27.C. of the Sublease.

(c) Sublessee may use normal office and cleaning products in the Premises in
amounts reasonably necessary for Sublessee’s permitted use, and may use the
Hazardous Substances listed on Exhibit “C”, none of which Hazardous Substances
constitutes a Reportable Use as defined in Section 6.2 of the Master Lease.

MASTER LESSOR:

 

1



--------------------------------------------------------------------------------

EXHIBIT “A”

Master Lease

(To be inserted)

 

1



--------------------------------------------------------------------------------

LOGO [g81800p19.jpg] AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION

STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE–NET

(Do not use this form for Multi-Tenant Property)

1. Basic Provisions (“Basic Provisions”)

1.1 Parties: This Lease (“Lease”), dated for reference purposes only April 11,
2000 is made by and between South North III, LLC, a California limited liability
company (“Lessor”) [or “Landlord”] and Matrix Semiconductor, Inc., a Delaware
corporation or [“Tenant”] (“Lessee”) (collectively the “Parties,” or
individually a “Party”.

1.2 Premises: That certain real property, including all improvements therein or
to be provided by Lessor under the terms of this Lesse, and commonly known by
the street address of 3230 Scott Boulevard, Santa Clara located in the County of
Santa Clara State of California and generally described as (described briefly
the nature of the property) a concrete tilt up building of approximately 42,174
square feet (“Premises”). (See Paragraph 2 for further provisions).

1.3 Term: seven (7) years and zero (0) months (“Original Term”) commencing [in
accordance with the provisions of Paragraph 49 of the Addendum portion of the
Lease] (“Commencement Date”) and ending [in accordance with the provisions of
Paragraph 49 of the Addendum portion of the Lease] (“Expiration Date”). (See
Paragraph 3 for further provisions).

1.4 Early [ILLEGIBLE] See Section [ILLEGIBLE] (“Early Possession Date”). (See
Paragraph [ILLEGIBLE] and [ILLEGIBLE] for further provisions)

1.5 Base Rent: $126,522.00 per month (“Base Rent”), payable on the first (1st)
day of each month commencing on the Commencement Date (See Paragraph 4 for
further provisions).

 

x If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted.

1.6 Base Rent Paid Upon Execution: $126,522.00 as Base Rent for the period of
the first (1st) month of the term of this Lease.

1.7 Security Deposit: $127,000 (“Security Deposit”). (See Paragraph 5 for
further provisions).

1.8 Permitted Use: [Administrative offices for research and development of
semiconductors, including labs for testing of semiconductors, which labs do not
use any Hazardous Substances (“Agreed Use”); provided, however, the Agreed Use
shall under no circumstances include the manufacture, assembly or other
production of semiconductors or any other materials.] (See Paragraph 6 for
further provisions).

1.9 Insuring Party: Lessor is the “Insuring Party” unless otherwise stated
herein. (See Paragraph 8 for further provisions.)

1.10 Real Estate Brokers: The following real estate brokers (collectively, the
“Brokers”) and brokerage relationships exist in this transaction and are
consented to by the Parties (check applicable boxes):

None represents

¨  Lessor exclusively (“Lessor’s Broker”);    ¨  both lessor and Lessee, and

Wayne Mascia Associates; Jim Obermeyer represents

x  Lease exclusively (“Lessor’s Broker”),     ¨  both Lessee and Lessor. (See
Paragraph 15 for further provisions.)

1.11 Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by None (‘Guarantor”). (See Paragraph 37 for further provisions)

1.12 Addends. Attached hereto is an Addendum or Addends consisting of Paragraphs
49 through 57 and Exhibits A through D, inserts 1 - 23 all of which constitute a
part of this Lease.

2. Provisions

2.1 [ILLEGIBLE], Lessor hereby leases to Lessee, and Lessor hereby leases from
Lessor the Provision for this term at the rental, and upon all the terms,
[ILLEGIBLE] and conditions set forth in this Lease. Unless otherwise provided
herein, any statement of square footage set forth in the Lease, or that may have
been used in calculating rental, is on approximation which Lessor and Lessee
agree is reasonable and the rental based thereon is not subject to revision
whether or not the actual square footage is more or less.

2.2 Condition. Lessor shall deliver the Premises to Lessee clean and free of
debris on the Commencement Date and warrants to Lessee that the existing
plumbing, fire sprinkler system, lighting, air conditioning, [ILLEGIBLE] and
loading doors [ILLEGIBLE] In the Premises, other than those constructed by
Lessee, shall be in good operating condition on the Commencement Date. If a
non-compliance with said warranty exists as of the Commencement Date, Lessor
shall except as otherwise provided in this Lease, promptly after receipt of
written from Leases setting forth with specificity the nature and extent of such
non-compliance, rectify same at lessor’s expense. If Lessee does not give Lessor
written notice of a non-compliance with this warranty within thirty (30) days
after the Commencement Date, correction of that non-compliance shall be the
obligation of Lessee at Lessors sole cost and expense.

2.3 Compliance with Covenants, Restrictions and Building Cost. Lessor warrants
to Lessee that the improvement [Lessor’s Work (as hereafter defined) to be
constructed by Lessor] on the Premises comply with at applicable covenants or
restrictions of record and applicable building codes regulations and [ILLEGIBLE]
in effect on the Commencement Date. Said warranty does not apply to the use to
which Lessee will put the Premises or to any Alteration or Utility installations
(as defined to Paragraph 7.3) made or to be made by Lessee. If the premises do
[Lessor’s Work does] not comply with said warrant Lessor shall except as
otherwise provided in this Lease, promptly after receipt of written notice from
Lessee setting forth with specifically... the nature and extent of such
non-compliance, rectify the same at Lessor’s expense. If Lessee does not give
Lessor written notice of a non-compliance with this warranty within six (6)
months following the Commencement Date, correction of that non-compliance shall
be the obligation of Lessee at Lessor’s sole cost and expense.

2.4 Acceptance of Premises. Lessee hereby acknowledges: (a) that it has been
advised by the Broker [Lessor] to satisfy itself with respect to the condition
of the Premises (including but not [ILLEGIBLE] to the electrical and the
sprinkler systems, security, environmental aspects, compliance with Applicable
Law, as defined in Paragraph 6.3) and the present and future availability of the
Premises for Leases intended use, (b) that Lessee has made such investigation as
it deems necessary with reference to such matters and assumes all responsibility
therefor as the same [ILLEGIBLE] to Lessee’s occupancy of the Premises and/or
the term of this Lease.

2.5 [ILLEGIBLE] Prior Owner / Occupant. The warranties made by Lessor on this
Paragraph 2 shall be of no [ILLEGIBLE] or [ILLEGIBLE] immediately prior to the
date set forth in Paragraph 1.1 Lessee was the owner or occupant of the
Premises. In such event, Lessor shall at Lessees sole cost and expense correct
any non-compliance of the Premises with said warranties.

3 Term.

31 Term. The Commencement Date, Expiration Date and Original Term of this Lease
are as specified in Paragraph 1.3.

3.2 [ILLEGIBLE] for the period of such [ILLEGIBLE] possession. All other terms
of this Lease, however (including but not limited to the obligation to pay Real
Property Taxes and insurance premiums [ILLEGIBLE] in the Premises shall be in
effect during such period. Any such [ILLEGIBLE] possession shall not affect nor
[ILLEGIBLE]. See Section 6.1 of the Work Letter.



--------------------------------------------------------------------------------

3.3 In Possession. If for any reason Lessor cannot deliver possession of the
Premises to Lessee [ILLEGIBLE] by the Commencement Date. Lessor shall not be
subject to any liability [ILLEGIBLE], nor shall such [ILLEGIBLE] affect the
validity [ILLEGIBLE] Lease, or the obligations of Lessee hereunder, or extend
the term hereof, but in such case. [ILLEGIBLE] not except as otherwise provided
[ILLEGIBLE], be obligated to pay rent or perform any other obligation of Lessee
under the terms of this Lease until Lessor [ILLEGIBLE] possession of the
Premises to Lessee, if possession of the Premises is not delivered to Lessee
within sixty (60) days after the Commencement [ILLEGIBLE], Lessee may, at its
option, by notice in writing to Lessor within ten (10) days thereafter, cancel
this Lease, in which event the Parties shall be discharged from all obligations
hereunder, provided, however, that if such written notice by Lessee is not
received by Lessor within [ILLEGIBLE] ten (10) day period. Lessee’s right to
cancel this Lease shall terminate and be of no further [ILLEGIBLE]. Except as
may be otherwise provided, and regardless of when the term actually commences,
if possession is not tendered to Lessee when required by this [ILLEGIBLE] and
Lessee does not terminate this Lease, as aforesaid, the [ILLEGIBLE] of the
obligation to pay Base Rent, if any, that Lessee would otherwise have enjoyed
shall run from the date of delivery of possession and continue for a period
equal to what Lessee would otherwise have enjoyed under the terms hereof, but
minus any days of delay caused by the acts, changes or omissions of Lessee.

4. Rent.

4.1 Base Rent. Leases shall cause payment of Base Rent and other rent or
charges, as the same may be adjusted from time to time, to be received by Lessor
in lawful money of the United States, without [ILLEGIBLE] or deduction, on or
before the day on which it is due under the terms of this Lease. Base Rent and
all other rent and charges for any period during the term hereof which is for
less than one (1) full calendar month shall be prorated based upon the actual
number of days of the calendar month involved. Payment of Base Rent and other
charges shall be made to Lessor at its address stated herein or to such other
persons or at such other addresses as Lessor may from time to time designate in
writing to Lessee.

5. Security Deposit. Lessee shall deposit with Lessor upon execution hereof the
Security Deposit set forth in Paragraph 1.7 as security for Lessee’s [ILLEGIBLE]
performance of Lessee’s obligations under this Lease. If Lessee fails to pay
Base Rent or other rent or charges due hereunder, or otherwise Defaults under
this Lease (as defined in Paragraph 13.[ILLEGIBLE]). Lessor may use, apply or
retain all or any portion of said Security Deposit for the payment of any amount
due Lessor or to reimburse or compensate Lessor for any liability, cost,
expense, loss or damage (including attorney’s fees) which Lessor may suffer or
incur by reason thereof. If Lessor uses or applies all or any portion of said
Security Deposit, Lessee shall within ten (10) days after written request
therefor [ILLEGIBLE] moneys with Lessor sufficient to restore said Security
Deposit to the full amount required by this Lease. Any time the Base Rent
[ILLEGIBLE] the term of this Lease. Lessee shall, upon written request from
[ILLEGIBLE], deposit additional moneys with Lessor sufficient to [ILLEGIBLE] the
same [ILLEGIBLE] between the Security Deposit and the Base Rent [ILLEGIBLE]
Lessor shall not be required to keep all or any part of the Security Deposit
separate from its general accounts. Lessor [ILLEGIBLE], at the expiration or
earlier termination of the term hereof and after Lessee has vacated the
Premises, return to Lessee [ILLEGIBLE], at Lessor’s [ILLEGIBLE], to the last
assignee, if any, of Lessee’s interest herein), that portion of the Security
Deposit not used or applied by Lessor. Unless otherwise expressly agreed in
writing by Lessor, no part of the Security Deposit shall be considered to be
held in trust, to [ILLEGIBLE] interest or other increment for its use, or to be
prepayment for any moneys to be paid by Lessee under this Lease.

6. Use.

6.1 Use. Lessee shall use and occupy the Premises only for the purposes set
forth in Paragraph 1.5, or any other use which is comparable thereto, and for no
other purpose. Lessee shall not use or permit the use of the Premises in a
manner that creates waste or a nuisance, or that disturbs owners and/or
occupants of, or causes damage to, neighboring premises or properties.

6.2 Hazardous Substances.

(a) Reportable Uses Require [ILLEGIBLE]. The term “Hazardous Substances” as used
in this Lease shall mean any product, substance, chemical, material or waste
whose presence, nature, quantity and/or intensity of existence, use,
manufacture, disposal, transportation, spill, release or effect either by itself
or in combination with other materials expected to be on the Premises, is
either: (i) potentially injurious to the public health, safety or welfare, the
environment or the Premises, (ii) regulated or monitored by any governmental
authority, or (iii) a basis for liability of Lessor to any governmental agency
or third party under any applicable statute or common law theory. Hazardous
Substance shall include but not be limited to, hydrocarbons, petroleum,
gasoline, crude oil or any products, by-products or [ILLEGIBLE] thereof. Lessee
shall not engage in any activity in, on or about the Premises which constitutes
a Reportable Use (as hereinafter defined) of Hazardous Substances without the
express prior written consent of Lessor and compliance in a timely manner (at
Lessee’s sole cost and expense) with all Applicable Law (as defined in Paragraph
[ILLEGIBLE]. “Reportable Use” shall mean (i) the installation or use of any
above or below ground storage tank, (ii) the generation, possession, storage,
use, transportation, or disposal of a Hazardous Substance that requires a
[ILLEGIBLE], or with respect to which a report, notice, registration or business
plan is required to be [ILLEGIBLE] with, any governmental authority. Reportable
Use [ILLEGIBLE] also include Lessee’s being responsible for the presence in, on
or about the Premises of a Hazardous Substance with respect to which any
Applicable [ILLEGIBLE] requires that a notice be given to persons entering or
occupying the Premises or neighboring properties. Notwithstanding the foregoing
Lessee may, without Lessor’s prior consent, but in compliance with all
Applicable Law, use any ordinary and customary materials reasonably required to
be used by Lessee in the normal course of Lessee’s business permitted on the
Premises, so long as such use is not a Reportable Use and does not expose the
Premises or neighboring properties to any meaningful risk of contamination or
damage or expose Lessor to any liability therefor, in addition, Lessor may (but
without any obligation to do so) condition its consent to the use or presence of
any Hazardous Substance, activity or storage tank by Lessee upon Lessee’s giving
Lessor such additional assurance as Lessor, in its reasonable discretion, deems
necessary to protect itself, the public, the Premises and the environment
against damage, contamination or injury and/or liability therefrom or therefor,
including, but not limited to, the installation (and removal on or before Lease
expiration or earlier termination) of reasonably necessary protective
modifications to the Premises (such as [ILLEGIBLE]) and/or the deposit of an
additional Security Deposit under Paragraph [ILLEGIBLE] hereof.

(b) Duty to inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance, or a condition involving or resulting from same, has
come to be located in, on under or about the Premises, other than as previously
consented to by Lessor, Lessee shall immediately give written notice of such
fact to Lessor. Lessee shall also immediately give Lessor a copy of any
statement, report, notice, registration, application, permit, business plan,
license, claim, action or proceeding given to, or received from, any
governmental authority or private party, or persons entering or occupying the
Premises, concerning the presence, [ILLEGIBLE], release, discharge of, or
exposure to, any Hazardous Substance or contamination in, on, or about the
Premises, including but not limited to all such documents as may be involved in
any Reportable Uses involving the Premises.

(c) Indemnification. Lessee shall [ILLEGIBLE], protect, defend and hold Lessor,
its agents, employees, lenders and ground lessor, if any, and the Premises,
harmless from and against any and all loss of rents and/or damages, liabilities,
[ILLEGIBLE], costs, claims, [ILLEGIBLE], expenses, penalties, permits and
attorney’s and consultant’s fees arising out of or involving any Hazardous
Substance or storage tank brought onto the Premises by or for Lessee or under
Lessee’s control. [(but excluding any Hazardous Substances that exist in the
Premises as of the date hereof).] A Lessee’s obligations under this Paragraph 6
shall include, but not be limited to, the [ILLEGIBLE] of any contamination or
injury to person, property or the environment [ILLEGIBLE] or suffered by Lessee,
and the cost of investigation (including consultant’s and attorney’s fees and
[ILLEGIBLE]), removal, remediation, restoration and/or abatement thereof, or of
any contamination therein involved, and shall survive the expiration or earlier
termination of this Lease. No termination, cancellation or [ILLEGIBLE] agreement
entered into by Lessor and Lessee shall release Lessee from its obligations
under this Lease with respect to Hazardous Substances or storage tanks, unless
specifically to agreed by Lessor in writing at the time of such agreement.

6.3 [ILLEGIBLE] Compliance with Law. Except as otherwise provided in this Lease,
Lessee, shall, at Lessee’s sole cost and expense, [ILLEGIBLE] and in a timely
manner, comply with all “Applicable Law,” which term is used in this Lease
[ILLEGIBLE] include all laws, rules, regulations, ordinances, directives,
covenants, easements and restrictions of record, permits, the requirements of
any applicable [ILLEGIBLE] insurance underwriter or rating bureau, and the
recommendations of Lessor’s engineers and/or consultants, relating in any manner
to the Premises (including but not limited to matters pertaining to
(i) industrial hygiene, (ii) environmental conditions on, in, under or about the
Premises, including soil and groundwater conditions,* and (iii) the use,
generation, manufacture, production, installation, maintenance, removal,
transportation, storage, spill or release of any Hazardous Substance or storage
tank[ILLEGIBLE], how in effect or which may hereafter come into effect, and
whether or not [ILLEGIBLE] a change in policy from any previously existing
policy. Lessee shall, within five (5) days after receipt of Lessor’s written
request, provide Lessor with copies of all documents and information, including
but not limited to, permits, registrations, manifests, applications, reports and
[ILLEGIBLE], evidencing Lessee’s compliance with any Applicable Law specified by
Lessor, and shall immediately upon receipt, notify Lessor in writing (with
copies of any documents involved) of any threatened or actual claim, notice,
[ILLEGIBLE], warning, complaint or report pertaining to or involving failure by
Lessee or the Premises to comply with any Applicable Law.

6.4 Inspections Compliance. Lessor and Lessor’s [ILLEGIBLE] (as defined in
Paragraph [ILLEGIBLE](a)) shall have the right to enter the Premises at any
time, in the case of an emergency, and otherwise [ILLEGIBLE] reasonable times,
for the purpose of inspecting the condition of the Premises and for verifying
compliance by Lessee with this [ILLEGIBLE] and all Applicable Laws (as defined
in Paragraph 6.3), and to employ [ILLEGIBLE] and/or consultants in connection
therewith and/or to advise Lessor with respect to Lessee’s activities, including
but not limited to the installation, operation, use, monitoring, maintenance, or
removal of any Hazardous Substance or storage tank on or from the Premises. The
costs and expenses of any such inspections shall be paid by the party requesting
same, unless [ILLEGIBLE] or Breach of this Lease, violation of Applicable Law,
or a contamination, caused or materially [ILLEGIBLE] to by Lessee is found to
exist or be imminent, or unless the inspection is requested or ordered by a
governmental authority as the result of any such existing or imminent
[ILLEGIBLE] or contamination, in any such case, Lessee shall upon request
reimburse Lessor or Lessor’s Lender, as the case may be, for the costs and
[ILLEGIBLE] of such inspections.

[ILLEGIBLE]. Maintenance; Repairs; Utility Installations; Trade Fixtures and
Alterations.

7.1 [ILLEGIBLE] Obligations.

(a) Subject to the provisions of Paragraph 2.2 (Lessor’s warranty as to
condition), 2.3 (Lessor’s warranty as to compliance with covenants, etc), 7.2
(Lessor’s obligations [ILLEGIBLE] repair), [ILLEGIBLE] (damage and destruction),
and 14 (condemnation). [and except as otherwise specifically provided in
Addendum Sections 53 and 54 of the Lease,] Lessee shall, [ILLEGIBLE] sole cost
and expense and at all times, keep the Premises and every part thereof is good
order, condition and repair, structural and non-structural (whether or not such
portion of the Premises requiring repair, or the means of repairing the same,
are reasonably or readily accessible to [ILLEGIBLE], and whether or not the need
for such repairs occurs

--------------------------------------------------------------------------------

* arising from, caused by or contributed to by the use, occupancy or operations
in the Premises by Lessee, Lessee’s agents, employees, contractors and others
under Lessee’s control or dominion,

** by Lessee, Lessee’s agents, employees, contractors and other under Lessee’s
control or dominion,

 

PAGE 2



--------------------------------------------------------------------------------

as a result of Lessee’s use, any prior use, the elements or the age of such
portion of the Premises), including, without [ILLEGIBLE] of the foregoing, all
equipment or [ILLEGIBLE] serving the Premises, such as plumbing, heating, air
conditioning, ventilating, electrical, lighting facilities, [ILLEGIBLE] Or
[ILLEGIBLE] pressure vessels, fire sprinkles and/or standpipe and hose or other
automatic fire extinguishing system, including fire alarm and/or smoke
[ILLEGIBLE] systems and equipment, fire [ILLEGIBLE], fixtures, walls (interior
and exterior), foundations, ceilings, roofs, floors, windows, doors, [ILLEGIBLE]
glass, skylights, landscaping, driveways, parking lots, fences, [ILLEGIBLE]
walls, signs, sidewalks and parkways located in, on, [ILLEGIBLE] or adjacent to
the Premises. Lessee shall not cause or permit any Hazardous Substances to be
spilled or released in, on, under or about the Premises (including through the
plumbing or [ILLEGIBLE] sewer system) and shall promptly, at Lessee’s expenses,
take all investigatory and/or remedial action reasonably recommended whether or
not formally ordered or required, for the cleanup of any contamination of and
for the maintenance, security and/or monitoring [ILLEGIBLE] the Premises, the
[ILLEGIBLE] surrounding same, or neighboring [ILLEGIBLE], that was caused or
materially contributed to by Lessee, or pertaining to or involving any Hazardous
Substances and/or storage tank brought onto the Premises by or for Lessee or
under its control. Lessee, in keeping the Premises in good order, condition and
repair, shall exercise and perform good maintenance practices, Lessee’s
obligations shall include restorations, replacements or renewals when necessary
to keep the Premises and all improvements thereon or a part thereof in good
order, condition and state of repair. If Lessee occupies the Premises for seven
(7) years or more, Lessor may require Lessee to repaint the exterior of the
buildings on the Premises as reasonably required, but not more frequently than
once every seven (7) years.

(b) Lessee shall, at Lessee’s sole cost and expense, [ILLEGIBLE] and maintain
contracts with copies to Lessor in customary form and substance for and with
contractors specializing and experienced in the inspection, maintenance and
service of the following equipment and improvements if any, located on the
Premises: (i) heating, air conditioning and ventilation equipment, (ii) boiler,
fired or unfired pressure vessels, (iii) fire sprinkler and/or standpipe and
hose or other automatic fire extinguishing systems, including fire alarm and/or
smoke detection, (iv) landscaping and irrigation systems, (v) roof covering and
drum maintenance and (vi) asphalt and parking lot maintenance.

7.2 Lessor’s Obligations. Except for the warranties and agreements of Lessor
contained in Paragraphs 2.2 relating to condition of the Premises 2.3 (relating
to compliance with [ILLEGIBLE], restriction and building code), 9 (relating to
destruction of the Premises) and 14 (relating to condemnation of the Premises),
it is intended by the Parties hereto that Lessor have no obligation, in any
manner whatsoever, to repair and maintain the Premises, the improvements located
thereon, or the equipment therein, whether structural or non structural,
[ILLEGIBLE] of which obligations are intended to be that of the Lessor under
Paragraph 7.1 hereof. It is the intention of the Parties that the terms of this
Lease govern the respective obligations of the Parties as to maintenance and
manner of the Premises. Lessee and Lessor expressly waive the benefit of any
statute now or hereafter in effect to the extent it is inconsistent with the
term of this Lease with respect to, or which affords Lessee the right to make
repairs at the expense of Lessor or to terminate this Lease by reason of any
needed repairs.

7.3 Utility Installations; Trade Fixtures; Alterations.

(a) Definitions: Consent Required. The term “Utility Installations” is used in
this Lease to refer to all carpeting, window coverings, airlines, power
[ILLEGIBLE], electrical distribution, security, fire protection systems,
communication systems, lighting fixtures, heating, ventilating, and air
conditioning equipment, plumbing, and fencing in, on or about the Premises. The
term “Trade Fixtures” shall mean Lessee’s machinery and equipment that can be
removed without doing material damage to the Premises. The term “Alterations”
shall mean any modification of the improvements on the Premises from that which
are provided by Lessor under the terms of this Lease, other than utility
installations of Trade Fixtures, whether by addition or deletion, “Lessee Owned
Alterations and/or Utility Installations” are defined as Alterations and/or
Utility Installation made by Lessee that are not yet owned by Lessor as defined
in Paragraph 7.6(a). Lessee shall not make any Alterations or Utility
Installations in, on, under or about the Premises without Lessor’s prior written
consent. Lessee must however, make non-structural Utility Installation to the
interior of the Premises (excluding the roof, as long as they are not visible
from the outside, do not involve puncturing, relocating or removing the roof or
any existing walls, and the cumulative cost thereof during the term of this
Lease as extended does not exceed [ILLEGIBLE] [Forty Thousand Dollars
($40,000)].

(b) Consent. Any Alterations or Utility Installations that Lessee shall desire
to make and which require the consent of the Lessor shall be presented to Lessor
in written form with proposed detailed plans. All consents given by Lessor,
whether by virtue of Paragraph 7.3(a) or by subsequent specific consent, shall
be deemed conditioned upon: (i) Lessee’s acquiring all applicable permits
required by governmental authorities, (ii) the furnishing of copies of such
permits together with a copy of the plans and specifications for the Alteration
or Utility Installation to Lessor prior to commencement of the work thereon, and
(iii) the compliance by Lessee with all conditions of said permits in a prompt
and expeditious manner. Any Alterations or Utility Installations by Lessee
during the term of this Lease shall be done in a good and workmanlike manner,
with good and sufficient materials, and in compliance with all Applicable Law,
Lessee shall promptly upon completion thereof furnish Lessor with as-built plans
and specifications thereof. Lessor may (but without obligation to do so)
condition its consent to any requested Alteration or Utility Installation that
costs $10,000 [Fifty Thousand Dollars ($50,000)] or more upon Lessee’s providing
Lessor with a lien and completion bond in an amount equal to one and one-half
times the estimated cost of such Alteration or Utility Installation and/or upon
Lessee’s posting an additional Security Deposit with Lessor under Paragraph 36
hereof.

(c) Indemnification. Lessee shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Lessee at or of
use on the Premises, which claims are or may be secured by any mechanics or
[ILLEGIBLE] [ILLEGIBLE] against the Premises or any interest therein. Lessee
shall give lessor not less than ten (10) days’ notice prior to the commencement
of any work in, on or about the Premises, and Lessor shall have the right to
post notices of non-responsibility in or on the Premises as provided by law. If
Lessee shall, in good [ILLEGIBLE], contest the validity of any such [ILLEGIBLE],
claim or demand, then Lessee shall, at its sole expense defend and protect
itself, Lessor and the Premises against the same and shall pay and satisfy any
such adverse judgment that may be rendered thereon before the enforcement
thereof against the Lessor or the Premises. If Lessor shall require, Lessee
shall furnish to Lessor a surety bond satisfactory to Lessor in an amount equal
to one and one-half times the amount of such confessed [ILLEGIBLE] claim or
demand, indemnifying Lessor against [ILLEGIBLE] for the same, as required by law
for the holding of the Premises free from the effect of such lien or claim. In
addition, Lessor may require Lessee to pay Lessor’s attorney’s fees and costs in
participating in such action if Lessor shall decide it in to its best interest
to do so.

7.4 Ownership: Removal; Surrender; and Restoration.

(a) Ownership. Subject to Lessor’s right to require their removal or become the
owner thereof as hereinafter provided in this Paragraph 7.4, all Alterations and
Utility Additions made to the Premises by Lessee shall be the property of and
owned by Lessee, but considered to part of the Premises, Lessor may, at any time
and at its option, elect in writing to Lessee to be owner of all or any
specified part of the Lessee Owned Alterations, and Utility Installations.
Unless otherwise instructed per subparagraph 7.4(b) hereof, all Lessee Owned
Alterations and Utility Installations shall, at the expiration or earlier
termination of this Lease, becomes the property of Lessor and remain upon and be
surrendered by Lessee with the Premises.

(b) Removal, Unless otherwise agreed in writing, Lessor may require that any or
all Lessee Owned Alterations or Utility Installations be removed by the
expiration or earlier termination of this Lease, notwithstanding their
installation may have been consented to by Lessor [; provided, however, Lessor
shall not have the right under this Section 7.4(b) to require Lessee to remove
the Tenant Improvements of which Lessor has approved under the Work Letter;
provided, further, however, that if Lessee, concurrent with requesting Lessor’s
consent to an Alteration, requests Lessor to make the election for removal of
such Alteration under this Section 7.4(b) at the time of Lessor’s consent to
such Alteration, then Lessor shall advise Lessee of Lessor’s election within ten
(10) days after Lessor’s consent to such Alteration.] Lessor may require the
removal at any time of all or any part of any Lessee Owned Alterations or
Utility transactions made without the required consent of [ILLEGIBLE].

(c) Surrender/Restoration. Lessee shall surrender the Premises by the end of the
last day of the Lease term or any earlier termination date, with all of the
improvements, parts and surfaces thereof clean and free of debris and in good
operating order, condition and state of repair, ordinary wear and tear excepted.
“Ordinary war and tear” shall not include any damage or deterioration that would
have been prevented by good maintenance practice or by Lessee performing all of
its obligations under this Lease. Except as otherwise agreed or specified in
writing by Lessor, the Premises, as surrendered, shall include the Utility
Installations. The obligation of Lessee shall include the repair of any damage
occasioned by the installation, maintenance or removal of Lessee’s Trade
Fixtures, furnishings, equipment, and Alterations and/or Utility Installations,
as well as the removal of any storage tank installed by or for Lessee, and the
removal, replacement, or remediation of any soil, material or ground water
contaminated by Lessee, all as may then be required by Applicable Law and/or
good practice, Lessee’s Trade Fixtures shall remain the property of Lessee and
shall be removed by Lessee subject to its obligation to repair and restore the
Premises per this Lease.

8. Insurance; Indemnity.

8.1 Payment For Insurance. Regardless of whether the Lessor or Lessee is the
Insuring Party, Lessee shall pay for all Insurance required under this Paragraph
8 except to the extent of the cost attributable to liability Insurance carried
by Lessor in excess of $3,000,000 per occurrence. Premiums for policy periods
commencing prior to or extending beyond the Lease term shall be prorated to
correspond to the Lease term. Payment shall be made by Lessee to Lessor within
ten (10) days following receipt of an invoice for any amount due.

8.2 Liability Insurance.

(a) Carried by Lessee, Lessee shall obtain and keep in force during the term of
this Lease a Commercial General Liability policy of insurance protecting Lessee
and Lessor ([ILLEGIBLE] an additional insured) against claims for bodily injury,
personal injury and property damage based upon, involving or arising out of the
ownership use, occupancy or maintenance of the [ILLEGIBLE] and all areas
appurtenant thereto. Such insurance shall be on an occurrence basis providing
single limit coverage in an amount not less than [ILLEGIBLE] per occurrence with
an “Additional insured-Managers or Lessors of Premises” Endorsement and contain
the “Amendment of the Pollution Exclusion” for damage caused by heat, smoke or
fumes from a hostile fire. The policy shall not contain any intra-insured
exclusions as between insured persons or organizations, but shall include
coverage for liability assumed under the Lease as an “insured contract” for the
performance of Lessee’s indemnity obligations under this Lease. The limits of
said insurance required by this Lease or as carried by Lessee shall not,
however, limit the liability of Lessee nor [ILLEGIBLE] Lessee of any obligation
hereunder. All insurance to be carried by Lessee shall be primary to and not
contributory with any similar insurance carried by Lessor, whose insurance shall
be considered excess insurance only.

(b) Carried By Lessor. In the event Lessor is the Insuring Party. Lessor shall
also maintain liability insurance described in Paragraph [ILLEGIBLE], above. In
addition to, and not in lieu of, the insurance required to be maintained by
Lessee. Lessee shall not be named as an additional insured therein.

8.3 Property Insurance - Building, Improvements and Rental Value.

(a) Building and Improvements. The Insuring Party shall obtain and keep in force
during the term of this Lease a policy or policies in the name of Lessor, with
loss payable to Lessor and to the holders of any mortgages, deeds of trust or
ground leases on the Premises (“Lender(s)”), insuring loss



--------------------------------------------------------------------------------

or damage to the Premises. The amount of such insurance shall be equal to the
full replacement cost of the Premises, as the same shall exist from time to
time, or the amount required by Lenders, but in no event more than the
commercially reasonable and available insurable value thereof if, by reason of
the unique nature or age of the improvements involved such [ILLEGIBLE] amount is
less than full replacement cost. If Lessor is the Insuring Party, however;
Lessee Owned Alterations and Utility [ILLEGIBLE] shall be insured by Lessee
under Paragraph 8.4 rather than by Lessor. If the coverage is available and
commercially appropriate, such policy or policies shall insure against all
[ILLEGIBLE] of direct physical loss or damage (except the parts of [ILLEGIBLE]
and/or earthquake unless required by a [ILLEGIBLE]), including coverage for any
additional costs resulting from [ILLEGIBLE] removal and reasonable amounts of
coverage for the [ILLEGIBLE] of any ordinance or law regulating the
reconstruction or replacement of any undamaged sections of the Premises required
to be demolished [ILLEGIBLE] moved by reason of the enforcement of any building,
zoning, safety or land use laws as the results of a covered cause of loss. Said
policy or policies [ILLEGIBLE] also contain an agreed valuation provision in
lieu of any coinsurance clause, waiver of [ILLEGIBLE], and initiation guard
protection causing an increase in the annual property insurance coverage amount
by a factor of not less than the adjusted U.S. Department of Labor Consumer
Price Index for All Urban Consumers for the city nearest to where the Premises
are located. If such insurance coverage has a deductible clause, the deductible
amount shall not exceed $1,000 per occurrence, and Lessee shall be liable for
such deductible amount in the event of an Insured Loss, as defined in Paragraph
[ILLEGIBLE].

(b) [ILLEGIBLE] Value. The Insuring Party shall, in addition, obtain and keep in
force during the term of this Lease a policy or policies in the name of Lessor,
with loss payable to Lessor and [ILLEGIBLE], insuring the loss of the full
rental and other charges payable by Lessee to Lessor under this Lease for one
(1) year (including all real estate taxes, insurance costs, and any scheduled
rental increases). Said insurance shall provide that in the event the Lease is
terminated by reason of an insured loss, the period of indemnity for such
coverage shall be extended beyond the date of the completion of repairs or
replacement of the Premises, to provide for one full year’s loss of rental
revenues from the [ILLEGIBLE] of any such loss. Said insurance shall contain an
agreed valuation provision in lieu of any coinsurance clause, and the amount of
coverage shall be adjusted annually to reflect the projected rental income,
property taxes, insurance premium costs and other expenses, if any, otherwise
payable by [ILLEGIBLE], for the next twelve (12) month period. Lessee shall be
liable for any deductible amount in the event of such [ILLEGIBLE].

(c) Adjacent Premises. If the Premises are part of a larger building, or if the
Premises are part of a group of buildings owned by Lessor which are adjacent to
the Premises, the [ILLEGIBLE] shall pay for any increase in the premiums for the
property insurance of such building or buildings it said increase is caused by
Lessee’s acts, omissions, use or occupancy of the Premises.

(d) Tenant’s Improvements. If the Lessor is the Insuring Party, the Lessor shall
not be required to insure [ILLEGIBLE] Owned Alterations and Utility
Installations unless the item in question has become the property of Lessor
under the terms of this Lease. If [ILLEGIBLE] is the Insuring Party, the policy
carried by Lessee under this Paragraph [ILLEGIBLE] shall insure Lessee Owned
Alterations and Utility Installations.

8.4 Lessee’s Property Insurance. Subject to the requirements of Paragraph
[ILLEGIBLE]. [ILLEGIBLE] at its cost shall either by [ILLEGIBLE] policy or, at
Lessor’s option, by endorsement to a policy already carried, maintain insurance
coverage on all of [ILLEGIBLE] personal property. Lessee Owned Alterations and
Utility Installations in, on, or about the Premises similar in coverage to that
carried by the Insuring Party under Paragraph [ILLEGIBLE]. Such Insurance shall
be full replacement cost coverage with a deductible of not to exceed $1,000* per
occurrence. The proceeds from any such insurance shall be used by [ILLEGIBLE]
for the replacement of personal property or the restoration of Lessee Owned
Alterations and Utility Installations. Lessee shall be the Insuring Party with
respect to the insurance required by this Paragraph [ILLEGIBLE] and shall
provide Lessor with written evidence that such insurance is in force.

8.5 Insurance Policies. Insurance required hereunder shall be in companies duly
licensed to transact business in the state where the Premises are located, and
maintaining during the policy term a “General Policyholders Rating” of at least
B+, V, or such other rating as may be required by a Lender having a [ILLEGIBLE]
on the Premises, as set forth in the most current issue of “Best’s Insurance
Guide.” Lessee shall not do or permit to be done anything which shall invalidate
the insurance policies referred to in this Paragraph [ILLEGIBLE]. [ILLEGIBLE]
Lessee is the Insuring Party, Lessee shall cause to be delivered to Lessor
certified copies of policies of such insurance or certificates evidencing the
existence and amounts of such insurance with the [ILLEGIBLE] and loss payable
clauses as required by this Lease. No such policy shall be cancellable or
subject to modification except after thirty (30) days prior written notice to
Lessor. Lessee shall at least thirty (30) days prior to the expiration of such
policies, furnish Lessor with evidence of renewals or “insurance binders”
evidencing renewal thereof, or Lessor may order such insurance and charge the
cost thereof to [ILLEGIBLE], which amount shall be payable by [ILLEGIBLE] to
Lessor upon demand. If the Insuring Party shall [ILLEGIBLE] to procure and
maintain the insurance required to be carried by the Insuring Party under this
Paragraph [ILLEGIBLE], the other Party may, but shall not be required to,
procure and maintain the same, but at [ILLEGIBLE] expense.

8.6 Waiver of [ILLEGIBLE]. Without affecting any other rights or remedies,
[ILLEGIBLE] and Lessor (“Waiving Party”) each hereby release and relieve the
other, and waive their entire right to recover damages (whether in contract or
in [ILLEGIBLE] against the other, for loss of or damage to the Waiving Party’s
property arising out of or incident to the [ILLEGIBLE] required to be insured
against under Paragraph [ILLEGIBLE]. The effect of such releases and waivers of
the right to recover damages shall not be limited by the amount of insurance
carried or required, or by any deductibles applicable thereto.

8.7 Indemnity. Except for Lessor’s negligence and/or breach of express
warranties, [ILLEGIBLE] shall indemnify, protect, [ILLEGIBLE] and hold harmless
the [ILLEGIBLE], Lessor and its agents. Lessor’s master or ground lessor,
partners and Lenders, from and against any and all claims, loss of rents and/or
[ILLEGIBLE], costs, [ILLEGIBLE], judgments, penalties, permits, attorney’s and
consultant’s fees, expenses and/or liabilities arising out of, involving, or in
dealing with the occupancy of the Premises by Lessee, the conduct of Lessee’s
business, any act, omission or neglect of [ILLEGIBLE], its agents, contractors,
employees or [ILLEGIBLE], and out of any Default or Breach by [ILLEGIBLE] in the
performance in a timely manner of any obligation on Lessee’s part to be
performed under this Lease. The foregoing shall include, but not be limited to,
the defense or pursuit of any [ILLEGIBLE] or any action or proceeding involved
therein, and whether or not (in the case of claims made against Lessor)
[ILLEGIBLE] and/or reduced to judgment, and whether well founded or not
[ILLEGIBLE] any action or proceeding be brought against Lessor by reason of any
of the foregoing matters, Lessee upon notice from Lessor shall defend the same
at Lessee’s expense by counsel reasonably satisfactory to Lessor and Lessor
shall cooperate with Lessee in such defense. Lessor need not have first paid any
such claim [ILLEGIBLE] order to be so indemnified.

8.8 Exemption of Lessor from Liability. [Except for damage to personal property
resulting from the active gross negligence or wilful misconduct of Lessor,]
Lessor shall not be liable for injury or damage to the person or goods,
[ILLEGIBLE], merchandise or other property of Lessee, Lessee’s employees,
contractors, [ILLEGIBLE], customers, or any other person in or about the
Premises, whether such damage or injury is caused by or results from fire,
steam, electricity, gas, water or rain, or from the [ILLEGIBLE], leakage,
obstruction or other defects of pipes. [ILLEGIBLE] [ILLEGIBLE], wires,
appliances, plumbing, air conditioning or lighting fixtures, or from any other
cause, whether the said injury or damage results from conditions arising upon
the Premises or upon other portions of the building of which the Premises are a
part, or from other sources or places, and regardless of whether the cause of
such damage or injury or the means of repairing the same is accessible or not.
Lessor shall not be liable for any damages arising from any act or neglect
[ILLEGIBLE] any other tenant of Lessor. Notwithstanding Lessor’s negligence or
breach of this Lease. Lessor shall under no circumstances be liable for injury
to Lessee’s business or for any loss of income or profit therefrom.

9. Damage or Destruction.

9.1 Definitions.

(a) “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, the repair cost of which damage or destruction is less than 50%
of the then Replacement Cost of the Premises immediately prior to such damage or
destruction, excluding from such calculation the value of the land and Lessee
Owned Alterations and Utility Installations.

(b) “Premises Total Destruction” shall mean damage or destruction to the
Premises, other than Lessee Owned Alterations and Utility Installations the
repair cost of which damage [ILLEGIBLE] destruction is 50% or more of the then
Replacement Cost of the Premises immediately prior to such damage or
[ILLEGIBLE], excluding from such calculation the value of the Land and Lessee
Owned Alterations and Utility Installations.

(c) “Insured Loss” shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations, which
was caused by an [ILLEGIBLE] required to be covered by the insurance described
in Paragraph [ILLEGIBLE], irrespective of any deductible amounts or coverage
limits involved.

(d) “Replacement Cost” shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of applicable building codes, ordinances [ILLEGIBLE]
laws, and without deduction for [ILLEGIBLE].

(e) “Hazardous Substance Condition” shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by a Hazardous Substance
as defined in Paragraph 6.2(a), in, on, or under the Premises.



9.2 Partial Damage – Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor’s expense, repair such damage
(but not [ILLEGIBLE] Trade Fixtures, or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that [ILLEGIBLE] shall, at Lessor’s
election, make the repair of any damage or destruction the total cost to repair
of which is $10,000 or less, and, in such event, Lessor shall make the Insurance
proceeds available to Lessee on a reasonable basis for that purpose.
Notwithstanding the foregoing of the required insurance was [ILLEGIBLE] in force
or the insurance proceeds are not sufficient to [ILLEGIBLE] such repair, the
[ILLEGIBLE] Party shall promptly contribute the shortage in proceeds (except as
to the deductible which is Lessee’s responsibility) as and when required to
complete [ILLEGIBLE] repairs, in the event, however, the shortage in proceeds
was due to the fact that, by reason of the unique nature of the improvements,
full [ILLEGIBLE] cost insurance coverage was not commercially reasonable and
available, Lessor shall have no obligation to pay for the shortage in insurance
[ILLEGIBLE] or to fully restore the unique aspects of the Premises unless Lessee
provides Lessor with the funds to cover [ILLEGIBLE], or adequate assurance
[ILLEGIBLE] within ten (10) days following receipt of written notice of such
shortage and [ILLEGIBLE]. If Lessor receives [ILLEGIBLE] funds or adequate
assurance thereof within said ten (10) day period, the party responsible for
making the repairs shall complete [ILLEGIBLE] as soon as reasonably possible and
this Lease shall remain in full force and effect. If Lessor does not receive
such funds or assurance within said period, Lessor may nevertheless elect by
written notice to [ILLEGIBLE] within ten (10) days thereafter to make such
restoration and repair as is commercially reasonable with Lessor paying any
shortage in proceeds in which case this Lease shall remain in full force and
effect. If in such case Lessor does not so elect, then [ILLEGIBLE] Lease shall
terminate sixty (60) days following the occurrence of the damage or destruction.
Unless otherwise agreed, Lessee shall in no event have any right to
reimbursement from Lessor for any funds contributed by Lessee to repair any such
damage or destruction. Premises Partial Damage due to flood or earthquake shall
be subject to Paragraph 9.3 rather than Paragraph 9.2, notwithstanding that
there may be some insurance coverage but the net proceeds of any such insurance
shall be made available for the repairs it made by either Party.

--------------------------------------------------------------------------------

* Five Thousand Dollars ($5,000)



--------------------------------------------------------------------------------

9.3 Partial Damage - Uninsured Loss i) a Premises Partial Damage that is not an
insured Loss occurs, unless caused by a [ILLEGIBLE] or willful act of Lessee (in
which event Lessee shall make the repairs at Lessee’s expense and this Lease
shall continue in full force and effect but subject to Lessor’s [ILLEGIBLE]
under Paragraph 13). Lessor may at Lessor’s option either. (i) repair such
damage as soon as reasonably possible at Lessor’s expense, in which [ILLEGIBLE]
this Lease shall continue in full force and effect or (ii) give written notice
to Lessee within thirty (30) days after receipt by Lessor of knowledge of
[ILLEGIBLE] occurance of such damage of Lessor’s desire to terminate this Lease
as of the [ILLEGIBLE] sixty (60) days following the giving of such notice, in
the event Lessor elects to give such notice of Lessor’s intention to terminate
this Lease, Lessee shall have the right within ten (10) days after the receipt
of such notice to give written notice to Lessor of Lessee’s commitment to pay
for the repair of such damage totally at Lessee’s expense and without
reimbursement from Lessor, Lessee shall provide Lessor with the required funds
or satisfactory assurance thereof within thirty (30) days following Lessee’s
said commitment, in such event this Lease shall continue in full force and
effect, and Lessor shall proceed to make such repairs as soon as reasonably
possible and the required funds are available. If Lessee does not give such
notice and provide the funds or assurance thereof within the times specified
above, this Lease shall terminate as of the date specified in Lessor’s notice of
termination.

9.4 Total Destruction. Notwithstanding any other provision hereof, if a Premises
Total Destruction occurs (including any destruction required by any authorized
public authority). This Lease shall terminate sixty (60) days following the date
of such Premises Total Destruction, whether or not the damage or destruction is
an insured Loss or was caused by a negligent or willful act of Lessee. In the
event, however, that the damage or destruction was caused by Lessee, Lessor
shall have the right to recover Lessor’s damages from Lessee except as released
and waived in Paragraph 8.6.

9.5 Damage Near End of Term. If at any time during the last six (6) months of
the term of this Lease there is damage for which the cost to repair exceeds one
(1) month’s [ILLEGIBLE] Rent, whether or not an insured Loss, Lessor may, at
Lessor’s option terminate this Lease effective sixty (60) days following the
date of occurence of such damage by giving written notice to Lessee of Lessor’s
election to do so within thirty (30) days after the date of occurrence of such
damage. Provided, however, if Lessee at that time has an exercisable option to
extend this Lease or to purchase the Premises, then Lessee may preserve this
Lease by, within twenty (20) days following the occurrence of the damage, or
before the expiration of the time provided in such option for its exercise,
whichever is earlier (“Exercise Period”), (i) exercising such option and (ii)
providing Lessor with any shortage in insurance proceeds (or [ILLEGIBLE]
assurance thereof) needed to make the repairs, # Lessee duly exercises such
option during said Exercise Period and provides Lessor with funds (or adequate
assurance thereof) to cover any shortage in insurance proceeds, Lessor shall, at
Lessor’s expense repair such damage as soon as reasonably possible and this
Lease shall continue in full force and effect. If Lessee falls to exercise such
option and provide such funds or assurance during said Exercise Period, then
Lessor may at Lessor’s option terminate this Lease as of the expiration of said
sixty (60) day period following the occurence of such damage by giving written
notice to Lessee of Lessor’s election to do so within ten (10) days after the
expiration of the Exercise Period, notwithstanding any term of provision in the
grant of option to the contrary.

9.6 Abatement of Rent; Lessee’s Remedies.

(a) in the event of damage described in Paragraph 9.2 (Partial Damage-insured),
whether or not Lessor or Lessee repairs or restores the Premises, the Base Rent,
Real Property Taxes, insurance premiums, and other charges, if any, payable by
Lessee hereunder for the period during which such damage, its repair or the
restoration continues [ILLEGIBLE], shall be abated in proportion to the degree
to which Lessee’s use of the Premises is impaired. Except for abatement of Base
Rent, Real Property Taxes, insurance premiums, and other charges, if any, as
aforesaid, all other obligations of Lessee hereunder shall be performed by
Lessee, and Lessee shall have no claim against Lessor for any damage suffered by
reason of any such repair or restoration.

(b) If Lessor shall be obligated to repair or restore the Premises under the
provisions of this Paragraph 9 and shall not commence, in a substantial and
meaningful way, the repair or restoration of the Premises within ninety (90)
days after such obligation shall accrue, Lessee may, at any time prior to the
commencement of such repair or restoration, give written notice to Lessor and to
any Lenders of which Lessee has actual notice of Lessee’s election to terminate
this Lease on a data not less than sixty (60) days following the giving of such
notice. If Lessee gives such notice to Lessor and such Lenders and such repair
or restoration is not commenced within thirty (30) days after receipt of such
notice, this Lease shall terminate as of the date specified in said notice. If
Lessor or a Lender commences the repair or restoration of the Premises within
thirty (30) days after receipt of such notice, this Lease shall continue in full
force and effect “Commence” as used in this Paragraph shall mean either the
unconditional authorization of the preparation of the required plans, or the
beginning of the actual work on the Premises, whichever first occurs.

9.7 Hazardous Substance Conditions. If a Hazardous Substance Condition occurs,
unless Lessee is legally responsible therefor (in which case Lessee shall make
the investigation and remediation thereof required by Applicable Law and this
Lease shall continue in full force and affect but subject to Lessor’s rights
under Paragraph 13). Lessor may at Lessor’s option either (i) investigate and
remediate such Hazardous Substance Condition, if required, [ILLEGIBLE] as
reasonably possible at Lessor’s expense, in which event this Lease shall
continue in full force and effect, or (ii) if the estimated cost to investigate
[ILLEGIBLE] such condition exceed twelve (12) times the [ILLEGIBLE] monthly
[ILLEGIBLE] Rent of $100,000, which [ILLEGIBLE] is greater, give written notice
to Lessee within thirty (30) days after receipt by Lessor of knowledge of the
occurrence of such Hazardous Substance Condition of Lessor’s desire to terminate
this Lease as of the date sixty (60) days following the giving of such notice.
In the event Lessor elects to give such notice of Lessor’s intention to
terminate this Lease. Lessee shall have the right within ten (10) days after the
receipt of such notice to give written notice to Lessor of Lessee’s commitment
to pay for the investigation and remediation of such Hazardous Substance
Condition totally at Lessee’s expense and without reimbursement from Lessor
except to the extent of an amount equal to twelve (12) times [ILLEGIBLE] than
montly [ILLEGIBLE] Rent of $100,000, whichever is greater, Lessee shall provide
Lessor with the funds required of Lessee or satisfactory assurance thereof
within thirty (30) days following Lessee’s said commitment. In such event this
Lease shall continue in full force and effect, and Lessor shall proceed to make
such investigation and remediation as soon as reasonably possible and the
required funds are available. If Lessee does not give such notice and provide
the required funds or assurance thereof within the times specified above, this
Lease shall terminate as of the date specified in Lessor’s notice of
termination. If a Hazardous Substance Condition occurs for which Lessee is not
legally responsible, there shall be abatement of Lessee’s obligation under this
Lease to the same extent as provided in Paragraph 9.6(a) for a period of not to
exceed twelve months.

9.8 Termination-Advance Payments. Upon termination of this Lease pursuant to
this Paragraph 9, an equitable adjustment shall be made concerning advance Base
Rent and any other advance payments made by Lessee to Lessor. Lessor shall in
addition, return to Lessee [ILLEGIBLE] much of Lessee’s Security Deposit as has
not been, or is not than required to be, used by Lessor under the terms of this
Lease.

9.9 Waive Statutes. Lessor and Lessee agree that the terms of this Lease shall
govern the effect of any damage to or destruction of the Premises with respect
to the termination of this Lease and hereby waive the provisions of any present
or future statute to the [ILLEGIBLE] inconsistent herewith.

10. Real Property Taxes.

10.1 (a) Payment of Taxes. Lessee shall pay the Real Property Taxes, as defined
in Paragraph 10.2, applicable to the Premises during the term of this Lease.
Subject to Paragraph 10.1[ILLEGIBLE] all such payments shall be made at least
ten(10) days prior to the delinquency date of the of the applicable installment.
Lessee shall promptly furnish Lessor with satisfactory evidence that such taxes
have been paid. If any such taxes to be paid by Lessee shall cover any period of
time prior to or after the expiration or [ILLEGIBLE] termination of the term
hereof. Lessee’s share of such taxes shall be equitably prorated to cover only
the period of time within the tax fiscal year this Lease is in effect, and
Lessor shall reimburse Lessee for any overpayment after such proration. If
Lessee shall fail to pay any Real Property Taxes required by this Lease to be
paid by Lessee, Lessor shall have the right to pay the same, and Lessee shall
reimburse Lessor therefor upon demand.

(b) Advance Payment. In order to insure payment when due and before delinquency
of any or all Real Property Taxes Lessor reserves the right; at Lessor’s option
[from and after the first (1st) time that the Lessee is in Breach or Default
hereunder,] to estimate the current Real Property Taxes applicants to the
Premises, and to require such current year’s Real Property Taxes to be paid in
advance to Lessor by Lessee either; (i) in a lump sum amount equal to the
installment due, at least twenty (20) days prior to the applicable delinquency
date, or (ii) monthly in advance with the payment of the Base Rent. If Lessor
elects to require payment monthly in advance, the monthly payment shall be that
equal monthly amount which over the number of months remaining before the month
in which the applicable tax installment would become delinquent (and without
interest thereon), would provide a fund large enough to fully discharge before
delinquency the estimated installment of taxes to be paid. When the actual
amount of the applicable tax bill is known, the amount of such equal monthly
advance payment shall be adjusted as required to provide the fund needed to pay
the applicable taxes before delinquency. If the amounts paid to Lessor by Lessee
under the provisions of this Paragraph are insufficient to discharge the
obligations of Lessee to pay such Real Property Taxes as the same become due.
Lessee shall pay to Lessor, upon Lessor’s demand, such additional sums as are
necessary to pay such obligations. All moneys paid to Lessor under this
Paragraph may be intermingled with other moneys of Lessor and shall not bear
interest. In the event of a Breach by Lessee in the performance of the
obligations of Lessee under this Lease, then any balance of funds paid to Lessor
under the provisions of this Paragraph may, subject to proration as provided in
Paragraph 10.1(a), at the option of Lessor, be [ILLEGIBLE]as an additional
Security Deposit under Paragraph [ILLEGIBLE].

10.2 Definition of “Real Property Taxes”. As used herein, the term “Real
Property Taxes” shall include any form of real estate tax or assessment, general
special [documentary transfer taxes,] ordinary or extraordinary and any license
fee, commercial rental tax, improvement bond or bonds, levy or tax (other than
inheritance, personal income or estate taxes) imposed upon the Premises by any
authority having the direct or indirect power to tax, including any city, state
or federal [ILLEGIBLE], or any school, agricultural, sanitary, fire, street,
drainage or other improvement district thereof, levied against any legal or
equitable interest [ILLEGIBLE] or in the Premises or in the real property of
which the Premises are a part, Lessor’s right to rent or other income therefrom,
and/or Lessor’s [ILLEGIBLE] of leasing the Premises. The term “Real Property
Taxes” shall also include any tax, fee, levy, assessment or charge, or any
increase therein, imposed by reason of events occurring, or changes in
applicable law taking effect, during the term of this Lease, including but not
limited to a change in the ownership of the Premises or in the improvements
thereon, the execution of this Lease, or any modification, amendment or transfer
thereof, and whether or not contemplated by the Parties.

10.3 Joint Assessement. If the Premises are not separately assessed, Lessee’s
liability shall be an equitable proportion of the Real Property Taxes for all of
the land and improvements included within the tax parcel assessed, such
proportion to be determined by Lessor from the respective valuations assigned in
the assessor’s work sheets or such other information as may be reasonably
available. Lessor’s reasonable determination thereof, in good faith, shall be
conclusive.

--------------------------------------------------------------------------------

* Five Hundred Thousand Dollars ($500,000)



--------------------------------------------------------------------------------

10.4 Personal Property Taxes. Lessee shall pay prior to delinquency all taxes
assessed against and issued upon Lessee Owned Alterations. Utility
installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises or elsewhere. When possible, Lessee shall
cause its Trade Fixtures, furnishings, equipment and all other property to be
assessed and [ILLEGIBLE] separately from the real property of Lessor. If any of
Lessee’s [ILLEGIBLE] personal property shall be assessed with Lessor’s real
property, Lessee shall pay Lessor the taxes attributable to Lessee within ten
(10) days after receipt of a written statement setting forth the taxes
applicable to Lessee’s property or, at Lessor’s option , as provided in
Paragraph 10.1([ILLEGIBLE]).

11. Utilities. Lessee shall pay for all water, gas, heat, light, power,
telephone, trash disposal and other utilities and services supplied to the
Premises, together with any taxes thereon. If any such services are not
separately metered to Lessee, Lessee shall pay a reasonable proportion to be
determined by Lessor, of all charges jointly metered with other premises.

 

12. Assignment and Subletting.

12.1 Lessor’s Consent Required.

(a) [Except as otherwise specifically provided herein,]Lessee shall not
voluntarily or by operation of law assign, transfer, mortgage or otherwise
transfer or encumber (collectively, “assignment”) or [ILLEGIBLE] all or any part
of Lessee’s interest on the Lease or in the Premises without Lessor’s prior
written consent given under and subject to the terms of Paragraph 35. [Provided
that Lessee is not in Breach or Default hereunder, Lessor agrees that no prior
consent of Lessor (but at least 30-days prior written notice to Lessor) shall be
required in case of any assignment of this Lease in whole or subletting of all
or a part of the Premises to or with (i) a subsidiary, affiliate or division of
Lease, (ii) any entity controlling, controlled by, or under common control with
Lessee, (iii) any entity resulting from a merger or consolidation,
non-bankruptcy reorganization with Lessee, or (iv) any organization purchasing
all or substantially all of Lessee’s assets located in the Premises
(collectively, “Affiliate”), provided that Lessor receives documentation or
information reasonably requested by Lessor regarding same, the assignee or
sublessee in writing assumes all of Lessee’s obligations hereunder, the original
Lessee in writing reaffirms its continuing liability hereunder, the Net Worth
(as defined in Section 12.1 (c)) of such assignee or sublessee is equal to or
greater than the Net Worth of Lessee as of the date hereof, [ILLEGIBLE] the
manner, method, hours, use and operation of the Premises will not be affected or
changed from that in existence as of Lessee’s initial commencement of business
in the Premises. For the purpose of this Lease, the sale of Lessee’s capital
stock through a bona fide public offering or issuances of securities for raising
of financing shall not be deemed an assignment or subletting, or any other
transfer of the Premises or of the Lease, so long as after any such transaction,
the Net Worth of Lessee is equal to or greater than the Net Worth of Lessee as
of the date hereof.]

(b) A change in the control of Lessee shall constitute an assignment requiring
Lessor’s consent. The [ILLEGIBLE], on a cumulative basis, of twenty-five percent
(25%) [forty nine percent (49%)]or more of the [ILLEGIBLE] control of Lessee
shall constitute a change in control for this purpose.



(c) The involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, refinancing,
transfer, leveraged buy-out of otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessor’s [ILLEGIBLE] occurs, which results or
will result in a reduction of the Net Worth of Lessee, as hereinafter defined,
by an amount equal to or greater than twenty-five percent (25%) of such Net
Worth of Lessee as it was represented to Lessor at the time of the execution by
Lessor of this Lease or at the time of the most recent assignment to which
Lessor has consented, or as it exists immediately prior to said transaction or
transactions constituting such reduction, at whichever time said Net Worth of
Lessee was or is greater, shall be considered an assignment of this Lease by
Lessee to which Lessor may reasonably withheld its consent “Net Worth of Lessee”
for purposes of this Lease shall be the net worth of Lessee (excluding any
guarantors) established under generally accepted accounting principles
consistently applied.

(d) An assignment or subletting of Lessee’s interest in this Lease without
Lessor’s specific prior written consent shall at Lessor’s option, be a Default
curable after notice per Paragraph 13.1(c), or a noncurable Breach without the
necessity of any notice and grace period, if Lessor elects to treat such
unconsented to assignment or subletting as a noncurable Breach, Lessor shall
have the right to either; [ILLEGIBLE] terminate this Lease, or ([ILLEGIBLE])
upon thirty (30) days written notice (“Lessor’s notice”), increase the monthly
Base Rent to fair market rental value or one hundred ten percent (110%) of the
Base Rent then in effect, whichever is greater. Pending determination of the new
fair market rental value, if disputed by [ILLEGIBLE], Lessee shall pay the
amount set forth in Lessor’s Notice with any overpayment credited against the
next installment(s) of Base Rent coming due, and any underpayment for the period
retroactively to the effective date of the adjustment being due and payable
immediately upon the determination thereof. Further, in the event of such Breach
and market value adjustment [ILLEGIBLE] the purchase price of any option to
purchase the Premises held by Lessee shall be subject to similar adjustment to
the then fair market value (without the Lease being considered an encumbrance or
any deduction for depreciation or [ILLEGIBLE], and considering the Premises at
its highest and best use and in good condition), or one hundred ten percent
(110%) of the price previously in effect, whichever is greater, ([ILLEGIBLE])
any index-oriental rental or price adjustment formulas contained in this Lease
shall be adjusted to require that the base index be determined with reference to
the index applicable to the time of such adjustment, and ([ILLEGIBLE]) any fixed
rental adjustment scheduled during the remainder of the Lease term shall be
increased in the same ratio as the new market rental basis to the Base Rent in
effect immediately prior to the market value adjustment.

12.2 Terms and Conditions Applicable to Assignment and Subletting.

(a) Regardless of Lessor’s consent any assignment or subletting shall not
[ILLEGIBLE] be effective without the express written assumption by such assignee
or sublessee of the obligations of Lessee under this Lease, [ILLEGIBLE] release
Lessee of any obligation hereunder, or ([ILLEGIBLE]) after the primary liability
of Lessee for the payment of Base Rent and other sums due Lessor hereunder or
for the performance of any other obligations to be performed by Lessee under
this Lease.

(b) Lessor may accept any rent or performance of Lessee’s obligation from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of any rent of performance shall constitute a waiver or estoppel of
Lessor’s rights to exercise its remedies for the Default or Breach by Lessee of
any of the terms, [ILLEGIBLE] or conditions of this Lease.

(c) The consent of Lessor to any assignment or subletting shall not constitute a
consent to any [ILLEGIBLE] assignment or [ILLEGIBLE] by Lessee or to any
subsequent or successive assignment or subletting by the sublessee. However,
Lessor may consent to subsequent subletting and assignments of the sublease or
any amendments or modifications thereto without notifying Lessee or anyone else
liable on the Lease or sublease and without obtaining [ILLEGIBLE] consent, and
such action shall not relieve such persons from liability under this Lease or
sublease.

(d) In the event of any Default or Breach of Lessee’s obligations under this
Lease, Lessor may proceed directly against Lessee, any Guarantors or any one
else responsible for the performance of the Lessee’s obligations under this
Lease, including the sublessee, without first exhausting Lessor’s remedies
against any other person or entity responsible therefore to Lessor, or any
security held by Lessor or Lessee.

(e) Each request for consent to an assignment or subletting shall be in writing
accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or [ILLEGIBLE], including but not limited to the intended use and/or
required modification of the Premises, if any, together with a non-refundable
deposit of $1,000 or ten percent (10%) of the current monthly Base Rent
whichever is greater, [Seven Hundred Fifty Dollars ($750)] as reasonable
consideration for Lessor’s considering and processing the request for consent.
Lessee agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested by Lessor.

(f) Any assignee of , or sublessee under, this Lease shall, by reason of
accepting such assignment or entering into such sublease, be deemed for the
benefit of Lessor, to have assumed and agreed to conform and comply with each
and every term, covenant, condition and obligation herein to be observed or
performed by Lessee during the term of said assignment or sublease, other than
such obligations as are contrary to or inconsistent with provisions of an
assignment of sublease to which Lessor has specifically [ILLEGIBLE] in writing.

(g) [ILLEGIBLE]

(h) [See Sections 56 and 57 below.] [ILLEGIBLE] [See Section 56 and 57 below.]

12.3 Additional Terms and Conditions Applicable to subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all [ILLEGIBLE] under this Lease
whether or not expressly incorporated therein;

(a) Leases hereby assigns and transfers to Lessor all of Lessee’s interest in
all rentals and income arising from any sublease of all or a portion of the
Premises [ILLEGIBLE] or hereafter made by Lessee, and Lessor may collect such
rent and income and apply same toward Lessee’s obligations under [ILLEGIBLE]
Lease; provided, however, that until a Breach (as defined in Paragraph 13.1)
shall occur in the performance of Lessee’s obligations under this Lease. Lessee
may, except as otherwise provided in this Lease, receive, collect and enjoy the
rents accruing under such sublease. Lessor shall not, by reason of this or any
other assignment of such sublease to Lessor, nor by reason of the collection of
the rents from a sublease, be deemed liable to the sublessee for any failure of
Lessee to perform and comply with any of Lessee’s obligations to such sublessee
under such sublease. Lessee hereby irrevocably authorizes and directs any such
sublessee, upon receipt of a written notice from Lessor stating that a Breach
exists in the performance of Lessee’s obligations under this Lease, to pay to
Lessor the rents and other charges due and to become due under the sublease.
Sublessee shall rely upon any such statement and request form Lessor and shall
pay such rents and other charges to Lessor without any obligation or right to
inquire as to whether such Breach exists and notwithstanding any notice from or
[ILLEGIBLE] from Lessee to the contrary, Lessee shall have no right or claim
against said sublessee or, until the Breach has been cured against Lessor, for
any such rents and other charges so paid by said sublessee to Lessor.

(b) In the event of a Breach by Lessee in the performance of its obligation
under this Lessee, Lessor, at its option and without any obligation to do so,
may require any sublessee to [ILLEGIBLE] Lessor, in which event Lessor shall
undertake the obligations of the sublessor under such sublease from the time of
the exercise of said option to the expiration of such sublease; provided,
however, Lessor shall not be liable for any prepaid rents or security deposit
paid by such sublessor or for any other prior Defaults or Branches of such
sublessor under such sublease.

(c) Any matter or thing requiring the consent of the [ILLEGIBLE] under a
sublease shall also require the consent of Lessor herein.

(d) No subleases shall further assign or [ILLEGIBLE] all or any part of the
Premises without Lessor’s prior written consent.

(e) Lessor shall deliver a copy of any notice of Default or Breach by Lessee to
the sublessee, who shall have the right to [ILLEGIBLE] the Default of Leases
within the grace period, if any, specified in such notice. The subleases shall
have a right of reimbursement and offset from and against Lessee for any such
Defaults cured by the sublessee.

13. Default, Breach; Remedies.



13.1 Default; Breach, Lessor and Lessee agree shall if an attorney is consulted
by Lessor in [ILLEGIBLE] with a Lessee Default or Breach (as hereinafter
[ILLEGIBLE]), [ILLEGIBLE] is a reasonable minimum sum per such occurrence for
legal services and costs in the preparation and service of a [ILLEGIBLE] of
Default and that Lessor may include the cost of such services and costs in said
notice as rent due and payable to cure said Default A. “Default” is defined as a
failure by the Lessee to observe, comply with or perform any of the terms,
covenants, conditions or rules applicable to Lessee under this Lease. A “Breach”
is defined as the occurrence of any one or more of the following Defaults, and,
where a grace period for cure after notice is specified herein, the failure by
Lessee to cure such Default prior to the expiration of the applicable grace
period and, and shall [ILLEGIBLE] Lessor to pursue the remedies set forth in
Paragraphs 13.2 and/or 13.3

(a) The vacating of the Premises [(unless such vacating does not (i) in Lessor’s
reasonable opinion, create or increase the risk of security, safety or similar
problems, (ii) cause or threaten to cause the premium for any insurance policies
maintained by Lessor hereunder to be increased, or (iii) cause or threaten to
cause a cancellation of any insurance policy covering the Premises)] [ILLEGIBLE]
or the abandonment of the Premises.

 

PAGE 6



--------------------------------------------------------------------------------

(b) Except as expressly otherwise provided in this Lease, the failure by Lessee
to make any payment of Base Rent or any other monetary payment required to be
made by Lessee hereunder, whether to Lessor or to a third party, as and when
due, the failure by Lessee to provide Lessor with reasonable evidence or
insurance or surety bond required under this Lease, or the failure of Lessee to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of three (3) days following
written notice thereof by or on behalf of Lessor to Lessee.

(c) Except as expressly otherwise provided in this Lease, the failure by Lessee
to provide Lessor with reasonable written evidence in duly executed original
form, if applicable (i) compliance with applicable law per Paragraph 6.3. (ii)
the inspection, maintenance and service contracts [ILLEGIBLE] under Paragraph
7.1(b) (iii) the recission of an unauthorized assignment or subletting per
Paragraph 12.1(b). (iv) & Tenancy [ILLEGIBLE] per Paragraphs 16 or 37. (v) the
subordination or non-subordination of this Lease per Paragraph 30. (vi) the
guaranty of the performance of Lessee’s [ILLEGIBLE] under this Lease if required
under Paragraph 1.11 and 37. (vii) the execution of any document requested under
Paragraph 42 (easements), or (viii) any other documentation or information which
Lessor may reasonably require or Lessee under the terms of this Lease, where any
such future continues for a period of ten (10) days following written notice by
or on behalf of Lessor or Lessee.

(d) A [ILLEGIBLE] Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 40 hereof. [ILLEGIBLE] are
to be observed, [ILLEGIBLE] with or performed by Lessee, other than those
described in subparagraphs (a), (b) or (c), above, where such Default continues
for a period of thirty (30) days after written notice thereof by or on behalf of
Lessor to Lessee; provided, however, that if the nature of Lessee’s default is
such more than thirty (30) days are reasonably required for its cure, then it
shall not be deemed to be a Breach of the Lease by Lessee if Lessee commences
such cure within said thirty (30) day period and thereafter diligently
prosecutes such cure to completion.

(e) The occurrence of any of the following events: (i) The making by Lessee of
any general arrangement or assignment for the benefit of creditors; (ii)
Lessee’s becoming a “debtor” as defined in 11 U.S.C. [ILLEGIBLE] or any
successor statute thereto (unless, in the case of a petition filed against
Lessee, the same is dismissed within sixty (60) days: (iii) the appointment of a
trustee or receiver to take possession of substantially all of Lessee’s assets
located at the Premises or of Lessee’s interest in this Lease, where possession
is not required to Lessee within thirty (30) days; or (iv) the attachment
execution or other judicial seizure of substantially all of Lessee’s assets
located at the Premises or of Lessee’s interest in this Lease, where such
seizure is not discharged within thirty (30) days; provided, however, in the
event that any provision of this subparagraph (e) is contrary to any applicable
law, such provision shall be of no force or affect, and not affect the validity
of the remaining provisions.

(f) The discovery by Lessor that any financial statement given to Lessor by
Lessee or any Guarantor of Lessee’s obligations hereunder was materially false.

(g) If the performance of Lessee’s obligations under this Lease is guaranteed:
(i) the death of a guarantor, (ii) the termination of a guarantor’s liability
with respect to this Lease other than in accordance with the terms of such
guaranty, (iii) a guarantor’s becoming insolvent or the subject of a bankruptcy
filing, (iv) a guarantor’s refusal to honor the guaranty, (v) a guarantor’s
breach of its guaranty obligation on an anticipatory breach basis, and Lessee’s
failure, within sixty (60) days following written notice by or on behalf of
Lessor to Lessee of any such event, to provide Lessor with written alternative
assurance or security, which when coupled with the then existing resources of
Lessee, equals or exceeds the combined financial resources of Lessee and the
guarantors that existed at the time of execution of this Lease.

13.2 Remedies. If Lessee fails to perform any affirmative duty or obligation of
Lessee under this Lease, within ten (10) days after written notice to Lessee (or
in case of an emergency, without notice), Lessor may at its option (but without
obligation to do so), perform such duty or obligation on Lessee’s behalf,
including but not limited to the obtaining of reasonably required bonds,
insurance policies, or governmental licenses, permits or approvals. The costs
and expenses of any such performance by Lessor shall be due and payable by
Lessee to Lessor upon invoice therefor. If any check given to Lessor by Lessee
shall not be honored by the bank upon which it is drawn, Lessor, at its option,
may require all future payments to be made under this Lease by Lessee to be made
only by cashier’s check. In the event of a Breach of this Lease by Lessee, as
defined in Paragraph 13.1, with or without further notice or demand, and without
limiting Lessor in the exercise of any right or remedy which Lessor may have by
reason of such Breach, Lessor may:

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease and the term hereof shall terminate and Lessee shall
immediately surrender possession of the Premises to Lessor, in such event Lessor
shall be entitled to recover from Lessee: (i) the worth at the time of the award
of the unpaid rent which had been earned at the time of termination; (ii) the
worth at the time of award of the amount by which the unpaid rent which would
have been earned after termination until the time of award exceeds the amount of
such rental loss that the Lessee proves could have been reasonably avoided;
(iii) the worth at the time of award of the amount by which the unpaid rent for
the balance of the terms after the time of award exceeds the amount of such
rented loss that the Lessee proves could be reasonably avoided; and (iv) any
other amount necessary to compensate Lessor for all the detriment proximately
caused by the Lessee’s failure to perform its obligations under this Lease or
which in the ordinary course of things would be likely to result therefrom,
including but not limited to the cost of recovering possession of the Premises,
expenses of reletting, including necessary renovation and alteration of the
Premises, reasonable attorneys’ fees, and that portion of the leasing commission
paid by Lessor applicable to the unexpired term of this Lease. The worth at the
time of award of the amount referred to in provision [ILLEGIBLE] of the prior
sentence shall be computed by discounting such [ILLEGIBLE] at the discount rate
of the Federal Reserve Bank of San Francisco at the time of award plus one
percent. Efforts by Lessor to mitigate damages [ILLEGIBLE] by Lessee’s Default
or Breach of this Lease shall not waive Lessor’s right to recover damages under
this Paragraph. If termination of this Lease is obtained through the provisional
remedy of unlawful detainer, Lessor shall have the right to recover in such
proceeding the unpaid rent and damages as are recoverable therein, or Lessor may
reserve therein the right to recover all or any part thereof in a separate suit
for such rent and/or damages. If a notice and grace period required under
subparagraphs 13.1(b), (c) or (d) was not previously given, a notice to pay rent
or quit, or to perform or quit, as the case may be, given to Lessee under any
statute authorizing the forfeiture of leases for unlawful detainer shall also
constitute the applicable notice for grace period purposes required by
subparagraphs 13.1(b), (c), or (d). In such case, the applicable grace period
under subparagraphs 13.1(b), (c) or (d) and under the unlawful detainer statute
shall run concurrently after the one such statutory notice, and the failure of
Lessee to cure the Default within the greater of the two such grace periods
shall constitute both an unlawful detainer and a Breach of this Lease entitling
Lessor to the remedies provided for in this Lease and/or by said statute.

(b) Continue the Lease and Lessee’s right to possession in effect (in California
under California Civil Code Section 1951.4) after Lessee’s Breach and
abandonment and recover the rent as it becomes due, provided Lessee has the
right to sublet or assign, subject only to reasonable limitations. See
Paragraphs 12 and 36 for the limitations on assignment and subletting which
limitations Lessee and Lessor agree are reasonable. Acts of maintenance or
preservation, efforts to [ILLEGIBLE] the Premises, or the appointment of a
receiver to protect the Lessor’s interest under the Lease, shall not constitute
a termination of the Lessee’s right to possession.

(c) Pursue any other remedy now or hereafter available to Lessor under the laws
or judicial decisions of the state wherein the Premises are located.

(d) The expiration or termination of this Lease and/or the termination of
Lessee’s right to possession shall not relieve Lessee from liability under any
indemnity provisions of this Lease as to matters occurring or accruing during
the term hereof or by reason of Lessee’s occupancy of the Premises.

13.3 Inducement Recapture in Event of Breach. Any agreement by Lessor for free
or abated rent or other charges applicable to the Premises, or for the giving or
paying by Lessor to or for Lessee of any cash or other bonus, inducement or
consideration for Lessee’s entering into this Lease, all of which concessions
are hereinafter referred to as “Inducement Provisions,” shall be deemed
conditioned upon Lessee’s full and faithful performance of all of the terms,
covenants and conditions of this Lease to be performed or observed by Lessee
during the term hereof as the same may be extended. Upon the occurrence of a
Breach of this Lease by Lessee, as defined in Paragraph 13.1, any such
Inducement Provision shall automatically be deemed [ILLEGIBLE] from this Lease
and of no further force or effect, and any rent, other charge, bonus, inducement
or consideration [ILLEGIBLE] abated, given or paid by Lessor under such an
Inducement Provision shall be immediately due and payable by Lessee to Lessor,
and recoverable by Lessor as additional rent due under this Lease,
notwithstanding any subsequent cure of said Breach by Lessee. The acceptance by
Lessor of rent or the cure of the Breach which initiated the operation of this
Paragraph shall not be deemed a waiver by Lessor of the provisions of this
Paragraph unless specifically so stated in writing by Lessor at the time of such
acceptance.

13.4 Late Charges. Lessee hereby acknowledges that late payment by Lessee to
Lessor or rent and other sums due hereunder will cause Lessor to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges, and late charges which may be imposed upon Lessor by the
terms of any ground lease, mortgage or trust deed covering the Premises.
Accordingly, if any installment of rent or any other sum due from Lessee shall
not be received by Lessor or Lessor’s designee within five (5) days after such
amount shall be due, then, without any requirement for notice to Lessee, Lessee
shall pay to Lessor a late charge equal to six percent (6%) of such overdue
amount. The parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Lessor will incur by reason of late payment by
Lessee. Acceptance of such late charge by Lessor shall in no event constitute a
waiver of Lessee’s Default or Breach with respect to such overdue amount, nor
prevent Lessor from exercising any of the other rights and remedies granted
hereunder. In the event that a late charge is payable hereunder, whether or not
collected, for three (3) consecutive installments of Base Rent then
notwithstanding Paragraph 4.1 or any other provision of this Lease to the
contrary, Base Rent shall, at Lessor’s option, become due and payable quarterly
in advance.

13.5 Breach by Lessor. Lessor shall not be deemed in breach of the Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph 13.5, a reasonable time
shall in no event be less than thirty (30) days after receipt [ILLEGIBLE]
Lessor, and by the holders of any ground lease, mortgage or dead of trust
covering the Premises whose name and address shall have been furnished
[ILLEGIBLE] in writing for such purpose, of written notice specifying wherein
such obligation of Lessor has not been performed; provided, however, that if the
[ILLEGIBLE] of Lessor’s obligation is such that more than thirty (30) days after
such notice are reasonably required for its performance, then Lessor shall not
be in breach of this Lease if performance is commenced within such thirty (30)
day period and thereafter diligently pursued to completion.

14. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(all of which are herein called “condemnation”), this Lease shall terminate as
to the part so taken as of the date the condemning authority takes title or
possession, whichever first occurs. If more than ten percent (10%) of the floor
area of the Premises, or more than twenty-five percent (25%) of the land area
not occupied by any building, is taken by condemnation, Lessee may, at Lessee’s
option, to be exercised in writing within ten (10) days after Lessor [ILLEGIBLE]
have given Lessee written notice of such taking (or in the absence of such
notice, within ten (10) days after condemning authority shall have taken
possession)

 

PAGE 7



--------------------------------------------------------------------------------

terminate this Lease as of the date the condemning authority takes such
possession, if Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in the same
proportion as the rentable floor area of the Premises taken bears to the total
rentable floor area of the building located on the Premises. No reduction of
Base Rent shall occur if the only portion of the Premises taken is land on which
there is no building. Any award for the [ILLEGIBLE] of all or any part of the
Premises under the power of eminent domain or any payment made under threat of
the exercise of such power shall be the property [ILLEGIBLE] Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold or for the taking of the fee, or as severance [ILLEGIBLE]; provided,
however, that Leases shall be entitled to any compensation, separately awarded
to Lessee for Lessee’s relocation expenses and/or [ILLEGIBLE] of Lessee’s Trade
Fixtures. In the event that this Lease is not terminated by reason of such
condemnation. Lessor shall to the extent of the net severance damages received,
over and above the legal and other expenses incurred by Lessor in the
condemnation matter, repair any damages to the Premises caused by such
condemnation, except to the extent that Leases has been reimbursed therefor by
the condemning authority. Lessee shall be reasonable for the payment of any
amount in excess of such net severance damages required to complete such repair.

15. Broker’s Fee.

15.1 The Brokers named in Paragraph 1.10 are the procuring causes of this Lease.

15.2 Upon execution of this Lease by both [ILLEGIBLE], Lessor shall pay to said
Broker [ILLEGIBLE] or in such separate shares as they may mutually designate
[ILLEGIBLE] writing, a fee as set forth [ILLEGIBLE] a separate written agreement
between Lessor and said Brokers (or in the event there is no separate written
agreement between Lessor and the said Brokers, the sum of
$                        ) for brokerage services rendered by said Brokers to
Lessor in this transaction.

15.3 Unless Lessor and Brokers have otherwise agreed in writing, Lessor further
agrees that: (a) if Lessee exercise any Option (as defined in Paragraph 39.1) or
any Option subsequently granted which is substantially similar to an Option
granted for Lessee in this Lease, or (b) if Lessee acquires any rights to the
Premises or other premises described in this Lease which are substantially
similar to what Lessee would have acquired had an Option herein granted to
Lessee [ILLEGIBLE] exercised, or (c) if Lessee remains in possession of the
Premises, with the consent of Lessor, after the [ILLEGIBLE] of the term of this
Lease after having failed to exercise an Option, or (d) if said Brokers are the
procuring cause of any other lessee or sale entered into between the Parties
pertaining to the Premises and/or any [ILLEGIBLE] property in which Lessor has
an interest, or (e) if Base Rent is increased, whether by agreement or operation
of an escalation clause herein [ILLEGIBLE] to any of said transactions, Lessor
shall pay said Brokers a tax in accordance with the schedule of said Brokers in
effect at the time of the execution of this Lease.

15.4 Any buyer or [ILLEGIBLE] of Lessor’s interest in this Lease, whether such
transfer is by agreement or by operation of law, shall be deemed to have assumed
Lessor’s obligation under this Paragraph 15. Each Broker shall be a third party
beneficiary of the provisions of this Paragraph 15 to the extent of [ILLEGIBLE]
interest in any admission arising from the [ILLEGIBLE] and may enforce that
right directly against Lessor and its [ILLEGIBLE].

[Lessor shall pay Lessee’s Broker a commission in accordance with the terms and
conditions of a separate written agreement between Lessor and such Lessee’s
Broker.]

15.5 Lessee and Lessor each represent and warrant to the other that it has
[ILLEGIBLE] no dealings with any person, firm, broker or [ILLEGIBLE] (other than
the Brokers, if any named in Paragraph 1.10) in connection with the negotiation
of this Lease and/or consummation of the transaction contemplated hereby, and
that no broker or other person, firm or entity other than said named Brokers is
entitled to any commission or [ILLEGIBLE] a fee in connection with said
transaction. Lessee and Lessor do each hereby agree to [ILLEGIBLE], protect,
defend and hold the other [ILLEGIBLE] from and against liability for
compensation or charges which may be claimed by any such unnamed broker, finder
or other similar party by reason of any dealings or actions of the indemnifying
Party, including any costs, expenses, attorney’s fees reasonably incurred with
respect thereto.

15.6 Lessor and Lessee hereby consent to and approve all agency relationships,
including any [ILLEGIBLE] indicated in Paragraph 1.10.

16. Tenancy Statement.

16.1 Each Party (as “Responding Party”) shall within ten (10) days after written
notice from the other Party (the “Requesting Party”) execute, acknowledge and
deliver to the Requesting Party a statement in writing in form similar to the
then most current “Tenancy Statement” form published by the American Industrial
Real Estate Association, plus such additional information, confirmation and/or
statements as may be reasonably requested by the Requesting Party.

16.2 If Lessor desires to finance, refinance or sell the Premises, any part
thereof, or the building of which the Premises are a part, Lessee and all
Guarantors of Lessee’s performance hereunder shall deliver to any potential
lender or purchaser designated by Lessor such financial statements of Lessee and
such Guarantors as may be reasonably required by such lender or purchaser,
including but not limited to Lessee’s financial statements for the past three
(3) years. All such financial statements shall be received by Lessor and such
lender or purchaser in confidence and shall be used only for the purposes herein
set forth. #21

17. Lessor’s Liability. The term “Lessor” as used herein shall mean the owner or
owners at the time in question of the fee title to the Premises, or, if this
[ILLEGIBLE] sublease, of the lessee’s interest in the prior lease in the event
of a transfer of Lessor’s title or interest in the Premises or in this Lease,
Lessor shall [ILLEGIBLE] to the transferee or assignee (in cash or by credit)
any unused Security Deposit held by Lessor at the time of such transfer or
assignment. Except [ILLEGIBLE] in paragraph 15, upon such transfer or assignment
and delivery of the Security Deposit, as aforesaid, the prior Lessor shall be
[ILLEGIBLE] of all [ILLEGIBLE] with respect to the obligations and/or covenants
under this Lease thereafter to be performed by the Lessor. Subject to the
foregoing, the obligations and/or covenants in this Lease to be performed by the
Lessor shall be binding only upon the Lessor as hereinabove defined.

18. Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

19. Interest on Past-Due Obligations. Any monetary payment due Lessor hereunder,
other than late charges, not received by Lessor within thirty (30) days
following the date on which it was due, shall bear interest from the
thirty-first (31st) day after it was due at the rate of 12% per annum, but not
exceeding the maximum rate allowed by law, in addition to the late charge
provided for in Paragraph 13.4.

20. Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.

21. Rent Defined. All monetary obligations of Lessee to Lessor under the terms
of this Lease are deemed to be rent.

22. No Price or other Agreements; Broker Disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Lessor and Lessee such represents and warrants to the Brokers that it has made,
and is relying solely upon, its own investigation as to the nature, quality,
character and financial responsibility of the other Party to this Lease and as
to the nature, quality and character of the Premises. Brokers have no
responsibility with respect thereto or with respect to any default or breach
hereof by either Party.

23. Notices.

23.1 All notices required or permitted by this Lease shall be in writing and may
be delivered in person (by hand or by messenger or courier service) or may be
sent by regular, certified or registered mail or U.S. Postal Services Express
Mail, with postage prepaid, or by facsimile transmission, and shall be deemed
sufficiently given if served in a manner specified in this Paragraph 23. The
Addresses noted adjacent to a Party’s signature on this Lease shall be that
Party’s address for delivery or mailing of notice purposes. Either Party may by
written notice to the other specify a different address for notice purposes,
except that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for the purposes of mailing or delivering notices to
Lessee. A copy of all notices required or permitted to be given to Lessor
hereunder shall be concurrently transmitted to such party or parties at such
addresses as Lessor may from time to time hereafter designate by written notice
to Lessee.

23.2 Any notice sent by registered or certified mail, return receipt requested,
shall be [ILLEGIBLE] given on the date of delivery shown on the receipt card, or
if no delivery date is shown, the postmark thereon. If sent by regular mail the
notice shall be deemed given forty-eight (48) hours after the same is addressed
as required herein and [ILLEGIBLE] postage prepaid. Notices delivered by United
States Express Mail or overnight courier that guarantees next day delivery shall
be deemed given twenty-four (24) hours after delivery of the same to the United
States Postal Service or courier. If any notice is transmitted by facsimile
transmission or similar means, the same shall be deemed served or delivered upon
telephone confirmation of receipt of the transmission thereof, provided a copy
is also delivered via delivery or mail. If notice is received on a Sunday or
legal holiday, it shall be deemed received on the next business day.

24. Waivers. No waiver by Lessor of the Default or Breach of any term, covenant
or condition hereof Lessee, shall be deemed a waiver at any other term, covenant
or condition hereof, or of any subsequent. Default or Breach by Lessee of the
same or of any other term, covenant or condition hereof. Lessor’s consent to, or
approval of, any act shall not be deemed to render unnecessary the obtaining of
Lessor’s consent to, or approval of, any subsequent or similar act by Lessee or
be [ILLEGIBLE] as the basis of an [ILLEGIBLE] to enforce the provision or
provisions of this Lease requiring such consent. Regardless of Lessor’s
knowledge of a Default or Breach at the time of accepting rent, the acceptance
of rent by Lessor shall not be a waiver of any preceding Default or Breach by
Lessee of any provision hereof, other than the failure of Lessee to pay the
particular rent so accepted. Any payment given Lessor by Lessee may be accepted
by Lessor on account of moneys or damages due Lessor. Notwithstanding any
qualifying statements or conditions made by [ILLEGIBLE] in connection therewith,
which such statements and/or conditions shall be of no force or effect
whatsoever unless specifically agreed to in writing [ILLEGIBLE] at or before the
time of deposit of such payment.

25. Recording. Either Lessor or Lessee shall, upon request of the other,
execute, acknowledge and deliver to the other a short form memorandum of this
Lease for recording purposes. The Party requesting recordation shall be
responsible for payment of any fees or taxes applicable thereto.

26. No Right To Holdover. Lessee has no right to return possession of the
Premises or any part thereof beyond the expiration or earlier termination of
this Lease.

27. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be [ILLEGIBLE] with all other remedies
at law or in equity.



--------------------------------------------------------------------------------

28. Covenants and Conditions. All provisions of the Lease to be observed or
performed by Lessee are both covenants and conditions.

29. Binding Effect; Choice of Law This Lease shall be binding upon the parties
their personal representatives, successors and assigns and be governed
[ILLEGIBLE] laws of the State in which the Premises are located. Any litigation
between the Person hereto concerning this Lease shall be [ILLEGIBLE] in the
county [ILLEGIBLE] the Premises are located.

30. Subordination; [ILLEGIBLE]; Non-Disturbance.

30.1 Subordination. This Lease and any Option granted hereby shall be subject
and subordinate to any ground [ILLEGIBLE], mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed by Lessor upon the real property of which the Premises are a
part to any and all advances made on the security thereof, and to all
[ILLEGIBLE], modifications, consolidations, replacements and extensions thereof.
Lessee agrees that the Lenders holding any such Security Device shall have no
duty , liability or obligation to perform any of the obligations of Lessor under
this Lease, but that in the event of Lessor’s default with respect to any such
obligation, Lessee will give any Lender whose name and address have been
furnished Lessee in writing for such purpose notice of Lessor’s default and
allow such Lender thirty (30) days following receipt of such notice for the cure
of said default before involving any remedies Lessee may have by reason thereof
if any tender shall elect to have this Lease and/or any Option granted hereby
superior to the lien of the Security Device and shall give written notice
thereof to Lessee, this Lease and such Options shall be deemed prior to such
Security Device, notwithstanding the relative dates of the documentation or
[ILLEGIBLE] thereof.

30.2 [ILLEGIBLE]. Subject to the non-disturbance provisions of Paragraph 30.3
Lessee agrees to [ILLEGIBLE] to a Lender or any other party who acquires
ownership of the Premises by reason of a foreclosure of a Security Device, and
that in the event of such foreclosure, such new owner shall not: (i) be liable
for any act or omission of any prior Lessor or with respect to events occurring
prior to acquisition of ownerships, (ii) be subject to any offsets or defenses
which Lessee might have against any prior Lessor, or (iii) be bound by
prepayment of more than one month’s rent

30.3 Non-Disturbance. With respect to Security Devices [ILLEGIBLE] into by
Lessor after the execution of this Lease, Lessee’s subordination of this Lease
shall be subject to receiving assurance (a “non-disturbance agreement”) from the
Lender that Lessor’s possession and this Lease including any options to extend
the term hereof, will not be disturbed so long as Lessor is not in Breach hereof
and [ILLEGIBLE] to the record owner of the Premises.

30.4 Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents provided however that
upon written request from Lessor or a Lender in connection with a [ILLEGIBLE]
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any such
subordination or non-subordination, [ILLEGIBLE] and/or non-disturbance agreement
as is provided herein,

31. Attorney’s Fees. If any Party or Broker brings an action or proceeding to
enforce the terms or declares rights hereunder the Prevailing Party (as
hereafter defined) or Broker on any such proceeding action or appeal thereon
shall be entitled to reasonable attorney’s fees. Such fees maybe awarded in the
same sort or recovered in a separate [ILLEGIBLE] whether or not such action or
proceeding is pursued to decision or judgment. The term “Prevailing Party” shall
include without limitation, a Party or Broker who substantially obtains or
[ILLEGIBLE] the [ILLEGIBLE] sought as the case may be whether by compromise
settlement, judgment of the abandonment by the other Party or Broker of its
claim or defense. The attorney’s fees award shall not be computed in accordance
with any court fee schedule, but shall be such as to fully reimburse at
attorney’s fees reasonably insured. Lessor shall be entitled to attorney’s fees
, costs and expenses incurred in the preparation and service of notices of
Default and consultations in connection herewith whether or not a legal action
is subsequently commenced in connection therewith such Default or resulting
Breach Branch.

32. Lessor’s Access; Showing Premises Repairs. Lessor and Lessor’s agents shall
have the rights to enter the Premises at any time, in the case of an emergency
and [ILLEGIBLE] [(after twenty four (24) hours written or verbal notice, except
in case of an emergency)] for the purpose of showing the same to prospective
purchases, lenders or lessors and making such alterations, repairs, improvements
or additions to the Premises or to the building of which they are a part, as
Lessor may reasonably deem necessary. Lessor may at any time, place on or about
the Premises or building any ordinary “For Sale” signs and Lessor may at any
time during the last one hundred twenty (120) days of the term hereof place on
or about the Premises any Ordinary “For Lease” signs, All much activities of
Lessor shall be without [ILLEGIBLE] of rent or liability to Lessee.

33. Auctions. Lessee shall not conduct nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises without first having
obtained Lessor’s prior written consent, Notwithstanding anything to the
contrary in this Lease. Lessor shall not be obligated to exercise any standard
of reasonableness in determining whether to grant such concerns.

34. [ILLEGIBLE] Lessee shall not place any sign upon the Premises except that
Lessee may, with Lessor’s prior written consent, install (but not on the roof)
such [ILLEGIBLE] are reasonably required to advertise Lessee’s own business. The
installation of any sign on the Premises by or for Lessee shall be subject to
the [ILLEGIBLE] of Paragraph 7. (Maintenance, Repairs, Utility, Installations,
Trade Fixtures and Alterations). [ILLEGIBLE] [Lessor reserves the right to, and
Lessor may, without Lessee’s consent. Install on the Premises advertising signs
or billboards, provided that such signs or billboards are not attached to any
building which comprises part of the Premises, and such advertising signs or
billboards will not materially and adversely interfere with the visibility of
Lessee’s then existing signs, if any, or materially and adversely affect
Lessee’s use and occupancy of the Premises, in which case the revenues and
profits from such signs or billboards shall belong to Lessor.]

 

“Lessor”

    “Lessee” South North III, LLC, a California limited liability company    
Matrix Semiconductor, Inc., a Delaware, corporation

By:

 

/s/ [ILLEGIBLE]

    By:  

/s/ [ILLEGIBLE]

Name Printed:

  [ILLEGIBLE]     Name Printed:   [ILLEGIBLE]

Title:

  [ILLEGIBLE]     Title:   [ILLEGIBLE]

By:

 

 

    By:  

/s/ [ILLEGIBLE]

Name Printed:

 

 

    Name Printed:   [ILLEGIBLE]

Title:

 

 

    Title:   Corporate Controller

35. Termination: [ILLEGIBLE] Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation [ILLEGIBLE] or a termination hereof by Lessor from
Breach by Lessee shall automatically terminate any sublease or lessor estate in
the Premises; provided however, Lessor shall in the event of any such surrender,
termination or cancellation have the option to continue any one of all of any
existing subtenancies. Lessor’s failure within ten (10) days following any such
event to make a written election to the contrary by written notices to the
holder of any such lessor interest shall constitute Lessors’s election to have
such event constitute the termination of such interest.

36. Consents.

(a) Except for Paragraph 33 hereof (Auctions) or an otherwise provided herein
wherever in this Lease the consent of a Party is required to an act by or for
the other Party, such consent shall not be unreasonably withheld or delayed.
Lessor’s actual reasonable costs and expenses (including but not limited to
architects’, attorneys’, engineers’ or other consultants’ fees) incurred in the
consideration of, or response to a request by Lessee for any Lessor consent
pertaining to this Lease or the Premises, including but not limited to consents
to an assignment a subletting or the presence or use of a Hazardous Substance ,
practice or storage tank, shall be paid by Lessee to Lessor upon receipt of an
Invoice and supporting documentation therefor. Subject to Paragraph 12.2 (a)
applicable to assignment or subletting, Lessor may as a condition to considering
any such request by Lessee, requires that Lessee deposit with Lessor an amount
of money in addition to the Security Deposits held under Paragraph [ILLEGIBLE]
reasonably calculated by Lessor to represent the cost Lessor will [ILLEGIBLE] in
considering and responding to Lessee’s request. Except as otherwise provided,
any unused portion of said deposit shall be refunded to Lessee without
[ILLEGIBLE]. Lessor’s consent is any act assignment of this Lease or submitting
of the Premises by Lessee shall not constitute an acknowledgement that no
Default or Breach by Lessee of this Lease exists, nor shall such consent be
deemed a waiver of any then existing Default or Breach, except as may be
otherwise specifically stated in writing by Lessor at the time of such consent.

(b) All conditions to Lessor’s consent authorized by this Lease are acknowledged
by Leases as being reasonable. The failure to specify herein any particular
condition is Lessor’s consent shall not preclude the imposition by Lessor at the
time of consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given.

37. Guarantor.

37.1 If there are to be any Guarantors of this Lease per Paragraph [ILLEGIBLE]
the form of the guaranty to be executed by each such Guarantor shall be in the
form most recently published by the American Industrial Real Estate Association,
and each said Guarantor shall have the same obligations as Lessee under this
Lease, including but not limited to the obligation to provide the Tenancy
Statement and Information called for by Paragraph [ILLEGIBLE]

37.2 [ILLEGIBLE] shall constitute a Default of the Lessee under this Lease if
any such Guarantor [ILLEGIBLE] or refuses, upon reasonable request by Lessor to
give: (a) evidence of the due execution of the guaranty calling for by this
Lease, including the authority of the Guarantor (and of the party signing on
Guarantor’s behalf) to obligate such Guarantor on said guaranty, and including
in the case of a corporate Guarantor, a certified copy of a resolution of the
board of directors authorizing the making of such guaranty, together with a
certificate of incumbency showing the signatures of the persons authorized to
sign on its behalf, (b) current financial statements of Guarantor as may from
time to time be requested by Lessor, (c) a Tenancy Statement, or (d) written
confirmation that the guaranty is still in effect.

38. Outlet Possession. Upon payment by Leases of the rent for the Premises and
the observance and performance of all of the covenants, conditions and
provisions of Lessee’s part to be observed and performed under this Lessee,
Lessee shall have quiet possession of the Premises for the entire terms
[ILLEGIBLE] subject to all of the provisions of this Lease.

39. Options.

39.1 Definition. As used on this Paragraph 38 the word “Option” has the
following meaning: (a) the right to extend the term of this Lease as to renew
this Lease or to extend or renew any lease that Lessee has on other property of
Lessor. (b) the right of [ILLEGIBLE] refusal to lease the Premises or the right
of first offer to lease the Premises or the right of first refusal to lease
other property of Lessor or the right of first offer to lease other property of
Lessor; (c) the right [ILLEGIBLE] the Premises, or the right of first refusal to
purchase the Premises or the right of first offer to purchase the Premises or
the right to [ILLEGIBLE] other property of Lessor, or the right of first refusal
to purchase other property of Lessor or the right to purchase other property of
Lessor.

39.2 Options Personal To Original Lessee. Each Option granted to Lessee in this
Lease is personal to the original Lessee named in Paragraph 11 hereof, and
cannot be voluntarily or involuntarily assigned or exercised by any person
entity other than said original Lessee while the original Lessee is in full and
actual possession of the Premises and without the intention of thereafter
assigning or subletting. The Options if any herein granted to Lessee are not
assignable, either as a part of an assignment of this Lease or separately or
apart therefrom and no option may be separated from the Lease in any manner by
reservations or otherwise.

39.3 Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease, a later option cannot be exercised unless the prior
options to extend or renew this Lease have been validly exercised.



--------------------------------------------------------------------------------

39.4 Effect of Default on Options.

(a) Lessee shall have no right to exercise an Option, notwithstanding any
provision in the grant of Option to the contrary: (i) during the period
commencing with the giving of any notice of Default under Paragraph 13.1 and
continuing until the noticed Default is cured, or (ii) during the period of time
any monetary obligation due Lessor from Lessee is unpaid (without regard to
whether notice thereof is given Lessee), or (iii) during the time Lessee is in
Breach of this Lease, or (iv) in the event that Lessor has given to Lessee three
(3) or more notices of Default under Paragraph 13.1, whether or not the Defaults
are cured, during the twelve (12) month period immediately preceding the
exercise of the Option.

(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of Paragraph 39.4(a).

(c) All rights of Lessee under the provisions of an Option shall terminate and
be of no further force or effect, notwithstanding Lessee’s due and timely
exercise of the Option, if, after such exercise and during the term of this
Lease, (i) Lessee fails to pay to Lessor a monetary obligation of Lessee for a
period of thirty (30) days after such obligation becomes due (without any
necessity of Lessor to give notice thereof to Lessee), or (ii) Lessor gives to
Lessee three or more notices of Default under Paragraph 13.1 during any twelve
month period, whether or not the Defaults are cured, or (iii) if Lessee commits
a Breach of this Lease.

40. Multiple Buildings. If the Premises are part of a group of buildings
controlled by Lessor. Lessee agrees that it will abide by, keep and observe all
reasonable rules and regulations which Lessor may make from time to time for the
management, safety, care, and cleanliness of the grounds, the parking and
unloading of vehicles and the preservation of good order, as well as for the
convenience of other occupants or tenants of such other buildings and their
invitees, and that Lessee will pay its fair share of common expenses incurred in
connection therewith.

41. Security Measures. Lessee hereby acknowledges that the [ILLEGIBLE] payable
to Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.

42. Reservations. Lessor reserves to itself the right, from time to time, to
grant, without the consent of joinder of Lessee, such easements, rights and
dedications that Lessor deems necessary, and to cause the recordation of parcel
maps and restrictions, so long as such easements, rights, dedications, maps and
restrictions do not unreasonably interfere with the use of the Premises by
Lessee. Lessee agrees to sign any documents reasonably requested by Lessor to
effectuate any such easement rights, dedication, map or restrictions.

43. Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
thereof, the Party against whom the obligation to pay the money is asserted
shall have the right to make payment “under protest” and such payment shall not
be regarded as a voluntary payment and there shall survive the right on the part
of said Party to institute suit for recovery of such sum. If it shall be
adjudged that there was no legal obligation on the part of said Party to pay
such sum or any part thereof, said Party shall be entitled to recover such sum
or so much thereof as it was not legally required to pay under the provisions of
this Lease.

44. Authority. If either Party hereto is a corporation, trust, or general or
limited partnership, each individual executing this Lease on behalf of such
entity represents and warrants that he or she is duly authorized to execute and
deliver this Lease on its behalf. If Lessee is a corporation, trust or
partnership, Lessee shall, within thirty (30) days after request by Lessor,
deliver to Lessor evidence satisfactory to Lessor of such authority.

45. Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.

46. Offer. Preparation of this Lease by Lessor or Lessor’s agent and submission
of same to Lessee shall not be deemed an offer to lease to Lessee. This Lease is
not intended to be binding until executed by all Parties hereto.

47. Amendments. This Lease may be modified only in writing, signed by the
parties in interest at the time of modification. The parties shall amend this
Lease from time to time to reflect any adjustments that are made to the Base
Rent or other rent payable under this Lease. As long as they do not materially
change Lessee’s obligations hereunder, Lessee agrees to make such reasonable
non-monetary modifications to this Lease as may be reasonably required by an
institutional, insurance company, or pension plan Lender in connection with the
obtaining of normal financing or refinancing of the property of which the
Premises are a part.

48. Multiple Parties. Except as otherwise expressly provided herein, if more
than one person or entity is named herein as either Lessor or Lessee, the
obligations of such multiple parties shall be the joint and several
responsibility of all persons or entities named herein as such Lessor or Lessee.

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

IF THIS LEASE HAS BEEN FILLED IN, IT HAS BEEN PREPARED FOR SUBMISSION TO YOUR
ATTORNEY FOR HIS APPROVAL. FURTHER, EXPERTS SHOULD BE CONSULTED TO EVALUATE THE
CONDITION OF THE PROPERTY AS TO THE POSSIBLE PRESENCE OF ASBESTOS, STORAGE TANKS
OR HAZARDOUS SUBSTANCES. NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE
AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION OR BY THE REAL ESTATE BROKER(S) OR
THEIR AGENTS OR EMPLOYEES AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT, OR TAX
CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT RELATES; THE PARTIES
SHALL RELY SOLELY UPON THE ADVICE OF THEIR OWN COUNSEL AS TO THE LEGAL AND TAX
CONSEQUENCES OF THIS LEASE. IF THE SUBJECT PROPERTY IS LOCATED IN A STATE OTHER
THAN CALIFORNIA, AN ATTORNEY FROM THE STATE WHERE THE PROPERTY IS LOCATED SHOULD
BE CONSULTED.

The parties hereto have executed this Lease at the place on the dates specified
above to their respective signatures.

 

Executed at   [ILLEGIBLE]     Executed at  

 

on   4.17.00     on  

 

by LESSOR:       by LESSEE:  

SOUTH NORTH III, LLC.     MATRIX SEMICONDUCTOR, INC.

a California limited liability company     a Delaware corporation By  

[GRAPHIC APPEARS HERE]

    By  

[GRAPHIC APPEARS HERE]

Name Printed:   [ILLEGIBLE]     Name Printed:   [ILLEGIBLE]

Title:   Managing Member     Title:   [ILLEGIBLE]

By  

 

    By   [GRAPHIC APPEARS HERE]

Name Printed:  

 

    Name Printed:   [ILLEGIBLE]

Title:  

 

    Title:   Corporate Controller

Address:   P.O. BOX 2012     Address:   3400 Hillview Ave, [ILLEGIBLE], Bldg 5  
Los Altos, CA 94073-2012       Palo Alto [ILLEGIBLE] 94304

Tel. No.   (650) 948-3936   Fax No.   (650) 948-2062     Tel. No.   [ILLEGIBLE]
  Fax No.   [ILLEGIBLE]

NET

 

NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: American Industrial Real Estate Association, 345 South Figueroa
Street, Suite M-1, Los Angeles, CA 90071. (213) 687-6777. Fax No. (213)
687-8616.

Copyright 1990-By American Industrial Real Estate Association. [ILLEGIBLE]

 

Page 10



--------------------------------------------------------------------------------

LOGO [g81800p29.jpg]

3230 SCOTT BLVD_FLOOR PLAN



--------------------------------------------------------------------------------

LEASE ADDENDUM

This LEASE ADDENDUM (“Addendum”) is made to into that certain Standard
Industrial/Commercial Single-Tenant Lease-Net dated as of April 11, 2000,
Exhibits and Inserts (collectively, “Lease”) to which this Lease Addendum is
attached and made a part thereof, by and between South North III, LLC, a
Delaware limited liability company (“Lessor” or “Landlord”) and Matrix
Semiconductor, Inc., a Delaware corporation (“Lessee” or “Tenant”).

Lessee and Lessor hereby agreed that notwithstanding anything contained in the
Lease to the contrary, the provisions set forth below will be deemed to be a
part of the Lease and shall supersede, to the extent appropriate, any contrary
provision in the Lease. All defined terms used in this Addendum, unless
specifically defined in this Addendum, shall have the same meaning as such terms
have in the Lease.

49 Commencement Date; Expiration Date.

49.1 The “Commencement Date” of this Lease shall be the date specified in
Lessor’s notice to Lessee that the Tenant Improvements (as such term is defined
in the Work Letter attached hereto as Exhibit A) are Substantially Complete (as
such term is defined in the Work Letter hereto as Exhibit A).

49.2 The “Expiration Date” of this Lease shall be date which is the last day of
the month which is eighty four (84) months after the month in which the
Commencement Date occurs.

49.3 At any time during the term of this Lease, Lessor may deliver to Lessee a
notice in the form set forth in Exhibit B, attached to this Lease, which Lessee
shall execute and return to Lessor within ten (10) business days after receipt.

50 Base Rent. Commencing as of the Commencement Date of the term of this Lease,
Lessee shall pay the following amounts to Lessor as the monthly Base Rent during
the following periods of the term of this Lease:

 

Month of Term of Lease

   Monthly Base Rent  

1-12

   $ 126,522 .00;

13-24

   $ 130,739 .40;

25-36

   $ 134,956 .80;

37-48

   $ 139,174 .20;

49-60

   $ 143,391 .60;

61-72

   $ 147,609 .00; and

72-84

   $ 151,826 .40.

51 Letter of Credit.

51.1 On or before Lessee’s execution and delivery of this Lease, Lessee shall,
in addition to the Security Deposit required under Paragraphs 1.7 and 5 of the
Lease, deliver to Lessor and cause to be in effect during the term of this
Lease, as the same may be extended (except as provided in Section 51.8 below),
an unconditional, assignable, irrevocable letter of credit (“L-C”) in the amount
of One Million Five Hundred Eighteen Thousand Two Sixty Four Dollars and No
Cents ($1,518,264.00) (“L-C Amount”). The L-C shall reflect the form and content
of Exhibit C and be issued by an L-C Bank selected by Lessee and reasonably
acceptable to Lessor. An L-C Bank is a bank that accepts deposits, maintains
accounts, has a local San Francisco Bay Area office that will negotiate a letter
of credit, and the deposits of which are insured by the Federal Deposit
Insurance Corporation. Lessee shall pay all expenses, points, or fees incurred
by Lessee in obtaining the L-C. If the term of the L-C will expire prior to
expiration of the Lease Term, Lessee shall deliver to Lessor, at least 30 days
prior to the expiration date, a renewal of the L-C or a replacement L-C which
satisfies the conditions hereof.



--------------------------------------------------------------------------------

51.2 Except as otherwise provided in Section 51.3 below, Lessor shall hold the
L-C as security for the performance of Lessee’s obligations under this Lease.
Except as otherwise provided in Section 51.3 below, if Lessee is in Breach,
Lessor may, without prejudice to any other remedy it has, draw on that portion
of the L-C necessary to:

51.2.1 Pay any Base Rent or other rent;

51.2.2 Pay or reimburse Lessor for any amount that Lessor may spend or become
obligated to spend in exercising Lessor’s rights under Paragraph 13.2; or

51.2.3 Compensate Lessor for any expense, loss, or damage that Lessor may suffer
because of Lessee’s Breach or Default.

51.3 If Lessee fails to renew or replace the L-C at least thirty (30) days
before its expiration, Lessor may, without prejudice to any other remedy it has,
draw on all of the L-C, which draw may be made without any notice to Lessee.

51.4 Any amount of the L-C that is drawn on by Lessor by not applied by Lessor
shall be held by Lessor as a security deposit (“L-C Security Deposit”), which
may be applied by Lessor for the purposes described in Paragraph 51.2, and be
held by Lessor in accordance with Paragraph 5 of the Lease; provided, however,
except as otherwise provided in Section 51.3 above, Lessor will only draw on the
L-C the amount that Lessor in good faith determines are necessary, sufficient or
needed under Section 51.2 or to cover Lessor’s damages and anticipated damages
or cost to cure a Breach or Default.

51.5 If Lessor transfers or mortgages its interest in the Premises, Lessor shall
transfer or assign the L-C or the L-C Security Deposit to Lessor’s mortgagee or
transferee, and thereupon be relieved of further responsibility with respect to
the L-C or the L-C Security as long as the transferee agrees in writing to hold
the L-C or L-C Security Deposit under the provisions of this Paragraph 51.
Lessee shall pay the costs of naming any mortgagee or transferee as the
beneficiary of the L-C.

51.6 Lessee may not assign, mortgage, or encumber the L-C or the L-C Security
Deposit without the consent of Lessor. Any attempt to do so shall be void and
shall not be binding on Lessor.

51.7 If Lessor draws on any portion of the L-C, Lessee shall, within five (5)
business days after demand by Lessor, either (a) deposit cash with Lessor in an
amount that, when added to the amount remaining under the L-C and the amount of
any L-C Security Deposit, shall equal the L-C Amount then required hereunder; or
(b) deliver written documentation executed by the L-C Bank confirming that the
L-C has been reinstated to the L-C Amount then required hereunder.

51.8 Provided that Lessee is not and has not been in Breach or Default, Lessor
agrees to no longer require the L-C from and after the date that Lessee has, to
reasonable satisfaction of Lessor, substantiated that the tangible Net Worth of
Lessee (as defined in Section 12.1(c)) is at least Fifty Million Dollars
($50,000,000), and that such tangible Net Worth of Lessee’s has been at this
amount (or greater) during the nine-month period exceeding the date of Lessee’s
request for the release of the L-C, which tangible Net Worth of Lessee shall be
evidenced by financial statements delivered and addressed to Lessor and
certified by an independent certified public accountant in accordance with
generally accepted accounting principals that are consistently applied.

52 Existing Phase I Report. Lessee hereby acknowledges receipt, review and
approval of that certain Phase I Environmental Site Assessment dated October
1998, as revised pursuant to letter dated April 5, 2000, prepared by Planning
Consultants Research (or PCR Services Corporation) with respect to the Premises.



--------------------------------------------------------------------------------

53 Certain Roof Replacement.

53.1 Except as otherwise provided in Section 53.2 below, Lessor shall replace
the membrane of the Premises exterior roof (“Roof”) as and when Lessor
determines that such roof replacement is necessary, which Roof replacement shall
be in accordance with the terms hereof, and the costs thereof shall be paid by
Lessee in accordance with Section 53.3 below. Lessee shall fully cooperate with
Lessor in the replacement of the roof, which cooperation shall include, but not
limited to, (i) relocating and protecting Lessee’s property (including, but not
limited to, goods, fixtures, furniture and equipment) as directed by Lessor,
(ii) implementing such policies, practices and procedures as Lessor provides to
ensure the safety and security of Lessee’s property, and to safeguard the same
from dust, dirt and the elements, and (iii) providing Lessor and Lessor’s
contractor access to the Premises and use thereof as necessary to perform the
Roof replacement. If Lessee fails to perform Lessee’s obligations hereunder, the
Lessor may, without being obligated to provide Lessee any other notices, enter
the Premises and to perform Lessee’s obligation on Lessee’s behalf, in which
case Lessee shall, as additional rent, within ten (10) days after Lessor’s
demand, pay to Lessor all costs and expenses incurred by Lessor to perform
Lessee’s obligations hereunder. Lessee shall not be entitled to any abatement,
reduction or suspension of rent or any other amounts payable by Lessee under the
Lease as a result of the Roof replacement. Lessee acknowledges and agrees that
Lessor shall not be liable for any loss of business or reduction of income that
Lessee may suffer as a result of the Roof replacement, and that except for any
damage to Lessee’s personal property which may be caused by the gross negligence
or wilful misconduct of Lessor or Lessor’s contractor, Lessor shall not be
subject to any liability of any damages or losses that Lessee may suffer as a
result, during or because of the Roof replacement.

53.2 Notwithstanding Section 53.1 above, Lessor shall not be obligated to, and
Lessee shall, at Lessee’s sole cost and expense, perform any Roof replacement
that may be necessitated, needed or recommended because or as a result of
(i) Lessee’s Breach or Default, (ii) Lessee’s failure to maintain and repair the
Roof in good order and condition or in accordance with the requirements of this
Lease, including, but not limited to, maintaining the roof maintenance and drain
maintenance contract required under Section 7.1(b) above, (iii) any penetration,
alteration or modification of the Roof or any damage to the Roof caused or
permitted by Lessee, Lessee’s agents, employees, contractors or others under
Lessee’s control or dominion, or (iv) the acts and omissions of Lessee, Lessee’s
agents, employees, contractors or others under Lessee’s control or dominion.

53.3 Lessee shall pay to Lessor, within ten (10) days after Lessor’s demand, as
additional rent, Lessee’s Portion (as hereafter defined) of all the costs and
expenses incurred in connection with the Roof replacement, including, but not
limited to, hard and soft costs, permit fees and other associated costs. The
term “Lessee’s Portion” shall mean a fraction the denominator of which is the
number of months that the labor and materials for the Roof is warranted against
material and workmanship defects by the contractor who installs the Roof, and
the numerator of which is the number of months in the period starting with the
date that the Roof replacement is substantially completed and ending with the
Expiration Date of this Lease.

54 Foundation.

54.1 Except as otherwise provided in Section 54.2 below, Lessor shall, at
Lessor’s cost, correct any structural deficiencies in the foundation of the
Premises (“Foundation”) as and when Lessor determines that such work is
necessary; provided, however, Lessor shall not be obligated to perform any such
work unless and until Lessee provides notice thereof to Lessor. Lessee shall
fully cooperate with Lessor in connection with any Foundation work, which
cooperation shall include, but not limited to, (i) relocating and protecting
Lessee’s property (including, but not limited to, goods, fixtures, furniture and
equipment) as directed by Lessor, (ii) implementing such policies, practices and
procedures as Lessor provides to ensure the safety and security of Lessee’s
property, and to safeguard the same from dust, dirt and the elements, and
(iii) providing Lessor and Lessor’s contractor access to the Premises and use
thereof as necessary to perform the Foundation work. If Lessee fails to perform
Lessee’s obligations hereunder, the Lessor may, without being obligated to
provide Lessee any other notices, enter the Premises and to perform Lessee’s
obligation on Lessee’s behalf, in which case Lessee shall, as additional rent,
within ten (10) days after Lessor’s demand, pay to Lessor all costs and expenses
incurred by Lessor to perform Lessee’s obligation hereunder. Lessor shall not be
entitled to any abatement, reduction or suspension of rent or any other



--------------------------------------------------------------------------------

amounts payable by Lessee under the Lease as a result of the Foundation work.
Lessee acknowledges and agrees that Lessor shall not be liable for any loss of
business or reduction of income that Lessee may suffer as a result of the
Foundation work, and that except for any damage to Lessee’s personal property
which may be caused by the gross negligence or wilful misconduct of Lessor or
Lessor’s contractor, Lessor shall not be subject to any liability for any
damages or losses that Lessee may suffer as a result, during or because of the
Foundation work.

54.2 Notwithstanding Section 54.1 above, Lessor shall not be obligated to, and
Lessee shall at Lessee’s sole cost and expense, perform any work required to be
done to the Foundation that may be necessitated, needed or recommended because
or as a result of (i) Lessee’s Breach or Default, (ii) any penetration,
alteration or modification of the Foundation or any damage to the Foundation
caused or permitted by Lessee, Lessee’s agents, employees, contractors or others
under Lessee’s control or dominion, or (iv) the acts and omissions of Lessee,
Lessee’s agents, employees, contractors or others under Lessee’s control or
dominion.

55 Completion Certain Repair of Damage or Destruction.

55.1 If Lessor shall be obligated to repair or restore the Premises under the
provisions of Paragraph 9 above and such repair or restoration of the Premises
shall not be substantially competed by the Outside Repair Date (as hereafter
defined), than as Lessee’s sole and exclusive remedy therefor, Lessee may,
within thirty (30) days after the Outside Repair Date, give written notice to
Lessor and to any Lenders of which Lessee has actual notice, of Lessee’s
election to terminate this Lease effective as of a date not less than (60) days
following the giving of such termination notice. If Lessee does not give such
written termination notice to Lessor and such Lenders within the foregoing
30-day period, then Lessee shall have no right to terminate this Lease under
this Section 55 thereafter. If Lessee gives such written termination notice to
Lessor and such Lenders and the repair or restoration of the Premises is not
substantially completed by the termination date set forth in Lessee’s
termination notice, then this Lease shall terminate as of the termination date
specified in Lessee’s termination notice; provided, however, if the repair or
restoration of the Premises is substantially completed prior to such termination
date, then Lessee’s termination notice shall not be effective, this Lease shall
not terminate as a result thereof, and this Lease shall continue in full force
and effect.

55.2 The term “Outside Repair Date” shall mean the date which is nine (9) months
after the later of (i) the date Lessor becomes obligated under this Lease to
Commence such repair or restoration of the Premises, or (i) Lessor’s receipt of
all the legally required permits and authorizations for completion of the
required repairs or restorations, together with the insurance proceeds
therefore, if any, provided, however, in either case, such 9-month period shall
be extended by any delay caused by sources or causes beyond Lessor’s control,
force majeure, or any delays caused by Lessee.

56 Adjustment to Market Value on Assignment or Subleasing.

56.1 Lessor may, as a reasonable condition to giving Lessor’s consent to any
assignment or subletting (other than (i) an assignment or subletting to an
Affiliate which is done in accordance with the terms hereof, or (ii) a Qualified
Sublease (as hereafter defined)), which condition Lessee agrees is reasonable,
at Lessor’s option, require that the amount of Base Rent, method, frequency and
amount of increases in Base Rent, and other amounts payable under this Lease be
increased to fee then the Market Value (as hereafter defined); provided, however
in case of a sublease, then the Base Rent payable hereunder shall be adjusted to
Market Value for that portion of the Premises being so subleased, and if the
term of a sublease is for less than the entire then remaining term of this
Lease, then the adjustment to Market Value shall be for the duration of such
sublease.

56.2 The term “Market Value” shall mean the rental fate, including escalations
therein, determined in accordance herewith, at which ready, willing and able
tenants lease comparable space as of the date of the proposed assignment or
subletting.



--------------------------------------------------------------------------------

56.2.1 In determining the rental rate of comparable space, the Parties shall
include all escalations (including, but not limited to, method, frequency and
amount of increases in Base Rent) and any matters that may cause an increase in
such rental rate, but reduce such amount by the actual, reasonable and
substantiated out-of-pocket costs, if any, incurred by Lessee for only the
following in connection with the proposed assignment or sublease:

56.2.1.1 Brokerage commissions, attorneys fees and advertising expenses incurred
by Lessee; and

56.2.1.2 Tenant improvements or allowances provided (but not in excess of any
amounts provided for comparable space, taking into account the value of the
existing improvements in the Premises, based on the age, quality, and layout of
the improvements).

56.2.2 For the purpose of determining Market Value, “comparable space” shall be
industrial/office space that is:

56.2.2.1 Not subleased (except if Lessee it proposing to sublease the Premises,
in such case comparable space shall be comparable sublease space);

56.2.2.2 Not subject to another tenant’s expansion rights, right of first offer
or any other encumbrance;

56.2.2.3 Comparable in size, location, and quality to the Premises;

56.2.2.4 In case of an assignment, leased for a term comparable to the then
remaining term of this Lease (and in case of a sublease, for the term of the
proposed sublease); and

56.2.2.5 Located in comparable buildings.

56.3 If the Parties do not or cannot agree upon the Market Value, then within
fifteen (15) days after notice from either Party to the other (“Arbitration
Notice”), both Lessor and Lessee shall each immediately make a reasonable
determination of the Market Value and submit such determination to the other
Party and the Market Value shall thereafter be determined pursuant to
arbitration in accordance with the following provisions. If either Party fails
to timely and properly submit its Market Value after the Arbitration Notice is
given by one Party, then the Market Value of the Party who did submit its value
shall be the Market Value hereunder. Within fifteen (15) days after the
Arbitration Notice, Lessor and Lessee shall also each select a duly licensed
California real estate broker with at least five (5) years of experience in
leasing property in the surrounding area of the Premises (“Consultant”) of their
choice to act as an arbitrator. If either of the Parties fails to timely appoint
an arbitrator within the specified fifteen (15) days, the arbitrator timely
appointed by one Party shall reach a decision on his or her own, and said
decision shall be binding on the Parties. The two arbitrators so appointed shall
immediately select a third mutually acceptable Consultant to act as a third
arbitrator, and if such two arbitrators do not within fifteen (15) days of their
appointment agree upon and appoint such a third mutually acceptable Consultant,
then such third Consultant shall, upon the application by either Lessee or
Lessor, be appointed by the then Presiding Judge of the Superior Court of the
county in which the Premises is located, or, if he or she refuses to so act, by
any judge having jurisdiction over the parties. The three arbitrators shall,
within thirty (30) days of the appointment of the third arbitrator, reach a
decision as to what the actual Market Value is, whether Lessor’s or Lessee’s
submitted Market Value is the closest thereto, and Market Value submitted by the
either Party which is determined to be the closest to the actual Market Value
shall be used by the Parties as Market Value hereunder. The decision of a
majority of the three (3) arbitrators shall be binding on the Parties. The
entire cost of such arbitration shall be paid by the party whose submitted
Market Value is not selected, i.e., the one that is not the closest to the
actual Market Value.

56.4 A “Qualified Sublease” shall mean a bona fide sublease that satisfies all
of the following terms and conditions: (1) Such Sublease shall be for no more
than an aggregate of 21,000 square feet of the Premises during months 1-12 of
the Lease term, and



--------------------------------------------------------------------------------

21,000 square feet of the Premises during months 1-12 of the Lease term, and
15,000 square feet of the Premises during months 13-24 of the Lease term, all of
which space shall be for the back portion of the Premises (“Maximum Qualified
Sublease Space”), (ii) the subtenant under the sublease (together with its
affiliates and related entities) shall not be subleasing or occupying more than
the Maximum Qualified Sublease Space, (iii) the square footage subject to all
Qualified Subleases shall not exceed the Maximum Qualified Sublease Space, (iv)
the space subject to the sublease has not been previously subleased or otherwise
used or occupied by any one other than Lessee, a Lessee’s Affiliate or another
tenant under an otherwise Qualified Sublease, (v) such sublease is consummated
during the first (1st) year of the term of this Lease and expires no later than
the last day of the twenty fourth (24th) month of the term of this Lease, (vi)
Lessee has, in accordance with this Lease, obtained Lessor’s consent to such
sublease, (vii) the rent and other terms and conditions of such sublease are
consistent with then prevailing market conditions for comparable sublease space,
but in no event less than the rent and other charges payable on a per square
foot basis by Lessee hereunder, and (viii) requires that the tenant and all
other occupants under the Qualified Sublease (“Qualified Subtenant”) to vacate
the space subject to the Qualified Sublease (“Qualified Sublease Space”) and
deliver the same to Lessee. If any Qualified Subtenant remains in possession of
all or any portion of the Premises after the expiration or earlier termination
of the term of the Qualified Sublease, then such occupancy shall permit Lessor
to exercise Lessor’s rights under Section 56.1 above and increase the rent
payable hereunder to Market Value in accordance with the terms hereof.

57 Recapture Right.

57.1 Despite any other provision of this Lease, Lessor shall have the option
(“Recapture Option”), by written notice to Lessee (“Recapture Notice”) within
thirty (30) days after receiving any notice from Lessee that Lessee intends to
assign, sublease or otherwise transfer (collectively “Transfer”) this Lease
(“Transfer Notice”), to recapture the space which is the subject of such
proposed Transfer Notice (“Subject Space”) by, at Lessor’s option, terminating
this Lease for the Subject Space or taking an assignment or a sublease of the
Subject Space from Lessee. A timely Recapture Notice terminates this Lease or
creates an assignment or a sublease for the Subject Space for the same term as
the proposed Transfer, effective as of the date specified in the Transfer
Notice. Lessor’s Recapture Right is in addition to Lessor’s rights under Section
56.1 above, and if Lessor does not elect to recapture the Subject Space, Lessor
may exercise Lessor’s rights under Section 56.1 above.

57.2 To determine the new Base Rent under this Lease if Lessor recaptures the
Subject Space, the original Base Rent under the Lease shall be multiplied by a
fraction, the numerator of which is the square feet of the Premises retained by
Lessee after Lessor’s recapture and the denominator of which is the total square
feet of the Premises before Lessor’s recapture. Any other rent obligation, to
the extent that it is calculated on the basis of the square feet within the
Premises, shall be accordingly reduced based on the square feet of the Premises
retained by Lessee after Lessor’s recapture. This Lease as so amended shall
continue thereafter in full force and effect. Either Party may require written
confirmation of the amendments to this Lease necessitated by Lessor’s recapture
of the Subject Space. If Lessor recaptures the Subject Space, Lessee shall, at
Lessee’s sole expense, construct any partitions required to segregate the
Subject Space from the remaining Premises retained by Lessee, and pay for and
perform any painting, covering, or otherwise decorating the surfaces of the
partitions facing the remaining Premises retained by Lessee.

57.3 Provided that Lessee is not and has not been in Breach or Default
hereunder, Lessor’s Recapture Option shall not apply to any of the following:

57.3.1 Any Transfer for which Lessor’s consent is not required under this Lease;

or

57.3.2 A sublease which satisfies all the following terms and conditions: (i)
The space subject to the sublease does not exceed 20,000 square feet of the
Premises, (ii) the subtenant under the sublease (together with its affiliates
and related entities) shall not be subleasing or occupying more than 20,000
square feet of the Premises, (iii) the square footage of the area, subleased or
otherwise used or occupied by any one other than Lessee does not exceed 20,000
square feet at any one time, (iv) term of the sublease



--------------------------------------------------------------------------------

(including any extension option, renewal option or any other privileges for
lengthening the term thereof) does not extend past the date which is eighteen
(18) months before the expiration Date of this Lease, (v) Lessee has, in
accordance with this Lease, obtained Lessor’s consent to such sublease, and (vi)
the rent and other terms and conditions of such sublease are consistent with
then prevailing market conditions for comparable sublease space, but in no event
less than the rent and other charges payable on a per square foot basis by
Lessee hereunder.

 

“Lessor”     “Lessee” South North III, LLC, a California limited liability
company     Matrix Semiconductor, Inc., a Delaware corporation By:  

/s/ [ILLEGIBLE]

    By:  

/s/ [ILLEGIBLE]

Name Printed:   [ILLEGIBLE]     Name Printed:   [ILLEGIBLE]

Title:   [ILLEGIBLE]     Title:   [ILLEGIBLE]

By:  

 

    By:  

/s/ [ILLEGIBLE]

Name Printed:  

 

    Name Printed:   [ILLEGIBLE]

Title:  

 

    Title:   Corporate Controller



--------------------------------------------------------------------------------

Exhibit A

WORK LETTER

This Work Letter shall set forth the terms and conditions relating to the
construction of the tenant improvements in the Premises. This Work Letter is
essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises. All references in this Work Letter to
Articles or Sections of “this Lease” shall mean the relevant portion of Articles
1 through 48 of that certain Standard Industrial/Commercial Single-Tenant
Lease-Net, Exhibits, Inserts and Addendum thereto (collectively, “Lease”) to
which this document is attached and made a part thereof, by and between South
North III, LLC, a Delaware limited liability company (“Lessor” or “Landlord”)
and Matrix Semiconductor, Inc., a Delaware corporation (”Lessee” or “Tenant”)
and of which this Work Letter forms a part.

SECTION 1

LANDLORD’S WORK

1.1 Landlord’s Work to be Constructed by Landlord. Landlord shall, at its sole
cost and expense, perform the work described on Exhibit D hereof (“Landlord’s
Work” or “Lessor’s Work”). Except for performance of Landlord’s Work and the
Tenant Improvements as hereafter described, Tenant shall accept the Premises in
its presently existing, as-is condition.

SECTION 2

TENANT IMPROVEMENTS

2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time tenant
improvement allowance (the “Tenant Improvement Allowance”) in the amount of up
to Four Hundred Thousand Dollars ($400,000) for the costs relating to the
Initial design and construction of Tenant’s improvements which are permanently
affixed to the Premises (the “Tenant Improvements”). In no event shall Landlord
be obligated to make disbursements pursuant to this Work Letter in a total
amount which exceeds the Tenant Improvement Allowance. If the Tenant Improvement
Allowance is not completely used for construction of the Tenant Improvements,
then Landlord shall not be obligated to disburse or otherwise provide to Tenant,
and Tenant shall not be entitled to credit, offset or otherwise use such unused
or then remaining portion of the Tenant Improvement Allowance for any purpose.

2.2 Disbursement of the Tenant Improvement Allowance. Except at otherwise set
forth in this Work Letter, the Tenant Improvement Allowance shall be disbursed
by Landlord (each of which disbursements shall be made pursuant to Landlord’s
disbursement process) for costs related to the construction of the Tenant
Improvements and only for the following items and costs (collectively, the
“Tenant Improvement Allowance Items”): (i) payment of the fees of the
“Architect” and the “Engineers,” as those terms are defined in Section 3.1 of
this Work Letter, and payment of the fees incurred by, and the cost of documents
and materials supplied by, Landlord and Landlord’s consultants in connection
with the preparation and review of the “Construction Drawings,” as that term is
defined in Section 3.1 of this Work Letter; (ii) the cost of any changes in the
Premises when such changes are required by the Construction Drawings; (iii) the
cost of any changes to the Construction Drawings or Tenant Improvements required
by Code; (iv) the “Landlord Supervision Fee,” as that term is defined in Section
4.3.2 of this Work Letter, and (v) the cost of utilities used in connection with
the construction of the Tenant Improvements.

2.3 Standard for Tenant Improvements. The quality of Tenant Improvements shall
be equal to or of greater quality than the quality of the specifications
established by Landlord (“Specifications”), provided that Landlord may, at
Landlord’s option, require the Tenant Improvements to comply with certain
Specifications.



--------------------------------------------------------------------------------

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner designated by Landlord (the “Architect”) to prepare the
Construction Drawings. Tenant shall retain the engineering consultants
designated by Landlord (the “Engineers”) to prepare all plans and engineering
working drawings relating to the structural, mechanical, electrical, plumbing,
HVAC, lifesafety, and sprinkler work of the Tenant Improvements. The plans and
drawings to be prepared by Architect and the Engineers hereunder shall be known
collectively as the “Construction Drawings.” All Construction Drawings shall
comply with the drawing format and specifications as determined by Landlord, and
shall be subject to Landlord’s approval, which Construction Drawings shall
contain the information listed on Schedule 2, attached hereto. Tenant and
Architect shall verity, in the field, the dimensions and conditions as shown on
the relevant portions of die Premises, and Tenant and Architect shall be solely
responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings, and Tenant’s
waiver and indemnity set forth in Section 8.8 and 8.7, respectively, of this
Lease shall specifically apply to the Construction Drawings.

3.2 Final Space Plan. On or before the date set forth in Schedule 1, attached
hereto. Tenant and the Architect shall prepare the final space plan for Tenant
Improvements in the Premises (collectively, the “Final Space Plan”), which Find
Space Plan shall include a layout and designation of all offices, rooms and
other partitioning, their intended use, and equipment to be contained therein,
and shall deliver the Final Space Plan to Landlord for Landlord’s reasonable and
timely approval.

3.3 Final Working Drawings. On or before the date set forth in Schedule 1.
Tenant, the Architect and the Engineers shall complete the architectural and
engineering drawings for the Premises, and the final architectural working
drawings in a form which is complete to allow subcontractors to bid on the work
and to obtain all applicable permits (collectively, the “Final Working
Drawings”) and shall submit the same to Landlord for Landlord’s approval.

3.4 Permits. The Final Working Drawings shall be approved by Landlord (the
“Approved Working Drawings”) prior to the commencement of the construction of
the Tenant Improvements. Landlord shall submit the Approved Working Drawings to
the appropriate municipal authorities for all applicable building permits
necessary to allow “Contractor,” as that term is defined in Section 4.1, below,
to commence and fully complete the construction of the Tenant Improvements (the
“Permits”), and, in connection therewith. Tenant shall coordinate with Landlord
and shall supply Landlord, as soon as possible, with all plan check numbers and
dates of submittal and obtain the Permits on or before the date set forth in
Schedule 1. Notwithstanding anything to the contrary set forth in this Section
3.4, Tenant hereby agrees that neither Landlord nor Landlord’s consultants shall
be responsible for obtaining any building permit or certificate of occupancy for
the Premises and that the obtaining of the same shall be Tenant’s
responsibility; provided however that Landlord shall, in any event, cooperate
with Tenant in executing permit applications and performing other ministerial
acts reasonably necessary to enable Tenant to obtain any such permit or
certificate of occupancy. No changes, modifications or alterations in the
Approved Working Drawings may be made without the prior written consent of
Landlord, provided that Landlord may withhold its consent, in its sole
discretion, to any change in the Approved Working Drawings if such change would
directly or indirectly delay the “Substantial Completion” of the Tenant
Improvements in the Premises as that term is defined in Section 5.1 of this Work
Letter.



--------------------------------------------------------------------------------

3.5 Time Deadlines. Tenant shall use Tenant’s commercially reasonable, good
faith, efforts and all due diligence to cooperate with the Architect, the
Engineers, and Landlord to complete all phases of the Construction Drawings and
the permitting process and to receive the permits, and with Contractor for
approval of the “Cost Proposal,” as that term is defined in Section 4.2 of this
Work Letter, as soon as possible after the execution of the Lease, and, in that
regard, shall meet with Landlord on a scheduled basis to be determined by
Landlord, to discuss Tenant’s progress in connection with the same. The
applicable dates for approval of items, plans and drawings as described in this
Section 3, Section 4, below, and in this Work Letter are set forth and further
elaborated upon in Schedule 1 (the “Deadlines”), attached hereto. Tenant agrees
to comply with the Time Deadlines.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1 Contractor. Tenant shall select two (2) contractors (the “Bidding
Contractors”) to be reasonably approved by Landlord to bid on the construction
of the Tenant Improvements and shall deliver notice of its selection of the
Bidding Contractors to Landlord on or before the date set forth on Schedule 1.

4.2 Cost Proposal. After the Approved Working Drawings are signed by Landlord
and Tenant, Landlord shall solicit bids from the Bidding Contractors for the
construction of the Tenant Improvements and shall provide Tenant with a cost
proposal from each Bidding Contractor in accordance with the Approved Working
Drawings, which cost proposals shall include, as nearly as possible, the cost of
all Tenant Improvement Allowance Items to be incurred by Tenant in connection
with the design and construction of the Tenant Improvements. Tenant shall
approve and select the cost proposal (“Cost Proposal”) of the Bidding Contractor
whom Tenant elects for Landlord to retain to construct the Tenant Improvements
(“Contractor”) and Tenant shall deliver the selected Cost Proposal and notice of
its selection of Contractor to Landlord within five (5) business days of the
receipt of the cost proposals. Upon receipt of the same by Landlord, Landlord
shall be released by Tenant to purchase the items set forth in the Cost Proposal
and to commence the construction relating to such items. The date by which
Tenant must approve and deliver the Cost Proposal to Landlord shall be known
hereafter as the “Cost Proposal Delivery Date”.

4.3 Construction of Tenant Improvements by Contractor under the Supervision of
Landlord.

4.3.1 Over-Allowance Amount. On the Cost Proposal Delivery Date, Tenant shall
deliver to Landlord cash in an amount (the “Over-Allowance Amount”) equal to the
difference between (i) the amount of the Cost Proposal and (ii) the amount of
the Tenant Improvement Allowance. The Over-Allowance Amount shall be disbursed
by Landlord prior to the disbursement of any then- remaining portion of the
Tenant Improvement Allowance, and such disbursement shall be pursuant to the
same procedure as the Tenant Improvement Allowance. In the event that, after the
Cost Proposal Delivery Date, any revisions, changes, or substitutions shall be
made to the Construction Drawings or the Tenant Improvements, any additional
costs which arise in connection with such revisions, changes or substitutions or
any other additional costs shall be paid by Tenant to Landlord immediately upon
Landlord’s request as an addition to the Over-Allowance Amount.

4.3.2 Landlord’s Retention of Contractor. Landlord shall independently retain
Contractor, on behalf of Tenant, to construct the Tenant Improvements in
accordance with the Approved Working Drawings and the Cost Proposal and Landlord
shall supervise the construction by Contractor, and Tenant shall pay a
construction supervision and management fee (the “Landlord Supervision Fee”) to
Landlord in an amount equal to the product of (i) five percent (5%) and (ii) an
amount equal to the Tenant Improvement Allowance plus the Over-Allowance Amount
(as such Over-Allowance Amount may increase pursuant to the terms of this Work
Letter).

4.3.3 Contractor’s Warranties and Guaranties. Landlord hereby assigns to Tenant
all warranties and guaranties by Contractor relating to the Tenant Improvements,
and Tenant hereby waives all claims against Landlord relating to, or arising out
of the construction of, the Tenant Improvements.



--------------------------------------------------------------------------------

4.3.4 Tenant’s Covenants. Tenant hereby indemnifies Landlord for any loss,
claims, damages or delays arising from the actions of Architect on the Premises
or in the Building. After completion of construction of the Tenant Improvements,
Landlord may cause a Notice of Completion to be recorded is the office of the
Recorder of the County in which the Premises are located in accordance with
Section 3093 of the Civil Code of the State of California or any successor
statute. Immediately after the Substantial Completion of the Tenant Improvements
in the Premises, Tenant shall have prepared and delivered to the Building a copy
of the “record set” of mylar as-built drawings for the Tenant Improvements.

SECTION 5

COMPLETION OF THE TENANT IMPROVEMENTS;

LEASE COMMENCEMENT DATE

5.1 Substantial Completion. For purposes of this Lease, “Substantial Completion”
of the Tenant Improvements and of the Premises shall occur upon the completion
of construction of the Tenant Improvements in the Premises pursuant to the
Approved Working Drawings, with the exception of any punch list items and any
tenant fixtures, work-stations, built-in furniture, or equipment to be installed
by Tenant or under the supervision of Contractor.

5.2 Delay of the Substantial Completion of the Premises. Except as provided in
this Section 5.2, the Lease Commencement Date shall occur as set forth in
Paragraph 49 of the Lease Addendum and Section 5.1, above. If there shall be a
delay or there are delays in the Substantial Completion of the Tenant
Improvements in the Premises or in the occurrence of any of the other conditions
precedent to the Lease Commencement Date, as a direct, indirect, partial, or
total result of:

5.2.1 Tenant’s failure to comply with the Time Deadlines;

5.2.2 Tenant’s failure to timely approve any matter requiring Tenant’s approval;

5.2.3 A breach by Tenant of the terms of this Work Letter or the Lease;

5.2.4 Changes in any of the Construction Drawings after disapproval of the same
by Landlord or because the same do not comply with Code or other applicable
laws;

5.2.5 Tenant’s request for changes in the Approved Working Drawings;

5.2.6 Tenant’s requirement for materials, components, finishes or improvements
which are not available in a commercially reasonable time given the anticipated
date of Substantial Completion of the Premises, as set forth in the Lease, or
which are different from, or not included in, the Standard Improvement Package;
or

5.2.7 Any other acts or omissions of Tenant, or its agents, or employees,
including, but not limited to, use or occupancy of any portion of the Premises
during the Early possession Period (as hereafter defined)

then, notwithstanding anything to the contrary set forth in the Lease or this
Work Letter and regardless of the actual date of the Substantial Completion of
the Tenant Improvements in the Premises, the Lease Commencement Date shall be
deemed to be the date the Lease Commencement Date would have occurred Tenant
delay or delays, as set forth above, had occurred.

SECTION 6

MISCELLANEOUS

6.1 Tenant’s Entry Into the Premises Prior to Substantial Completion. Provided
that Tenant and its agent do not interfere with Contractor’s work in the
Building and the Premises, Contractor and/or Lessor shall allow Tenant access to
the Premises prior to the Substantial Completion of the Tenant Improvements in
the Premises (“Early Possession Period”), with such portion of the Premises
which is occupied during the Early Possession Period being referred to as the
“Early Possession Space.” Tenant currently intends to



--------------------------------------------------------------------------------

initially occupy the front office portion of the Premises as the Early
Possession Space, until such time as the Tenant Improvements are substantially
completed in the back portion of the Premises, at which time Tenant intends to
relocate from the front office portion of the Premises to the back portion of
the Premises as the Early Possession Space, after the completion of the Tenant
Improvements in the front office portion, in accordance with the other
provisions of this Lease, the term of this Lease shall commence. During the
Early Possession Period, Tenant shall not cause or permit Tenant, Tenant’s
agents, employees, contractors and others under Tenant’s control to interfere
with or cause any delay in the Substantial Completion of the Tenant
Improvements. All the terms and conditions of this Lease shall apply to and be
binding on Tenant during the Early Possession Period; provided, however, during
each month of the Early Possession Period, Tenant shall pay Base Rent to
Landlord in an amount equal to the product of the aggregate square footage of
the Early Possession Space used and/or occupied by Tenant during such month of
the Early Possession Period multiplied by Three Dollars ($13.00). Prior to
Tenant’s entry into the Premises as permitted by the terms of this Section 6.1,
Tenant shall submit a schedule to Landlord and Contractor, for their approval,
which schedule shall detail the timing and purpose of Tenant’s entry. Tenant
shall hold Landlord harmless from and indemnify, protect and defend Landlord
against any toss or damage to the Building or Premises and against injury to any
persons caused by Tenant’s actions pursuant to this Section 6.1.

6.2 Tenant’s Representative. Tenant has designated Dan Steere as its sole
representative with respect to the matters set forth in this Wok Letter, who,
until further notice to Landlord, shall have full authority and responsibility
to act on behalf of the Tenant as required in this Work Letter.

6.3 Landlord’s Representative. Landlord has designated Brian O’Toole as its sole
representative with respect to the further set forth in this Work Letter, who,
until further notice to Tenant, shall have full authority and responsibility to
act on behalf of the Landlord as required in this Work Letter.

6.4 Intentionally deleted.

6.5 Time of the Essence in This Work Letter. Unless otherwise indicated, all
references herein to a “number of days” shall mean and refer to calendar days.
In all instances where Tenant is required to approve or deliver an item, if no
written notice of approval is given or the item is not delivered within the
stated time period, at Landlord’s sole option, at the end of such period the
item shall automatically be deemed approved or delivered by Tenant and the next
succeeding time period shall commence. In all instances where Landlord is
required to approve or deliver an item, if no written notice of approval is
given or the item is not delivered within the stated time period (but in no
event less than three (3) business days for matters which do not require an
outside consultant, and no less than ten (10) business days for matters which do
require an outside consultant), at Tenant’s sole option, at the end of such
period the item shall automatically be deemed approved or delivered by Landlord
and the next succeeding time period shall commence.

6.6 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if Tenant is in Breach, or if a Breach by Tenant has
occurred at any time on or before the Substantial Completion of the Tenant
Improvements in the Premises, then (i) in addition to all other rights and
remedies granted to Landlord pursuant to the Lease, Landlord shall have the
right to withhold payment of all or any portion of the Tenant Improvement
Allowance and/or Landlord may cause Contractor to cease the construction of the
Premises (in which case, Tenant shall be responsible for any delay in the
Substantial Completion of the Tenant Improvements caused by such work stoppage
as set forth in Section 5 of this Work Letter), and (ii) all other obligations
of Landlord under the terms of this Work Letter shall be forgiven until such
time as such default is cured pursuant to the terms of the Lease.



--------------------------------------------------------------------------------

SCHEDULE 1

 

Dates        

Actions to be Performed

A.    April 21, 2000    Final Space Plan to be completed by Tenant and delivered
to Landlord. B.    May 21, 2000    Tenant to deliver Final Working Drawings and
notice of its selection of the Bidding Contractors to Landlord. C.      
Intentionally deleted. D.    Five (5) business days
after the receipt of the cost proposals by Tenant.    Tenant to select and
approve Cost Proposal, select Contractor, and deliver the selected Cost Proposal
and notice of the selected Cost Proposal and notice of the selected Contractor
to Landlord.



--------------------------------------------------------------------------------

SCHEDULE 2

Floor Plans Showing

1. Location and type of all partitions.

2. Location and type of all doors. Indicate hardware and provide keying
schedule.

3. Location and type of glass partitions, windows, and doors. Indicate framing
and reference full-height partitions.

4. Location of telephone equipment rooms.

5. Critical dimensions necessary for construction, with indication of required
clearances.

6. Location and types of all electrical items: outlets, switches, telephone
outlets and lighting.

7. Location and type of equipment that will require special electrical
requirements. Provide manufacturers’ specifications for use and operation,
including heat output.

8. Location, weight per square foot, and description of any heavy equipment or
filing system.

9. Requirements for special air-conditioning or ventilation.

10. Location and type of plumbing.

11. Location and type of kitchen equipment.

12. Location, type and color of floor covering, wall covering, paint and
finishes.

Details Showing

1. All millwork with verified dimensions of all equipment to be built in.

2. Corridor entrance.

3. Bracing or support of special walls, glass partitions, etc., if desired. If
not included with the plans, Tenant’s engineer will design all support or
bracing required at Tenant’s expense.

Additional Information

1. Provide Landlord with Title 24 energy calculations.



--------------------------------------------------------------------------------

Exhibit B

NOTICE OF BASIC LEASE INFORMATION

 

  To: Matrix Semiconductor, Inc.

    [Address]    

    [City; state; zip code]    

RE: Standard Industrial/Commercial Single-Tenant Lease-Net dated as of
                    , 2000, Exhibits, Inserts and Addendum (collectively,
“Lease”), entered into by and between South North III, LLC, a Delaware limited
liability company (“Lessor” or “Landlord”) and Matrix Semiconductor, Inc., a
Delaware corporation (“Lessee” or ‘Tenant”)

PREMISES: 3230 Scott Boulevard, Santa Clara, California

RESPONSE DEADLINE:     [Date]    

Dear Sir or Madam:

In accordance with the lease referred to above (“Lease”), we wish to advise you
and confirm the following:

1. Construction of the Tenant Improvements is Substantially Complete, and the
Lease Term shall commence as of     [date]     for a term of eighty four (84)
months, ending on     [date]    .

3. In accordance with the Lease, Base Rent began to accrue on ([date] _, in the
amount of 5126,522 per month.

4. If the Lease Commencement Date is other than the first day of the month, the
first billing shall contain a prorata adjustment based on the actual number of
days in die first calendar month. Each subsequent billing, with the exception of
the final billing, shall be for the full amount of the monthly installment as
provided for in the Lease.

5. Base Rent, Real Property Taxes, insurance premiums and other payments which
are due and payable in advance on the first day of each month during the Lease
Term. Your rent checks should be made payable to     [specify designated
recipient]     at     [address]    .

 

    Sincerely,     South North III, LLC,   a California limited liability
company       By:  

 

  Name Printed:  

 

  Title:  

 

 

Agreed to and Accepted

on     [date]    

       

Matrix Semiconductor, Inc.,

a Delaware corporation

     

By:

 

 

 

Name Printed:

 

 

 

Title:

 

 

 



--------------------------------------------------------------------------------

Exhibit C

Form of Letter of Credit

[Letterhead of money center bank acceptable to the Landlord]

    [Date]    

    [Name]    

    [Address]    

    [City, state, zip code]    

Att’n:                                         

Dear Sir or Madam:

At the request and for the account of             [Name of
Tenant]                    , a                                         
(“Applicant”), we hereby establish our Irrevocable Letter of Credit for the
benefit of             [name of Landlord]                    ,
                                 (“Beneficiary”), in the aggregate amount of
                                                              ($            ).

Funds under this Letter of Credit may be drawn down by Beneficiary, upon
presentation of the following at the office of the undersigned located at
                                        , California, or any successor location
which is the main office of the undersigned in the city of
                                        , California:

(1) The original of this Letter of Credit;

(2) A written statement signed by an authorized officer, general partner or
other party or parties authorized to execute documents on behalf of Beneficiary
under the terms of its governing documents, certifying either (a) that such
moneys are due and owing to Beneficiary or (b) that Beneficiary has received
written notice from the undersigned that this Letter of Credit will not be
renewed and Applicant has failed to deliver a replacement letter of credit
within thirty (30) days prior to such expiration date; and

(3) A sight draft executed and endorsed by an authorized officer, general
partner or other party or parties authorized to execute documents on behalf of
Beneficiary under the terms of its governing documents.

Partial and multiple drawings are permitted under this Letter of Credit.

This Letter of Credit is transferable in its entire undrawn balance to a
successor beneficiary upon presentation by Beneficiary of the original of this
Letter of Credit and a written request for transfer     [if applicable: on our
standard form]    , executed by Beneficiary.

Partial draws are permitted. The amount of each draft must be endorsed on the
reverse hereof by the negotiating bank. We hereby agree that this Letter of
Credit shall be duly honored upon presentation and delivery of the certification
specified above.

This Letter of Credit shall expire on                             .

Notwithstanding the above expiration date of this Letter of Credit, the term of
this Letter of Credit shall be automatically renewed, without written amendment,
for successive, additional one-year (1-year) periods unless, at least forty five
(45) days prior to any such date of expiration, the undersigned shall give
written notice to Beneficiary, by certified mail, return receipt requested and
at the address set forth above or at such other address as may be given to the
undersigned by Beneficiary, that this Letter of Credit will not be renewed.



--------------------------------------------------------------------------------

This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 5Q0 (UCP 500), and is otherwise governed by the law of the State
of California.

 

Very truly yours,         (Name of Issuing Bank)       By:  

 

 



--------------------------------------------------------------------------------

Exhibit D

Landlord’s Work

 

1. Re-pave surface of asphalt parking lot in accordance with specifications to
be determined by Lessor;

 

2. Paint exterior surface of exterior walls of the Premises of a color and with
paint quality to be selected by Lessor;

 

3. Install new exterior landscaping, in accordance with plans to be determined
by Lessor;

 

4. Install new windows for the entire Premises, which windows shall be as
determined by Lessor;

 

5. Replace the existing HVAC screening on roof of the Premises, which screening
shall be as determined by Lessor; and

 

6. Modify and/or modernize the front facade of the Premises with paint and/or
other architectural features, all to be as determined by Lessor.



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (“First Amendment”), dated for reference purposes
only as of July 18, 2000, entered into by and between South North III, LLC, a
Delaware limited liability company (“Lessor or “Landlord”) and Matrix
Semiconductor, Inc., a Delaware corporation (“Lessee” or “Tenant”), is based
upon the following facts and circumstances:

A. Lessee and Lessor are parties to that certain Standard Industrial/Commercial
Single- Tenant Lease-Net dated as of April 11, 2000, together with Inserts,
Exhibits and Addendum thereto (collectively, “Lease”) with respect to the
premises commonly known as 3230 Scott Boulevard, Santa Clara, California
(“Premises”).

B. All the defined terms used hereto shall have the meaning given to such terms
in the Lease, unless otherwise noted herein.

Lessee and Lessor hereby amend and reaffirm the Lease as follows:

1 Term. The length of the Original Term of the Lease (as defined in Section 1.3
of the Lease) is hereby increased from Seven (7) years and Zero (0) months to
Twelve (12) years and Zero (0) months.

2 Commencement Date. Section 49.1 of the Lease is hereby amended and restated in
its entirety as follows:

The “Commencement Date” of this Lease shall be the earlier of (i) October 1,
2000, or (ii) die date specified in Lessor’s notice to Lessee that the Tenant
Improvements (as such term is defined in the Work Letter attached hereto as
Exhibit A) are Substantially Complete (as such term is defined in the Work
Letter attached hereto as Exhibit A).”

3 Expiration Date. Section 49.3 of the Lease is hereby amended and restated in
its entirety as follows:

“The “Expiration Date” of this Lease shall be date which is the last day of the
month which is One Hundred Forty Four (144) months after the month in which the
Commencement Date occurs.”

4 Base Rent. Section 50 of the Lease is hereby amended and restated in its
entirety as follows:

“Commencing as of the Commencement Date of the term of this Lease, Lessee shall
pay the following amounts to Lessor as the monthly Base Rent during the
following periods of the term of this Lease:

 

Month of Term of Lease

   Monthly Base Rent  

1-12

   $ 126,522 .00;

13-24

   $ 130,739 .40;

25-36

   $ 134,956 .80; 37-48    $ 139,174 .20; 49-60    $ 143,391 .60; 61-72    $
147,609 .00; 73-84    $ 151,826 .40; 85-96    $ 156,043 .80; 97-108    $ 160,261
.20; 109-120    $ 164,478 .60; 121-132    $ 168,696 .00; and 133-144    $
172,913 .40.”



--------------------------------------------------------------------------------

5 Tenant Improvement Allowance. Section 1.1 of Exhibit A of the Lease (Work
Letter) is hereby amended to increase the amount of the Tenant Improvement
Allowance from Four Hundred Thousand Dollars ($400,000) by Four Hundred Sixty
Thousand Dollars ($460,000) to Eight Hundred Sixty Thousand Dollars ($860,000).

6 Qualified Assignment to Qualified Assignee.

6.1 If Lessor provides Lessor’s consent (as required under Section 12.1(a) of
the Lease) to an assignment by the original Lessee of this Lease which is a
Qualified Assignment (as hereafter defined) to a Qualified Assignee (as
hereafter defined), provided that such original Lessee is not and has not been
in Breach or Default, then Lessor agrees to release such original Lessee from
liability under the Lease for obligations first accruing or arising thereunder
after (but not before) the effective date of such Qualified Assignment;
provided, however. Lessor’s obligation to so release the original Lessee is a
one-time obligation, and shall not apply to any other party that may be or
become obligated under the Lease for Lessee’s obligations. A Qualified
Assignment shall not be considered a transfer to an Affiliate that may be done
without Lessor’s consent. Notwithstanding anything to the contrary in the Lease,
including, but not limited to, Section 57,3.1, a Qualified Assignment shall be
subject to Lessor’s rights under Sections 56 and 57 of the Lease.

6.2 The term “Qualified Assignment” shall mean an assignment of this Lease which
satisfies all of the following terms and conditions:

6.2.1 The assignment would not cause Lessor to violate another lease or
agreement to which Lessor is a party or would give another tenant of Lessor the
right to cancel its lease; and

6.2.2 The assignment will not become effective earlier than the end of the
seventh (7th) year of the term of the Lease.

6.3 The term “Qualified Assignee” shall mean an assignee (or proposed assignee)
of the Lease which satisfies all of the following terms and conditions:

6.3.1 The assignee’s character, reputation, credit history, or business is
consistent with the character or quality of the original Lessee and the
Premises;



--------------------------------------------------------------------------------

6.3.2 The assignee is an equally prestigious occupant of the Premises as the
original Lessee;

6.3.3 The assignee is neither a government agency nor an instrumentality of one;

6.3.4 The assignee’s intended use of the Premises is the Agreed Use; the manner,
method, hours, use and operation of the Premises will not be affected or changed
from that in existence as of Lessee’s initial commencement of business in the
Premises; such assignee’s use of the Premises will not adversely affect Lessor’s
interest, will not impair the structural or non- structural integrity of the
Premises (or any part thereof, including, but not limited to, mechanical,
electrical or plumbing systems of the Premises), and will not be more burdensome
to the Premises than the use which Lessee conducted on the Premises;

6.3.5 The assignee has a tangible Net Worth (as defined in Section 12.1(c) of
the Lease) of more than Fifty Million Dollars ($50,000,000), and the assignee’s
tangible Net Worth has been at this amount (or greater) during the nine-month
period preceding the date of Lessee’s request for Lessor’s consent to the
Qualified Assignment, which Net Worth is evidenced by current financial
statements delivered by Lessee to Lessor, which financial statements shall be
satisfactory to Lessor, including, but not limited to. such financial statement
being certified by an independent certified public accountant satisfactory to
Lessor, which certification shall be in form and substance satisfactory to
Lessor, including, but not limited to, that the Net Worth was determined
accordance with generally accepted accounting principles that are consistently
applied;

6.3.6 The assignee in writing assumes all of Lessee’s obligations hereunder,
which assumption shall be in form and substance satisfactory to Lessor;

6.3.7 The assignee does not lease any other space from Lessor; the assignee is
not negotiating with Lessor to lease any other space from Lessor; and the
assignee has not negotiated with Lessor during the six (6) months immediately
preceding the proposed effective date of the assignment to lease any space from
Lessor;

6.3.8 The assignee intends to occupy the entire Premises and conduct business in
the entirety of the Premises for the then remaining term of the Lease;

6.3.9 The assignee in writing agrees to the increase, if any, in Base Rent to
the then Market Rent to be paid by Lessee pursuant to and in accordance with
Section 56 of the Lease.

7 Counterparts. This First Amendment may be executed in several counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. This First Amendment shall not be
binding on either Lessor or Lessee until both parties have executed this First
Amendment, either all on one document or in counterparts. The submission of this
First Amendment shall not be considered an offer.



--------------------------------------------------------------------------------

8 Interpretation. This First Amendment shall not be construed against either
Lessee or Lessor, regardless of the party who drafted this First Amendment.

9 Integration. There are no oral agreements between the parties hereto affecting
this First Amendment. This First Amendment supersedes and cancels any and all
previous negotiations, arrangements, agreements and understandings, if any,
between the parties hereto with respect to the subject matter hereof, and none
thereof shall be used to interpret or construe this First Amendment. The Lease,
as amended by this First Amendment, contains all of the terms, covenants,
conditions, warranties, representations and agreements of the parties relating
in any manner to the subject matter thereof, and it shall be considered to be
the only agreement between the parties hereto and their representatives and
agents, with respect to the subject matter thereof. All negotiations and all
oral agreements acceptable to both parties with respect to the subject matters
of this First Amendment have been merged into and are included herein.

10 Representations. Lessee represents and warrants to Lessor that (i) Lessee has
the right, power and authority to execute, deliver and perform Lessee’s
obligations under this First Amendment, (ii) this First Amendment does not
offend, violate or breach any restrictive covenant by which Lessee is bound,
(iii) Lessee has not assigned, subleased, encumbered, transferred or otherwise
conveyed any of Lessee’s right, title or interest under the Lease or to the
Premises, (iv) Lessor is not and has not been in breach or default of any
Lessor’s obligations, representations or warranties under the Lease, and (v)
Lessee has no claim or cause of action against Lessor as of the date of the
mutual execution of this First Amendment.

11 Ratification. Lessee and Lessor hereby reaffirm the Lease, as modified by
this First Amendment.

The parties have executed this First Amendment on the dates set forth
immediately below their respective signatures.

 

“Lessor”

    “Lessee”

South North III, LLC, a California limited

liability company

   

Matrix Semiconductor, Inc., a Delaware

corporation

By:  

 

    By:  

/s/ [ILLEGIBLE]

Name Printed:  

 

    Name Printed:   [ILLEGIBLE]

Title:  

 

    Title:   [ILLEGIBLE]

By:  

 

    By:  

 

Name Printed:  

 

    Name Printed:  

 

Title:  

 

    Title:  

 

Date:   July     , 2000     Date:   July     , 2000



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (“Second Amendment”), dated for reference
purposes only as of October 15,2002, entered into by and between South North III
Scott, LLC, a Delaware limited liability company (“Lessor” or “Landlord”) and
Matrix Semiconductor. Inc., a Delaware corporation (“Lessee” or ‘Tenant”), is
based upon the following facts and circumstances:

A. Lessee is the tenant under that certain lease, captioned “STANDARD
INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE – NET”, dated April 11, 2000, by and
between Lessee and South North III, LLC, a California limited liability company
(“Original Landlord”), as landlord, as amended pursuant to that certain first
amendment, captioned “FIRST AMENDMENT TO LEASE”, dated as of July 18, 2000
(together with all Inserts, Exhibits and Addendum thereto, collectively,
“Lease”), with respect to the premises commonly known as 3230 Scott Boulevard,
Santa Clara, California (“Premises”).

B. All the defined terms used herein shall have the meaning given to such terms
in the Lease, unless, otherwise noted herein.

Lessee and Lessor hereby amend and reaffirm the Lease as follows:

1 Parties. Paragraph 1.1 of the Lease shall is hereby amended by deleting the
words, “South North III, LLC, a California limited liability company” and
replacing them with, “South North III Scott, a Delaware limited liability
company”.

2 Term. The length of the Original Term of the Lease (as defined in Section” 1.3
of the Lease) is hereby increased from Twelve (12) years and Zero (0) months to
Fifteen (15) years and Six (6) months.

3 Expiration Date. Paragraph 49.2 of the Lease is hereby amended and restated in
its entirety as follows: “The Expiration Date of the Lease shall be March 31,
2016.”

4 Base Rent. Section 50 of the Lease is hereby amended with the following
addition to the rent schedule:

 

“Month of Term of Lease

   Monthly Base Rent

145-156

   $ 177,130.80

157-168

   $ 181,348.20

169-180

   $ 185,565.60

181-186

   $ 189,783.00”



--------------------------------------------------------------------------------

5 Counterparts. This Second Amendment may be executed in several counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. This Second Amendment, shall not be
binding on either Lessor or Lessee until both parties have executed this Second
Amendment, either all on one document or in counterparts. The submission of this
Second Amendment shall not be considered an offer.

6 Interpretation. This Second Amendment shall not be construed against either
Lessee or Lessor, regardless of the party who drafted this Second Amendment.

7 Integration. There are no oral agreements between the parties hereto affecting
this Second Amendment. This Second Amendment supersedes and cancels any and all
previous negotiations, arrangements, agreements and understandings, if any,
between the parties hereto with respect to the subject matter hereof, and none
thereof shall be used to interpret or construe this Second Amendment. The Lease,
as amended by this Second Amendment, contains all of the terms, covenants,
conditions, warranties, representations and agreements of the parties relating
in any manner to the subject matter thereof, and it shall be considered to be
the only agreement between the parties hereto and their representatives and
agents, with respect to the subject matter thereof. All negotiations and all
oral agreements acceptable to both parties with respect to the subject matters
of this Second Amendment have been merged into and are included herein.
Notwithstanding the foregoing, the effectiveness of this Second Amendment shall
be subject to the terms of Section 2 of that certain Contribution Agreement, of
even date herewith, by and between Lessee and South North Capital, LLC, a
Delaware limited liability company (which Section 2 has been consented and
agreed to by Lessor).

8 Representation. Lessee represents and warrants to Lessor that (i) Lessee has
the right, power and authority to execute, deliver and perform Lessee’s
obligations under this Second Amendment, (ii) this Second Amendment does not
offend, violate or breach any restrictive covenant by which Lessee is bound,
(iii) Lessee has not assigned, subleased; encumbered, transferred or otherwise
conveyed any of Lessee’s right, title or interest under the Lease of to the
Premises, (iv) Lessor is not and has not been in breach or default of any of
Lessor’s obligations, representations or warranties under the Lease, and (v)
Lessee has no claim or cause of action against Lessor as of the date of the
mutual execution of this Second Amendment.

9 Ratification. Lessee and Lessor hereby reaffirm the Lease, as modified by this
Second Amendment.



--------------------------------------------------------------------------------

The parties have executed this Second Amendment as of the date first set forth.

 

Lessor:  

SOUTH NORTH III SCOTT, LLC,

a Delaware limited liability company

  By:   TOP Associates, LLC,     a Delaware limited liability company     Its
Managing Member       By:  

[ILLEGIBLE]

  Name:  

[ILLEGIBLE]

 

Title:

  Authorized Member   Lessee:  

MATRIX SEMICONDUCTOR, INC.,

a Delaware corporation

  By:  

 

  Name:  

 

  Its:  

 

 



--------------------------------------------------------------------------------

The parties have executed this Second Amendment as of the date first set forth.

 

Lessor:

SOUTH NORTH III SCOTT, LLC,

a Delaware limited liability company

By:  

TOP Associates, LLC,

a Delaware limited liability company

Its Managing Member

By:  

 

Name:  

 

Title:   Authorized Member Lessee:

MATRIX SEMICONDUCTOR, INC.,

a Delaware corporation

By:  

/s/ [ILLEGIBLE]

Name:  

 

Its:  

 



--------------------------------------------------------------------------------

EXHIBIT “B”

BILL OF SALE

For the sum of One Dollar ($1.00) and other good and valuable consideration, the
receipt of which is hereby acknowledged, SANDISK CORPORATION, a Delaware
corporation (“Seller”), does hereby sell, transfer, and convey to ADVANCED
ANALOGIC TECHNOLOGIES INCORPORATED, a Delaware corporation, (“Buyer”), certain
personal property owned by Seller and more particularly described on Schedule 1
attached hereto and made a part hereof (“Personal Property”).

Buyer acknowledges that Seller is selling and Buyer is buying the Personal
Property on an “as is, where is, with all faults” basis, and that Buyer is not
relying on any representations or warranties of any kind whatsoever, express or
implied, except as expressly set forth below, including, without limitation, any
implied warranties as to merchantability or fitness for a particular purpose.

Seller represents and warrants to Buyer, however, that Seller is conveying title
to the Personal Property to Buyer free and clear of any liens or encumbrances.
Buyer shall take delivery of the Personal Property in its “as-is, where-is, with
all faults and defects” condition. Seller shall have no obligation to repair or
replace any item of Personal Property.

This Bill of Sale shall be governed by and construed in accordance with the laws
of the State of California. Any waiver by either party of any breach of any term
or condition of this Bill of Sale shall not operate as a waiver of any other
breach of such term or condition or of any other term or condition, nor shall
any failure to enforce such provision hereof operate as a waiver of such
provision or of any other provision hereof, nor constitute nor be deemed as a
waiver or release of any other party for anything arising out of, connected with
or based upon this Bill of Sale. In the event of any litigation involving the
parties arising out of this Bill of Sale, the prevailing party shall be entitled
to recover from the other party such reasonable attorneys’ fees and costs as may
reasonably be incurred, as awarded by the court hearing the matter.

This Bill of Sale may be executed in one or more counterparts, each of which
shall be deemed an original but all of which taken together shall constitute one
and the same instrument.

Dated this          day of                 , 200  .

 

SELLER:  

SANDISK CORPORATION,

a Delaware corporation

  By:  

 

    Title:  

 

  BUYER:  

ADVANCED ANALOGIC TECHNOLOGIES INCORPORATED,

a Delaware corporation

  By:  

 

    Title:  

 

 

 

1



--------------------------------------------------------------------------------

SCHEDULE “1” TO

EXHIBIT B

3230 SCOTT BOULEVARD

FURNITURE INVENTORY

WORKSTATIONS

 

•  

113 Desks

 

•  

File Cabinet (3-drawers)

PRIVATE OFFICES

 

•  

12 Desks

 

•  

36 Chairs

 

•  

Table

CONFERENCE ROOMS

 

•  

12 Tables

 

•  

114 Chairs

 

•  

2 Small Tables

 

•  

Credenza

LOBBY

 

•  

Coffee Table

 

•  

8 sofa chairs

OPEN AREA/STORAGE/BREAK ROOM

 

•  

4 chairs

 

•  

3 Tables

MISCELLANEOUS

 

•  

Coffee Maker

 

•  

2 Water Dispensers

 

•  

Refrigerator



--------------------------------------------------------------------------------

Schedule 1

Personal Property

 

1



--------------------------------------------------------------------------------

EXHIBIT “C”

List of Hazardous Substances

(to be provided)

 

1



--------------------------------------------------------------------------------

Material/Trade Name

  

Chemical Name/Family

 

Unit of
Measure

 

Average
Storage
Quantity

 

Average
Order
Quantity

Liquid Crystal S    Biphenyl Ester mixture   ounces   0.3   0.15 Ultrajet 70   
Tetrafluorocethanc   gallon   0.25   1 186-16 Rosin Soldering Flux, Type RMA   
2-Propanol, Rosin   milliliters   40   100 Solder Paste & Flux Remover   
N-Amino Ethanol, Aliphatic Glycol Ethers   gallon   1   1 Isopropyl Alcohol, 70%
   2-Propanol, Rosin   gallon   8   8 Liquid Crystal A    Organic Liquid Crystal
(C10H21N)   ounces   0.3   0.15 “44” Rosin Flux Cored Solder    Lead, Tin,
Silver, Bismuth, Antimony, Rosin   pounds   1   0 Solder Paste, Solder Cream,
SolderPlus    Tin, Lead, Silver, Bismuth, Rosin, Tridecyl Alchol, Petrolatum,
Organic Thixotrope Mixture   grams   500   1000 Ablebond 84-1LMI    Conductive
Adhive [1,4-Bis(2,3-epoxypropoxy)butane; silver; Diglycidylether of bisphenol-F,
Aromatic Amine]   milliliters   30   30 Ablebond 84-3J    Formulated Epoxy Resin
[1,4-Bis(2,3-epoxpropoxy)butane; Phenolic resin; Aryl amine]   milliliters   50
  50 Ablebond 7900    Epoxy Resin [Epoxy Resin; Cycloatiphatic epoxy resin;
Methyl hexahydrophthalic anhydride]   milliliters   50   50 AP-20 Cleaning
Solution    Tetrachlroethylene, Amyl Acetate   gallon   1   1 Aqualine 6000 WS
Core Solder    Lead, Tin, Silver, Bismuth, Antimony Indium, Dimethylolpropionic
Acid   pounds   5   10



--------------------------------------------------------------------------------

EXHIBIT “D”

Sublessee Improvements

(to be provided)

 

1



--------------------------------------------------------------------------------

LOGO [g81800p62.jpg]



--------------------------------------------------------------------------------

LOGO [g81800p63.jpg]



--------------------------------------------------------------------------------

EXHIBIT “E”

Sublessee’s Signage

(to be provided)

 

1



--------------------------------------------------------------------------------

LOGO [g81800img_001.jpg]



--------------------------------------------------------------------------------

LOGO [g81800img_002.jpg]



--------------------------------------------------------------------------------

LOGO [g81800img_003.jpg]



--------------------------------------------------------------------------------

EXHIBIT “F”

Calculation of Termination Payment

(to be provided)

 

1



--------------------------------------------------------------------------------

LOGO [g81800img_004.jpg]

 

Assumptions:

        

Termination Option Window

   3/1/2013-8/31/2013   

Capital Cost Penalty

   Commission and Legal Fees Amortized   

Interest Rate

   7%      

Rent & Op-Ex Penalty

   2 Months of Rent Op-Ex at Termination Effective Date ($0.95/SF/month)

Penalty Calculation:

        

Capital Costs:

        

Commissions:

   $280,594      

Legal Fees:

   $12,000          $292,594                 

Amortized Monthly Amt:

   $3,787      

2 Mos Rent and Lights Out Op-Ex:

   $111,058      

Termination Schedule:

 

Termination
Effective Date

  

Termination

Effective Month

   Remaining Term  

Termination

Penalty

  

Declining

Penalty Amt

March-13

   67    36 Month(s)   $247,394    —  

April-13

   68    36 Month(s)   $243,607    $3,787

May-13

   69    34 Month(s)   $239,820    $3,787

June-13

   70    33 Months(s)   $236,033    $3,787

July-13

   71    32 Months(s)   $232,246    $3,787

August-13

   72    31 Month(s)   $228,459    $3,787

Commisson Calculation:

 

     Annual Rent    Commission Rate   Total Commission

Yr 1

   $9.00    9%   $34,160.94

Yr 2

   $9.60    9%   $36,438.34

Yr 3

   $10.20    9%   $38,715.73

Yr 4

   $10.80    9%   $40,933.13

Yr 5

   $11.40    9%   $43,270.52

Yr 6

   $12.00    4.5%   $22,773.96

Yr 7

   $12.60    4.5%   $23,912.66

Yr 8

   $13.20    4.5%   $25,051.36

Yr 9

   $13.80    4.5%   $15,277.53                   $280,594

No warranty or representation, express or implied, is made as to the accuracy of
the information contained herein, and same is submitted, subject to errors,
omissions, change of price, rental or other condtions, and so any special
conditions imposed by our principals.